Exhibit 10.61
 
$67,289,245
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
May 18, 2009,
Among
GRUBB & ELLIS COMPANY,
as the Borrower,
THE GUARANTORS NAMED HEREIN,
as Guarantors,

THE LENDERS NAMED HEREIN,
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Syndication Agent,
DEUTSCHE BANK SECURITIES INC.,
as Sole Book-Running Manager and Sole Lead Arranger,
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Initial Issuing Bank and Administrative Agent
 

 



--------------------------------------------------------------------------------



 



T A B L E O F C O N T E N T S

          Section   Page    
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
       
 
       
SECTION 1.01              Certain Defined Terms
    1  
SECTION 1.02              Computation of Time Periods; Other Definitional
Provisions
    24  
SECTION 1.03              Accounting Terms
    24  
 
       
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT
       
 
       
SECTION 2.01              The Advances and the Letters of Credit
    25  
SECTION 2.02              Making the Advances
    26  
SECTION 2.03              Issuance of and Drawings and Reimbursement Under
Letters of Credit
    27  
SECTION 2.04              Repayment of Advances
    29  
SECTION 2.05              Termination or Reduction of the Commitments
    30  
SECTION 2.06              Prepayments
    30  
SECTION 2.07              Interest
    33  
SECTION 2.08              Fees
    34  
SECTION 2.09              Conversion of Advances
    34  
SECTION 2.10              Increased Costs, Etc
    35  
SECTION 2.11              Payments and Computations
    36  
SECTION 2.12              Taxes
    37  
SECTION 2.13              Sharing of Payments, Etc
    39  
SECTION 2.14              Use of Proceeds
    39  
SECTION 2.15              Defaulting Lenders
    40  
SECTION 2.16              Evidence of Obligations
    42  
SECTION 2.17              Extension of Termination Date
    43  
SECTION 2.18              Lender Pro Rata Shares
    43  
 
       
ARTICLE III CONDITIONS OF LENDING
       
 
       
SECTION 3.01              Conditions Precedent
    43  
SECTION 3.02              Conditions Precedent to Each Borrowing and any
Extension
    47  
SECTION 3.03              Determinations Under Section 3.01
    47  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
       
 
       
SECTION 4.01              Representations and Warranties of the Borrower
    48  
 
       
ARTICLE V COVENANTS OF THE BORROWER
       
 
       
SECTION 5.01              Affirmative Covenants
    54  
SECTION 5.02              Negative Covenants
    60  
SECTION 5.03              Reporting Requirements
    68  
SECTION 5.04              [Intentionally Omitted]
    72  
 
       
ARTICLE VI EVENTS OF DEFAULT
       
 
       
SECTION 6.01              Events of Default
    72  

 



--------------------------------------------------------------------------------



 



          Section   Page    
SECTION 6.02              Actions in Respect of the Letters of Credit upon
Default
    75  
 
       
ARTICLE VII THE Administrative Agent
       
 
       
SECTION 7.01              Authorization and Action
    75  
SECTION 7.02              Administrative Agent’s Reliance, Etc
    76  
SECTION 7.03              DBTCA and Affiliates
    77  
SECTION 7.04              Lender Party Credit Decision
    77  
SECTION 7.05              Indemnification
    77  
SECTION 7.06              Successor Administrative Agents
    78  
 
       
ARTICLE VIII GUARANTY
       
 
       
SECTION 8.01              Guaranty; Limitation of Liability
    79  
SECTION 8.02              Guaranty Absolute
    81  
SECTION 8.03              Waivers and Acknowledgments
    82  
SECTION 8.04              Subrogation
    82  
SECTION 8.05              Guaranty Supplements
    83  
SECTION 8.06              Subordination
    83  
SECTION 8.07              Continuing Guaranty; Assignments
    84  
 
       
ARTICLE IX MISCELLANEOUS
       
 
       
SECTION 9.01              Amendments, Etc
    84  
SECTION 9.02              Notices, Etc
    85  
SECTION 9.03              No Waiver; Remedies
    85  
SECTION 9.04              Costs and Expenses
    86  
SECTION 9.05              Right of Set-off
    87  
SECTION 9.06              Binding Effect
    87  
SECTION 9.07              Assignments and Participations
    87  
SECTION 9.08              Execution in Counterparts
    90  
SECTION 9.09              No Liability of the Issuing Bank
    91  
SECTION 9.10              Confidentiality; Patriot Act
    91  
SECTION 9.11              Release of Collateral
    91  
SECTION 9.12              Jurisdiction, Etc.
    91  
SECTION 9.13              Governing Law
    92  
SECTION 9.14              Waiver of Jury Trial
    92  

ii



--------------------------------------------------------------------------------



 



         
SCHEDULES
       
 
       
Schedule I
  -   Commitments, Pro Rata Shares and Applicable Lending Offices
Schedule II
  -   Guarantors
Schedule III
  -   Existing Letters of Credit
Schedule IV
  -   Real Property Assets
Schedule V
  -   Recapitalization Plan
Schedule VI
  -   Cash Flow Projections
Schedule VII
  -   Initial Approved Budget
Schedule 2.06(e)(iii)
  -   Mandatory Amortization Payment
Schedule 3.01(a)(ii)(F)
  -   UCC-1 Financing Statements to be Terminated
Schedule 4.01(b)
  -   Subsidiaries
Schedule 4.01(d)
  -   Authorizations, Approvals, Actions, Notices and Filings
Schedule 4.01(f)
  -   Disclosed Litigation
Schedule 4.01(p)
  -   Labor Matters
Schedule 4.01(q)
  -   Environmental Disclosure
Schedule 4.01(t)
  -   Existing Debt
Schedule 4.01(v)
  -   Existing Liens
Schedule 4.01(w)
  -   Owned Real Property
Schedule 4.01(x)(i)
  -   Leased Real Property (Lessee)
Schedule 4.01(x)(ii)
  -   Leased Real Property (Lessor)
Schedule 4.01(y)
  -   Investments
Schedule 4.01(z)
  -   Material Contracts
Schedule 4.01(aa)
  -   Intellectual Property
Schedule 4.01(bb)
  -   Non-Guarantor Subsidiaries
Schedule 4.01(cc)
  -   Contingent Obligations
Schedule 4.01(dd)
  -   TIC Investments
Schedule 4.01(ee)
  -   Inactive Subsidiaries
Schedule 5.01(r)(i)
  -   Post Closing Account Control Agreement Accounts
 
       
EXHIBITS
       
Exhibit A
- Form of Revolving Credit Note
Exhibit B
- Form of Notice of Borrowing
Exhibit C
- Form of Assignment and Acceptance
Exhibit D
- Form of Security Agreement
Exhibit E
- Form of Guaranty Supplement
Exhibit F
- Form of Opinion of Special Counsel to the Loan Parties
Exhibit G
- Form of Compliance Certificate
Exhibit H
- Form of Budget Reconciliation and Cash Flow Variance Report
Exhibit I
- Form of Lender Warrants
Exhibit J
- Form of Opinion with Respect to Lender Warrants
Exhibit K
- Form of Post Closing Opinion of Special Counsel to the Loan Parties

iii



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
          THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 18, 2009
among GRUBB & ELLIS COMPANY, a Delaware corporation (the “Borrower”), the
Guarantors (as hereinafter defined), the Lenders (as hereinafter defined),
DEUTSCHE BANK SECURITIES INC., as sole book-running manager and sole lead
arranger (the “Lead Arranger”), and DEUTSCHE BANK TRUST COMPANY AMERICAS
(“DBTCA”), as the initial issuer of Letters of Credit (as hereinafter defined)
(in such capacity, the “Initial Issuing Bank”) and administrative agent
(together with any successors appointed pursuant to Article VII, the
“Administrative Agent”) for the Lender Parties (as hereinafter defined).
PRELIMINARY STATEMENTS
          (1) Pursuant to that certain Second Amended and Restated Credit
Agreement dated as of December 7, 2007, as amended by (i) that certain First
Letter Amendment dated as of August 4, 2008, and (ii) that certain Second Letter
Amendment dated as of September 30, 2008 (as so amended, the “Existing
Agreement”) among the Borrower, the guarantors party thereto, the lenders
described therein, Deutsche Bank Securities Inc., as sole book-running manager
and sole lead arranger, and Deutsche Bank Trust Company Americas, as initial
issuing bank and administrative agent, such lenders extended certain commitments
to make certain credit facilities available to the Borrower.
          (2) The Borrower, the Administrative Agent, the Lead Arranger, and the
lenders party to the Existing Agreement desire to amend and restate the Existing
Agreement to modify the terms and covenants of the credit facility provided
thereunder.
          NOW, THEREFORE, in consideration of the premises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree to amend and restate the Existing
Agreement to read in its entirety as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.01 Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
          “Account Control Agreement” has the meaning specified in the Security
Agreement.
          “Accounting Change” has the meaning specified in Section 1.03.
          “Adjusted Excess Cash Flow” means, for any period, an amount equal to
(a) Consolidated EBITDA attributable to such period less (b) Fixed Charges
attributable to such period.
          “Administrative Agent” has the meaning specified in the preamble to
this Agreement.
          “Administrative Agent’s Account” means the account of the
Administrative Agent maintained at Deutsche Bank Trust Company Americas, ABA
No. 021 001 033, for further credit to the Commercial Loan Division, 90 Hudson
Street, Jersey City, NJ, Account No. 99401268, or such other account maintained
by the Administrative Agent and designated by the Administrative Agent in a
written notice to the Lender Parties and the Borrower.

 



--------------------------------------------------------------------------------



 



          “Advance” means a Revolving Credit Advance or a Letter of Credit
Advance.
          “Affiliate” means, as to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Interests, by
contract or otherwise.
          “Agreement” means this Third Amended and Restated Credit Agreement, as
amended.
          “Agreement Value” means, for each Hedge Agreement, on any date of
determination, an amount determined by the Administrative Agent equal to: (a) in
the case of a Hedge Agreement documented pursuant to the Master Agreement
(Multicurrency-Cross Border) published by the International Swap and Derivatives
Association, Inc. (the “Master Agreement”), the amount, if any, that would be
payable by any Loan Party or any of its Subsidiaries to its counterparty to such
Hedge Agreement, as if (i) such Hedge Agreement was being terminated early on
such date of determination, (ii) such Loan Party or Subsidiary was the sole
“Affected Party”, and (iii) the Administrative Agent was the sole party
determining such payment amount (with the Administrative Agent making such
determination pursuant to the provisions of the form of Master Agreement);
(b) in the case of a Hedge Agreement traded on an exchange, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party party to such Hedge
Agreement determined by the Administrative Agent based on the settlement price
of such Hedge Agreement on such date of determination; or (c) in all other
cases, the mark-to-market value of such Hedge Agreement, which will be the
unrealized loss on such Hedge Agreement to the Loan Party or Subsidiary of a
Loan Party party to such Hedge Agreement determined by the Administrative Agent
as the amount, if any, by which (i) the present value of the future cash flows
to be paid by such Loan Party or Subsidiary exceeds (ii) the present value of
the future cash flows to be received by such Loan Party or Subsidiary pursuant
to such Hedge Agreement; capitalized terms used and not otherwise defined in
this definition shall have the respective meanings set forth in the above
described Master Agreement.
          “Applicable Lending Office” means, with respect to each Lender Party,
such Lender Party’s Domestic Lending Office in the case of a Base Rate Advance
and such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar
Rate Advance.
          “Applicable Margin” means, at any date of determination, a percentage
per annum equal to (i) for Base Rate Advances, (a) from the Effective Date until
the date on which a recapitalization transaction is consummated in accordance
with the Recapitalization Plan, 7.00% per annum, and (b) after the date on which
a recapitalization transaction is completed in accordance with the
Recapitalization Plan, 3.00% per annum; provided, however, that if the Borrower
shall fail to consummate a recapitalization transaction by the Mandatory
Amortization Date in accordance with the Recapitalization Plan, then the
Applicable Margin shall be 11.00% per annum effective as of the Mandatory
Amortization Date, and (ii) for Eurodollar Rate Advances, (a) from the Effective
Date until the date on which a recapitalization transaction is consummated in
accordance with the Recapitalization Plan, 8.00% per annum, and (b) after the
date on which a recapitalization transaction is completed in accordance with the
Recapitalization Plan, 4.00% per annum; provided, however, that if the Borrower
shall fail to consummate a recapitalization transaction by the Mandatory
Amortization Date in accordance with the Recapitalization Plan, then the
Applicable Margin shall be 12.00% per annum effective as of the Mandatory
Amortization Date.

2



--------------------------------------------------------------------------------



 



          “Applicable Paydown Percentage” means (i) prior to the date on which
the aggregate principal amount of outstanding Revolving Credit A Advances does
not exceed $10,710,755, 100%, and (ii) from and after such date, 50%.
          “Appropriate Lender” means, at any time, with respect to (a) the
Revolving Credit Facility, a Lender that has a Commitment with respect to such
Facility at such time, or (b) the Letter of Credit Facility, (i) the Issuing
Bank and (ii) if the other Revolving Credit B Lenders have participated in
Letter of Credit Advances pursuant to Section 2.03(c) that are outstanding at
such time, each such other Revolving Credit B Lender.
          “Approved Budget” has the meaning specified in Section 5.03(f).
          “Approved Fund” means, with respect to any Lender Party that is a fund
that invests in bank loans, any other fund that invests in bank loans and is
advised or managed by the same investment advisor as such Lender Party or by an
Affiliate of such investment advisor.
          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender Party and an Eligible Assignee and accepted by the
Administrative Agent, in accordance with Section 9.07 and in substantially the
form of Exhibit C hereto or any other form approved by the Administrative Agent.
          “Available Amount” of any Letter of Credit means, at any time, the
maximum amount available to be drawn under such Letter of Credit at such time
(assuming compliance at such time with all conditions to drawing).
          “Bankruptcy Law” means any proceeding of the type referred to in
Section 6.01(f) or Title II, U.S. Code, or any similar foreign, federal or state
law for the relief of debtors.
          “Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the highest
of:
     (a) the rate of interest announced publicly by DBTCA in New York, New York,
from time to time, as its prime lending rate (the “Prime Lending Rate”) (the
Prime Lending Rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer; DBTCA may make commercial
loans or other loans at rates of interest at, above or below the Prime Lending
Rate);
     (b) 1/2 of 1% per annum above the Federal Funds Rate; and
     (c) 1% per annum above the Eurodollar Rate.
          “Base Rate Advance” means an Advance that bears interest as provided
in Section 2.07(a)(i).
          “Beneficial Owner” shall have the meaning set forth in Rules 13(d)-3
and 13(d)-5 under the Securities Exchange Act of 1934, as amended.
          “Borrower” has the meaning specified in the Preamble to this
Agreement.
          “Borrower’s Account” means the account of the Borrower specified by
the Borrower in writing to the Administrative Agent from time to time.

3



--------------------------------------------------------------------------------



 



          “Borrower Properties” shall mean those real estate assets owned or
leased by any Loan Party or any of its Subsidiaries, listed on Schedules 4.01(w)
and 4.01(x)(i), respectively.
          “Borrowing” means a Revolving Credit Borrowing.
          “Breakage Indemnity Letter” means a letter from Borrower to the
Administrative Agent delivered contemporaneously with the Notice of Borrowing
given hereunder with respect to the initial Borrowing and addressing the
obligation of the Borrower to pay breakage costs under certain circumstances
described therein.
          “Budget Non-Compliance Event” has the meaning specified in
Section 5.03(e).
          “Budget Reconciliation and Cash Flow Variance Report” has the meaning
specified in Section 5.03(e).
          “Business Day” means a day of the year on which banks are not required
or authorized by law to close in New York City and, if the applicable Business
Day relates to any Eurodollar Rate Advances, on which dealings are carried on in
the London interbank market.
          “Capital Expenditures” means, for any Person for any period, the sum
of, without duplication, (a) all expenditures made, directly or indirectly, by
such Person or any of its Subsidiaries during such period for equipment, fixed
assets, real property or improvements, or for replacements or substitutions
therefor or additions thereto, that have been or should be, in accordance with
GAAP, reflected as additions to property, plant or equipment or other tangible
asset on a Consolidated balance sheet of such Person or have a useful life of
more than one year plus (b) the aggregate principal amount of all Debt
(including Obligations under Capitalized Leases) assumed or incurred in
connection with any such expenditures. For purposes of this definition, the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount of such purchase price less
the credit granted by the seller of such equipment for the equipment being
traded in at such time or the amount of such proceeds, as the case may be.
Further, tenant improvement costs and expenses that would otherwise qualify as
Capital Expenditures shall be excluded from the definition thereof to the extent
such costs and expenses are reimbursable by the landlord.
          “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.
          “Cash Equivalents” means any of the following, to the extent owned by
the Borrower or any of its Subsidiaries free and clear of all Liens other than
Liens created under the Collateral Documents and having a maturity of not
greater than 180 days from the date of acquisition thereof: (a) readily
marketable direct obligations of the Government of the United States or any
agency or instrumentality thereof or obligations unconditionally guaranteed by
the full faith and credit of the Government of the United States, (b) insured
certificates of deposit of or time deposits with any commercial bank that is a
Lender Party or a member of the Federal Reserve System, issues (or the parent of
which issues) commercial paper rated as described in clause (c) below, is
organized under the laws of the United States or any State thereof and has
combined capital and surplus of at least $1 billion, (c) commercial paper issued
by any corporation organized under the laws of any State of the United States
and rated at least “Prime-1” (or the then equivalent grade) by Moody’s Investors
Service, Inc. or “A-1” (or the then equivalent grade) by Standard & Poor’s, a
division of The McGraw-Hill Companies, Inc. (d) Investments, classified in
accordance with GAAP as Current Assets of the Borrower or any of its
Subsidiaries, in money market investment programs registered under the
Investment Company Act of 1940, as amended,

4



--------------------------------------------------------------------------------



 



which are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition or (e) Investments in marketable
securities traded on the New York Stock Exchange or any other United States
national securities exchange.
          “Cash Flow Projections” means the cash flow projections for the
Borrower specified on Schedule VI hereto.
          “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended from time to time.
          “CERCLIS” means the Comprehensive Environmental Response, Compensation
and Liability Information System maintained by the U.S. Environmental Protection
Agency.
          “CFC” means an entity that is a controlled foreign corporation under
Section 957 of the Internal Revenue Code.
          “Change of Control” means the occurrence of any of the following:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended) (excluding members of the
Kojaian Group) shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the Beneficial Owner, directly or indirectly,
of the voting power to (i) direct the voting of securities having more than 35%
(or more than 50% in connection with implementation of the Recapitalization
Plan) of the voting power for the election of directors of the Borrower or
(ii) direct, directly or indirectly, the management or policies of the Borrower,
or (b) during any period of up to 24 consecutive months, commencing before or
after the date of this Agreement, Continuing Directors shall cease for any
reason to constitute a majority of the board of directors of the Borrower.
          “Collateral” means all “Collateral” and “Mortgaged Property” referred
to in the Collateral Documents and all other property that is or is intended to
be subject to any Lien in favor of the Administrative Agent for the benefit of
the Secured Parties.
          “Collateral Account” has the meaning specified in the Security
Agreement.
          “Collateral Documents” means the Security Agreement, the Account
Control Agreements, the Account Control Ratifications, the Commodity Account
Control Agreements, the Securities Account Control Agreements, the Mortgages,
the Intellectual Property Security Agreement, each of the collateral documents,
instruments and agreements delivered pursuant to Section 5.01(j), and each other
agreement that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
          “Commission Advance Program” means any program pursuant to which a
Loan Party may make advances to its employees and/or agents against future real
estate commissions to be earned by such employees or agents, provided that any
such advances shall be made only in accordance with the Approved Budget.
          “Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

5



--------------------------------------------------------------------------------



 



          “Commodity Account Control Agreement” has the meaning specified in the
Security Agreement.
          “Compliance Certificate” means a certificate duly executed by any of
the chairman of the board of directors, chief executive officer, president or
chief financial officer of the Borrower, but in any event, with respect to
financial matters, the president or the chief financial officer of the Borrower,
substantially in the form of Exhibit G hereto.
          “Confidential Information” means information that any Loan Party
furnishes to the Administrative Agent or any Lender Party, but does not include
any such information that is or becomes generally available to the public or
that is or becomes available to the Administrative Agent or such Lender Party
from a source other than the Loan Parties.
          “Consolidated” refers to the consolidation of accounts in accordance
with GAAP.
          “Consolidated EBITDA” means, for any date of determination, for the
Measurement Period most recently ended, the Consolidated EBITDA of the Borrower
and its Subsidiaries for such Measurement Period, as determined on a
consolidated basis in accordance with GAAP, less the consolidated net income of
any Divested Entity on a pro forma basis for such Measurement Period.
          “Consolidated Net Income” means, for any date of determination, for
the Measurement Period most recently ended, the Consolidated net income of the
Borrower and its Subsidiaries for such Measurement Period determined on a
consolidated basis in accordance with GAAP, provided that there shall be
excluded from such calculation (a) the income (or deficit) of any Person (other
than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest and (b) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under any Loan
Document) or Applicable Law applicable to such Subsidiary.
          “Contingent Obligation” means, with respect to any Person, any
Obligation or arrangement of such Person to guarantee or intended to guarantee
any Debt, leases, dividends or other payment Obligations (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the instrument evidencing such Contingent Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

6



--------------------------------------------------------------------------------



 



          “Continuing Directors” means the directors of the Borrower on the
Effective Date and thereafter, all such directors and any additional or
replacement directors if, in each case, such other director’s nomination for
election to the board of directors of the Borrower is recommended by at least a
majority of the then Continuing Directors.
          “Conversion”, “Convert” and “Converted” each refer to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.09 or
2.10.
          “Current Assets” of any Person means all assets of such Person that
would, in accordance with GAAP, be classified as current assets of a company
conducting a business the same as or similar to that of such Person, after
deducting adequate reserves in each case in which a reserve is proper in
accordance with GAAP.
          “Customary Carve-Out Agreement” has the meaning specified in the
definition of “Non-Recourse Debt.”
          “DBSI” has the meaning specified in the preamble to this Agreement.
          “DBTCA” has the meaning specified in the preamble to this Agreement.
          “Debt” of any Person means, without duplication, (a) all indebtedness
of such Person for borrowed money, (b) all Obligations of such Person for the
deferred purchase price of property or services (other than current trade
payables incurred in the ordinary course of such Person’s business) to the
extent required to be shown on a balance sheet prepared in accordance with GAAP,
the amount of which shall equal the amount required to be shown on such a
balance sheet, (c) all Obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all Obligations of such Person
created or arising from or in connection with the deposit, transfer or
assignment of Equity Interests into trust, (e) all Obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (f) all Obligations of
such Person as lessee under Capitalized Leases, (g) all Obligations of such
Person under acceptance, letter of credit or similar facilities, (h) all
Obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interests in such Person or any other
Person or any warrants, rights or options to acquire such Equity Interests,
valued, in the case of Redeemable Preferred Interests, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (i) all Obligations of such Person in respect of Hedge Agreements,
valued at the Agreement Value thereof, (j) all Contingent Obligations and
Off-Balance Sheet Obligations of such Person and (k) all indebtedness and other
payment Obligations referred to in clauses (a) through (j) above of another
Person secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations, provided that the amount of Debt of
the type referred to in clauses (j), to the extent such Debt consists of
guarantees, and (k) above will be included within the definition of “Debt” only
to the extent of the amount of the obligations so guaranteed and to the extent
of any such Lien, respectively.
          “Debt for Borrowed Money” of any Person means, at any date of
determination, all items that, in accordance with GAAP, would be classified as
indebtedness on a Consolidated balance sheet of such Person at such date,
including, without limitation, any Contingent Obligations of the Borrower and
its Subsidiaries.

7



--------------------------------------------------------------------------------



 



          “Default” means any Event of Default or any event that would
constitute an Event of Default but for the passage of time or the requirement
that notice be given or both.
          “Default Interest” has the meaning set forth in Section 2.07(b).
          “Defaulted Advance” means, with respect to any Lender Party at any
time, the portion of any Advance required to be made by such Lender Party to the
Borrower pursuant to Section 2.01 or 2.02 at or prior to such time that has not
been made by such Lender Party or by the Administrative Agent for the account of
such Lender Party pursuant to Section 2.02(e) as of such time. In the event that
a portion of a Defaulted Advance shall be deemed made pursuant to
Section 2.15(a), the remaining portion of such Defaulted Advance shall be
considered a Defaulted Advance originally required to be made pursuant to
Section 2.01 on the same date as the Defaulted Advance so deemed made in part.
          “Defaulted Amount” means, with respect to any Lender Party at any
time, any amount required to be paid by such Lender Party to the Administrative
Agent or any other Lender Party hereunder or under any other Loan Document at or
prior to such time that has not been so paid as of such time, including, without
limitation, any amount required to be paid by such Lender Party to (a) the
Issuing Bank pursuant to Section 2.03(c) to purchase a portion of a Letter of
Credit Advance made by the Issuing Bank, (b) the Administrative Agent pursuant
to Section 2.02(e) to reimburse the Administrative Agent for the amount of any
Advance made by the Administrative Agent for the account of such Lender Party,
(c) any other Lender Party pursuant to Section 2.13 to purchase any
participation in Advances owing to such other Lender Party and (d) the
Administrative Agent or the Issuing Bank pursuant to Section 7.05 to reimburse
the Administrative Agent or the Issuing Bank for such Lender Party’s ratable
share of any amount required to be paid by the Lender Parties to the
Administrative Agent or the Issuing Bank as provided therein. In the event that
a portion of a Defaulted Amount shall be deemed paid pursuant to
Section 2.15(b), the remaining portion of such Defaulted Amount shall be
considered a Defaulted Amount originally required to be paid hereunder or under
any other Loan Document on the same date as the Defaulted Amount so deemed paid
in part.
          “Defaulting Lender” means, at any time, any Lender Party that, at such
time, (a) owes a Defaulted Advance or a Defaulted Amount or (b) shall take any
action or be the subject of any action or proceeding of a type described in
Section 6.01(f).
          “Deposit Account” has the meaning specified in the Security Agreement.
          “Disclosed Litigation” has the meaning specified in Section 3.01(e).
          “Disposition” means, with respect to any Property, any sale, lease,
sale and leaseback, assignment, conveyance, transfer or other disposition
thereof; and the terms “Dispose” and “Dispose of” shall have correlative
meanings.
          “Divested Entity” means, for any date of determination, for the
Measurement Period most recently ended, any Person (or division or similar
business unit) disposed of by the Borrower or any Subsidiary during such
Measurement Period if, as of the last day of the fiscal quarter immediately
preceding such disposition, the contribution to EBITDA of such Person (or
division or similar business unit) accounted for 5% or more of Consolidated
EBITDA for the 12 months preceding such last day.
          “Domestic Lending Office” means, with respect to any Lender Party, the
office of such Lender Party specified as its “Domestic Lending Office” opposite
its name on Schedule I hereto or in the Assignment and Acceptance pursuant to
which it became a Lender Party, as the case may be, or such

8



--------------------------------------------------------------------------------



 



other office of such Lender Party as such Lender Party may from time to time
specify to the Borrower and the Administrative Agent.
          “Domestic Subsidiary” means any Subsidiary of the Borrower organized
under the laws of any jurisdiction within the United States of America.
          “Early Termination Date” has the meaning specified in the definition
of “Termination Date” herein.
          “EBITDA” means, for any date of determination, for the Measurement
Period most recently ended, Consolidated Net Income for such Measurement Period
plus, without duplication and to the extent reflected as a charge in the
statement of Consolidated Net Income for such Measurement Period, the sum of
(a) total income tax expense, (b) interest expense, amortization or write-off of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Debt (including the Advances), (c) depreciation
expense, (d) amortization of intangibles (including goodwill) and organization
costs, (e) any extraordinary, unusual or non-recurring cash expenses or losses
(including, whether or not otherwise includable as a separate item in the
statement of Consolidated Net Income for such Measurement Period, losses on
sales of assets outside of the ordinary course of business) and (f) any other
non-cash charges; and minus, to the extent included in the statement of such
Consolidated Net Income for such Measurement Period, the sum of (a) interest
income, (b) any extraordinary income or gains (including, whether or not
otherwise includable as a separate item in the statement of Consolidated Net
Income for such Measurement Period, gains on the sales of assets outside of the
ordinary course of business) and (c) any other non-cash income, all as
determined in accordance with GAAP.
          “Effective Date” has the meaning specified in Section 3.01.
          “Eligible Assignee” means (a) with respect to any Facility (other than
the Letter of Credit Facility), (i) a commercial bank organized under the laws
of the United States, or any state thereof, and having a combined capital and
surplus of at least $100,000,000; (ii) a commercial bank organized under the
laws of any other country which is a member of the Organization for Economic
Cooperation and Development (the “OECD”), or a political subdivision of any such
country, and having a combined capital and surplus of at least $100,000,000
(provided that such bank is acting through a branch or agency located in the
country in which it is organized or another country which is also a member of
the OECD); (iii) a Person that is engaged in the business of commercial banking
and that is (A) an Affiliate of a Lender, (B) an Affiliate of a Person of which
a Lender is an Affiliate or (C) a Person of which a Lender is an Affiliate;
(iv) an insurance company, mutual fund or other financial institution organized
under the laws of the United States, any state thereof, any other country which
is a member of the OECD or a political subdivision of any such country which
invests in bank loans and has a net worth of $500,000,000; (v) any fund (other
than a mutual fund) which invests in bank loans and whose assets exceed
$100,000,000; and (vi) with the prior approval of the Administrative Agent and
the Required Lenders, any other Person; and (b) with respect to the Letter of
Credit Facility, a Person that is an Eligible Assignee under subclause (i),
(ii) or (vi) of clause (a) of this definition (or any Affiliate of any such
Person) and is approved by the Administrative Agent; provided, however, that
(x) neither any Loan Party nor any Affiliate of a Loan Party shall qualify as an
Eligible Assignee under this definition without the approval of the
Administrative Agent and the Required Lenders and (y) no Person shall be an
“Eligible Assignee” unless at the time of the proposed assignment to such Person
(i) such Person is able to make its portion of the Revolving Credit A Advances
in U.S. dollars, and (ii) such Person is exempt from withholding of tax on
interest and is able to deliver the documents related thereto pursuant to
Section 2.12(e) of the Credit Agreement.

9



--------------------------------------------------------------------------------



 



          “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
          “Environmental Law” means any Federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction, decree or judicial or agency interpretation, policy or guidance
relating to pollution or protection of the environment, health, safety or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.
          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.
          “Equity Interests” means, with respect to any Person, shares of
capital stock (common or preferred) of (or other ownership or profit interests
in) such Person, warrants, options or other rights for the purchase or other
acquisition from such Person of shares of capital stock (common or preferred) of
(or other ownership or profit interests in) such Person, securities convertible
into or exchangeable for shares of capital stock (common or preferred) of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
          “ERISA Affiliate” means any Person that for purposes of Title IV of
ERISA is a member of the controlled group of any Loan Party, or under common
control with any Loan Party, within the meaning of Section 414 of the Internal
Revenue Code.
          “ERISA Event” means (a)(i) the occurrence of a reportable event,
within the meaning of Section 4043 of ERISA, with respect to any Plan unless the
30-day notice requirement with respect to such event has been waived by the PBGC
or (ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA Affiliate
from a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for
imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or

10



--------------------------------------------------------------------------------



 



condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, such Plan.
          “Escrow Bank” has the meaning specified in Section 2.15(c).
          “Eurocurrency Liabilities” has the meaning specified in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
          “Eurodollar Lending Office” means, with respect to any Lender Party,
the office of such Lender Party specified as its “Eurodollar Lending Office”
opposite its name on Schedule I hereto or in the Assignment and Acceptance
pursuant to which it became a Lender Party (or, if no such office is specified,
its Domestic Lending Office), or such other office of such Lender Party as such
Lender Party may from time to time specify to the Borrower and the
Administrative Agent.
          “Eurodollar Rate” means, for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing, an interest rate per annum
equal to the rate per annum obtained by dividing (a) the average of the
respective rates per annum (rounded upward to the next whole multiple of 1/16th
of 1%) posted by each of the principal London offices of banks posting rates as
displayed on the Reuters Screen LIBOR01 Page or such other page as may replace
such page on such service for the purpose of displaying the London interbank
offered rate of major banks for deposits in U.S. dollars, at approximately
11:00 A.M. (London time) two Business Days before the first day of such Interest
Period for deposits in an amount substantially equal to DBTCA’s Eurodollar Rate
Advance comprising part of such Borrowing to be outstanding during such Interest
Period and for a period equal to such Interest Period by (b) a percentage equal
to 100% minus the Eurodollar Rate Reserve Percentage for such Interest Period.
          “Eurodollar Rate Advance” means an Advance that bears interest as
provided in Section 2.07(a)(ii).
          “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
          “Events of Default” has the meaning specified in Section 6.01.
          “Existing Agreement” has the meaning specified in the first
Preliminary Statement.
          “Existing Agreement Date” means as of December 7, 2007.
          “Existing Debt” means Debt of each Loan Party and its Subsidiaries
outstanding immediately before and after the occurrence of the Effective Date,
other than the Facility.
          “Existing Letters of Credit” means the Letters of Credit specified on
Schedule III hereto.
          “Extension Date” has the meaning specified in Section 2.17.

11



--------------------------------------------------------------------------------



 



          “Facility” means the Revolving Credit Facility or the Letter of Credit
Facility.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.
          “Fee Letter” means the fee letter dated as of even date herewith
between the Borrower and the Administrative Agent, as amended.
          “Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.
          “Fixed Charges” means, for any date of determination, for the
Measurement Period most recently ended, the sum (without duplication) of
(a) Interest Expense for such Measurement Period, (b) cash income taxes paid by
the Borrower or any of its Subsidiaries on a Consolidated basis in respect of
such Measurement Period, (c) scheduled principal payments made during such
Measurement Period on account of principal of Debt of the Borrower or any of its
Subsidiaries (including Capitalized Lease payments but excluding payments of
principal of Debt due at the maturity thereof), and (d) cash dividends paid or
distributed by the Borrower during such Measurement Period.
          “Foreign Subsidiary” means any Subsidiary of the Borrower that is not
a Domestic Subsidiary.
          “GAAP” has the meaning specified in Section 1.03.
          “GERA Existing Financing” means the following first mortgage loans
from Wachovia Bank, N.A., each as more particularly described in the
Registration Statement of Borrower on Form S-4 dated October 17, 2007: (i) that
certain loan in the initial principal amount of $42,500,000 to GERA Abrams
Centre LLC and GERA 6400 Shafer LLC, and (ii) that certain loan in the initial
principal amount of $78,000,000 to GERA Danbury LLC.
          “GERA Property Acquisition Subsidiaries” means the following
wholly-owned Subsidiaries of GERA Property Acquisition LLC, a Subsidiary of the
Borrower: (i) GERA Abrams Centre LLC, (ii) GERA 6400 Shafer LLC, and (iii) GERA
Danbury LLC.
          “Governmental Authority” means any nation or government, any state,
province, city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.
          “Governmental Authorization” means any authorization, approval,
consent, franchise, license, covenant, order, ruling, permit, certification,
exemption, notice, declaration or similar right, undertaking or other action of,
to or by, or any filing, qualification or registration with, any Governmental
Authority.
          “Guaranteed Obligations” has the meaning specified in Section 8.01.

12



--------------------------------------------------------------------------------



 



          “Guarantors” means the Subsidiaries of the Borrower listed on
Schedule II hereto and each other Subsidiary of the Borrower that shall be
required to execute and deliver a guaranty pursuant to Section 5.01(j).
          “Guaranty” means the guaranty of the Guarantors set forth in
Article VIII together with each other guaranty and guaranty supplement delivered
pursuant to Section 5.01(j), in each case as amended.
          “Guaranty Supplement” has the meaning specified in Section 8.05.
          “Hazardous Materials” means (a) petroleum or petroleum products,
by-products or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
          “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other hedging agreements.
          “Hedge Bank” means any Lender Party or an Affiliate of a Lender Party
in its capacity as a party to a Secured Hedge Agreement.
          “Inactive Subsidiaries” has the meaning set forth in Section 4.01(ee).
          “Indemnified Party” has the meaning specified in Section 9.04(b).
          “Initial Issuing Bank” has the meaning specified in the preamble to
this Agreement.
          “Initial Lender Parties” means the Initial Issuing Bank and the
Initial Lenders.
          “Initial Lenders” means the financial institutions listed on the
signature pages hereof as the Initial Lenders.
          “Initial Pledged Debt” has the meaning specified in the Security
Agreement.
          “Insufficiency” means, with respect to any Plan, the amount, if any,
of its unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
          “Intellectual Property Security Agreement” means the intellectual
property security agreement in substantially the form set forth in Exhibit F to
the Security Agreement or otherwise in form and substance satisfactory to the
Administrative Agent.
          “Interest Expense” means, for any date of determination, for the
Measurement Period most recently ended, the sum of total cash interest expense
of the Borrower and its Subsidiaries for such Measurement Period with respect to
all outstanding Debt of the Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit, bankers’ acceptance financing and other Debt).
          “Interest Period” means, for each Eurodollar Rate Advance comprising
part of the same Borrowing, the period commencing on the date of such Eurodollar
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the numerically

13



--------------------------------------------------------------------------------



 



corresponding day in the next succeeding calendar month and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the numerically corresponding day in the next
succeeding calendar month. The duration of each such Interest Period shall be
one month; provided, however, that:
       (a) no Interest Period shall extend beyond the Termination Date;
       (b) whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
       (c) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
          “Interim Mandatory Amortization Payments” has the meaning specified in
Section 2.06(e)(iv)(B).
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
          “Investment” in any Person means any loan or advance to such Person,
any purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction) and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clause (j) or (k) of the definition of “Debt” in respect of such Person. For
avoidance of doubt, the term Investment shall also include the acquisition of
any real estate assets (a) other than the acquisition of real estate assets in
the ordinary course of business in connection with the operation of investment
programs by the Borrower or its Subsidiaries and consistent with the Approved
Budget, provided that (i) the cost of such real estate assets acquired shall not
exceed $10,000,000 in the aggregate, (ii) no individual real estate asset so
acquired shall remain owned by the Borrower or any Subsidiary of the Borrower
for longer than 90 consecutive days, and (iii) no Debt shall be incurred by the
Borrower or any Subsidiary of the Borrower in connection with such real estate
assets, and (b) exclusive of the leasing of office space as a lessee in the
ordinary course of business.
          “Issuing Bank” means the Initial Issuing Bank and any other Revolving
Credit B Lender approved as an Issuing Bank by the Administrative Agent and any
Eligible Assignee to which a Letter of Credit Commitment hereunder has been
assigned pursuant to Section 9.07 so long as such Revolving Credit B Lender or
such Eligible Assignee expressly agrees to perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as an Issuing Bank and notifies the Administrative Agent of
its Applicable Lending Office and the amount of its Letter of Credit Commitment
(which information shall be recorded by the Administrative Agent in the
Register), for so long as such Initial Issuing Bank, Revolving Credit B Lender
or Eligible Assignee, as the case may be, shall have a Letter of Credit
Commitment.

14



--------------------------------------------------------------------------------



 



          “Kojaian Group” means Mr. C. Michael Kojaian and any person or entity
who, after the Effective Date, is deemed to be an Affiliate of Mr. C. Michael
Kojaian.
          “L/C Collateral Account” has the meaning specified in the Security
Agreement.
          “L/C Related Documents” has the meaning specified in
Section 2.04(d)(ii)(A).
          “Lead Arranger” has the meaning specified in the preamble to this
Agreement.
          “Legacy TIC Syndication” means any tenant-in-common syndication
effected prior to the Effective Date by the Borrower or its Subsidiaries that
complies with each of the following requirements: (a) such syndication was
entered into in the ordinary course of the Borrower’s business, (b) such
syndication is not inconsistent with the Approved Budget, and (c) no Default has
occurred and is continuing or could reasonably be expected to result from such
syndication.
          “Lender Party” means any Lender or the Issuing Bank.
          “Lender Warrants” means warrants of the Borrower in substantially the
form of Exhibit I granted in accordance with the Warrant Agreement.
          “Lenders” means the Initial Lenders and each Person that shall become
a Lender hereunder pursuant to Section 9.07 for so long as such Initial Lender
or Person, as the case may be, shall be a party to this Agreement.
          “Letter of Credit Advance” means an advance made by the Issuing Bank
or any Revolving Credit B Lender pursuant to Section 2.03(c).
          “Letter of Credit Agreement” has the meaning specified in
Section 2.03(a).
          “Letter of Credit Commitment” means, with respect to the Issuing Bank
at any time, the amount set forth opposite such Issuing Bank’s name on
Schedule I hereto under the caption “Letter of Credit Commitment” or, if such
Issuing Bank has entered into one or more Assignment and Acceptances, set forth
for such Issuing Bank in the Register maintained by the Administrative Agent
pursuant to Section 9.07(d) as such Issuing Bank’s “Letter of Credit
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.
          “Letter of Credit Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Issuing Bank’s Letter of Credit
Commitment at such time and (b) $4,289,245, as such amount may be reduced at or
prior to such time pursuant to Section 2.05. The Letter of Credit Facility shall
comprise a subfacility of the Revolving Credit B Facility, and, for avoidance of
doubt, the Available Amount of each Letter of Credit shall reduce the Unused
Revolving Credit B Commitments of the Lenders, as more particularly described in
the definition of “Unused Revolving Credit B Commitment”.
          “Letters of Credit” has the meaning specified in Section 2.01(d).
          “Lien” means any lien, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement,
including, without limitation, the lien or retained security title of a
conditional vendor and any easement, right of way or other encumbrance on title
to real property.

15



--------------------------------------------------------------------------------



 



          “Limited Joint Venture” means any joint venture (a) in which the
Borrower or any of its Subsidiaries holds any Equity Interest, (b) that is not a
Subsidiary of the Borrower or any of its Subsidiaries and (c) the accounts of
which would not appear on the Consolidated financial statements of the Borrower.
          “Limited Purpose Subsidiary” means (i) GERA Abrams Centre LLC,
(ii) GERA 6400 Shafer LLC, (iii) GERA Danbury LLC, (iv) NNN 200 Galleria, LLC
and (v) NNN Avallon, LLC.
          “Loan Documents” means (a) this Agreement, (b) the Notes, (c) the
Guaranties, (d) the Collateral Documents, (e) the Fee Letter, (f) each Letter of
Credit Agreement and (g) each Secured Hedge Agreement, in each case as amended.
          “Loan Parties” means the Borrower and the Guarantors.
          “Mandatory Amortization Date” has the meaning specified in
Section 2.06(e)(iii).
          “Mandatory Amortization Payment” has the meaning specified in
Section 2.06(e)(iii).
          “Mandatory Prepayment Event” has the meaning specified in
Section 2.06(e).
          “Margin Stock” has the meaning specified in Regulation U.
          “Material Adverse Change” means any material adverse change in the
business, assets, properties, condition (financial or otherwise) or prospects of
the Borrower or of the Borrower and its Subsidiaries, taken as a whole,
including, without limitation, any material adverse change in the projected cash
flow of the Borrower as compared to the Cash Flow Projections.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, properties, condition (financial or otherwise) or prospects of
the Borrower or of the Borrower and its Subsidiaries, taken as a whole, (b) the
rights and remedies of the Administrative Agent or any Lender Party under any
Loan Document, (c) the ability of any Loan Party to perform its Obligations
under any Loan Document to which it is or is to be a party, or (d) the projected
cash flow of the Borrower as compared to the Cash Flow Projections.
          “Material Contract” means, with respect to any Loan Party or any of
their Subsidiaries, each contract (other than a contract pursuant to which such
Loan Party or Subsidiary is engaged to provide brokerage services with regard to
a single client under which a commission or other fee is payable) to which such
Loan Party or Subsidiary is a party involving aggregate consideration (excluding
(x) reimbursable expenses of such Loan Party or Subsidiary and (y) project
management fees payable to such Loan Party or Subsidiary the amount of which
cannot yet be determined because the amount of such fees are contingent) payable
to or by such Loan Party or Subsidiary of $500,000 or more in any year.
          “Measurement Period” means, at any date of determination, the most
recently completed four consecutive fiscal quarters of the Borrower ending on or
prior to such date.
          “Mortgages” means deeds of trust, trust deeds, mortgages, leasehold
mortgages and leasehold deeds of trust, if any, in form and substance
satisfactory to the Administrative Agent and covering Borrower Properties (other
than office space leases for which Borrower is the lessee) having a fair market
value exceeding $500,000, duly executed by the appropriate Loan Party.

16



--------------------------------------------------------------------------------



 



          “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
          “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.
          “Net Cash Proceeds” means, (a) with respect to any direct or indirect
sale, lease, transfer or other disposition of any real property of the Borrower
or any of its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such sale, lease, transfer or other
disposition (including any cash or Cash Equivalents received by way of a
permitted deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Non-Recourse Debt that is secured by such asset and that
is required to be repaid in connection with such sale, lease, transfer or other
disposition thereof, (B) the reasonable and customary out-of-pocket costs, fees,
commissions, premiums and expenses incurred by the Borrower or relevant
Subsidiary, and (C) federal, state, provincial, foreign and local taxes
reasonably estimated (on a Consolidated basis) to be actually payable within the
current or the immediately succeeding tax year as a result of any gain
recognized in connection therewith, (b) with respect to any conversion of any
Investment into cash or Cash Equivalents, the excess, if any, of (i) the sum of
the cash or Cash Equivalents received in connection with such conversion over
(ii) the sum of (A) the out-of-pocket costs, fees, commissions, premiums and
expenses incurred by the applicable Borrower, Guarantor or Subsidiary in
connection with such conversion to the extent such amounts were not deducted in
determining the amount referred to in clause (i) and (B) federal, state,
provincial, foreign and local taxes reasonably estimated (on a Consolidated
basis) to be actually payable within the current or the immediately succeeding
tax year as a result of any gain recognized in connection therewith, (c) with
respect to any refund for Taxes paid received by the Borrower or any of its
Subsidiaries, the excess, if any, of (i) the sum of the cash or Cash Equivalents
received in connection with such refund over (ii) the sum of (A) the
out-of-pocket costs, fees, commissions, premiums and expenses incurred by the
applicable Borrower or Subsidiary in connection with such refund to the extent
such amounts were not deducted in determining the amount referred to in clause
(i) and (B) federal, state, provincial, foreign and local taxes reasonably
estimated (on a Consolidated basis) to be actually payable within the current or
the immediately succeeding tax year as a result of any gain recognized in
connection therewith, (d) with respect to any direct or indirect public offering
of or private placement of any Equity Interests (including Preferred Interests),
the excess, if any, of (i) the sum of the cash or Cash Equivalents received in
connection with such offering or placement over (ii) the sum of (A) the
out-of-pocket costs, fees, commissions, premiums and expenses incurred by the
applicable Borrower, Guarantor or Subsidiary in connection with such offering or
placement to the extent such amounts were not deducted in determining the amount
referred to in clause (i) and (B) federal, state, provincial, foreign and local
taxes reasonably estimated (on a Consolidated basis) to be actually payable
within the current or the immediately succeeding tax year as a result of any
gain recognized in connection therewith, (e) with respect to the issuance of any
Debt securities (including mortgages, mortgage bonds and any Debt expected to be
included in or contributed to a commercial mortgage-backed securities issuance,
a collateralized debt obligation or a collateralized loan obligation), whether
placed publicly or privately, the excess, if any, of (i) the sum of the cash or
Cash Equivalents received in connection with such issuance over (ii) the sum of
(A) the out-of-pocket costs, fees, commissions, premiums and expenses incurred
by the applicable Borrower, Guarantor or Subsidiary in connection with issuance
to the extent such amounts were not deducted in determining the amount referred
to in clause (i) and (B) federal, state, provincial, foreign and

17



--------------------------------------------------------------------------------



 



local taxes reasonably estimated (on a Consolidated basis) to be actually
payable within the current or the immediately succeeding tax year as a result of
any gain recognized in connection therewith, and (f) with respect to any other
transaction or event occurring outside of the ordinary course of business of the
Borrower and its Subsidiaries, the excess, if any, of (i) the sum of the cash or
Cash Equivalents received in connection with such transaction or event over
(ii) the sum of (A) the out-of-pocket costs, fees, commissions, premiums and
expenses incurred by the applicable Borrower or Subsidiary in connection with
the transaction or event to the extent such amounts were not deducted in
determining the amount referred to in clause (i) and (B) federal, state,
provincial, foreign and local taxes reasonably estimated (on a Consolidated
basis) to be actually payable within the current or the immediately succeeding
tax year as a result of any gain recognized in connection therewith.
          “Non-Recourse Debt” means Debt for Borrowed Money with respect to
which recourse for payment is limited to (a) any building(s) or parcel(s) of
real property or any related assets encumbered by a Lien securing such Debt for
Borrowed Money and/or (b) the general credit of the Property-Level Subsidiary
that has incurred such Debt for Borrowed Money, and/or the direct Equity
Interests therein (any such Non-Recourse Debt secured by Equity Interests in any
Property-Level Subsidiary, being a “Non-Recourse Mezzanine Financing”), it being
understood that the instruments governing such Debt may include customary
carve-outs to such limited recourse (any such customary carve-outs or agreements
limited to such customary carve-outs, being a “Customary Carve-Out Agreement”)
such as, for example, personal recourse to the Borrower or any Subsidiary of the
Borrower for fraud, misrepresentation, misapplication or misappropriation of
cash, waste, environmental claims, damage to properties, non-payment of taxes or
other liens despite the existence of sufficient cash flow, interference with the
enforcement of loan documents upon maturity or acceleration, voluntary or
involuntary bankruptcy filings, violation of loan document prohibitions against
transfer of properties or ownership interests therein and liabilities and other
circumstances customarily excluded by lenders from exculpation provisions and/or
included in separate indemnification and/or guaranty agreements in non-recourse
financings of real estate.
          “Non-Recourse Mezzanine Financing” has the meaning specified in the
definition of “Non-Recourse Debt”.
          “Note” means a Revolving Credit Note.
          “Notice of Borrowing” has the meaning specified in Section 2.02(a).
          “NPL” means the National Priorities List under CERCLA.
          “Obligation” means, with respect to any Person, any payment,
performance or other obligation of such Person of any kind, including, without
limitation, any liability of such Person on any claim, whether or not the right
of any creditor to payment in respect of such claim is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, disputed, undisputed,
legal, equitable, secured or unsecured, and whether or not such claim is
discharged, stayed or otherwise affected by any proceeding referred to in
Section 6.01(f). Without limiting the generality of the foregoing, the
Obligations of any Loan Party under the Loan Documents include (a) the
obligation to pay principal, interest, charges, expenses, fees, attorneys’ fees,
commissions, including, without limitation, Letter of Credit commissions, and
disbursements, indemnities and other amounts payable by such Loan Party under
any Loan Document and (b) the obligation of such Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.
          “OECD” means the Organization for Economic Cooperation and
Development.

18



--------------------------------------------------------------------------------



 



          “Off Balance Sheet Obligation” means, with respect to any Person,
without duplication of any clause within this definition or within the
definition of “Debt”, all (a) Obligations of such Person under any lease which
is treated as an operating lease for financial accounting purposes and a
financing lease for tax purposes (i.e., a “synthetic lease”), (b) Obligations of
such Person in respect of transactions entered into by such Person, the proceeds
from which would be reflected on the financial statements of such Person in
accordance with GAAP as cash flows from financings at the time such transaction
was entered into (other than as a result of the issuance of Equity Interests)
and (c) Obligations of such Person in respect of other transactions entered into
by such Person that are not otherwise addressed in the definition of “Debt” or
in clause (a) or (b) above that are intended to function primarily as a
borrowing of funds (including, without limitation, any minority interest
transactions that function primarily as a borrowing).
          “Other Taxes” has the meaning specified in Section 2.12(b).
          “Participant” has the meaning specified in Section 2.03(c).
          “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, as amended from time to time.
          “PBGC” means the Pension Benefit Guaranty Corporation (or any
successor).
          “Permitted Cash Reserves” means cash or Cash Equivalents in an
aggregate amount not to exceed at any time the sum of (a) the minimum amount
necessary to satisfy any cash on hand or liquidity requirements imposed on the
Borrower or its Subsidiaries under the rules or regulations of the Financial
Industry Regulatory Authority, Inc. plus (b)(i) during the period from the
Effective Date until the date of consummation of a recapitalization transaction
in accordance with the Recapitalization Plan, $6,000,000, and (ii) after the
date on which a recapitalization transaction is consummated in accordance with
the Recapitalization Plan, $12,000,000.
          “Permitted Liens” means such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced: (a) Liens for taxes, assessments and governmental charges or
levies to the extent not required to be paid under Section 5.01(b); (b) Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing obligations that (i) are not overdue for a period of more than
30 days and (ii) individually or together with all other Permitted Liens
outstanding on any date of determination do not materially adversely affect the
use of the property to which they relate; (c) pledges or deposits in the
ordinary course of business to secure obligations under workers’ compensation
laws or similar legislation or to secure public or statutory obligations;
(d) deposits to secure the performance of bids, trade contracts and leases
(other than Debt), statutory obligations, surety bonds (other than bonds related
to judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business; (e) Liens securing judgments
(or the payment of money) not constituting a Default under Section 6.01(g) or
securing appeal or other surety bonds related to such judgments; (f) easements,
rights of way and other encumbrances on title to real property that do not
render title to the property encumbered thereby unmarketable or materially
adversely affect the use of such property for its present purposes, excluding
any such easements, rights of way or encumbrances securing Debt for Borrowed
Money; and (g) Liens securing insurance premium financing arrangements entered
into in the ordinary course of business and permitted under Section
5.02(b)(iii)(G).
          “Permitted Variance” has the meaning specified in Section 5.03(e).

19



--------------------------------------------------------------------------------



 



          “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
          “Plan” means a Single Employer Plan or a Multiple Employer Plan.
          “Pledged Debt” has the meaning specified in the Security Agreement.
          “Pledged Equity” has the meaning specified in the Security Agreement.
          “Post-Petition Interest” has the meaning specified in Section 8.06.
          “Preferred Interests” means, with respect to any Person, Equity
Interests issued by such Person that are entitled to a preference or priority
over any other Equity Interests issued by such Person upon any distribution of
such Person’s property and assets, whether by dividend or upon liquidation.
          “Pre-Negotiation Agreement” means that certain Pre-Negotiation
Agreement dated as of February 27, 2009 by and among the Borrower, the
Administrative Agent and the Guarantors (as defined in the Existing Agreement).
          “Prepayment Failure Event” has the meaning specified in
Section 2.06(e)(iii).
          “Property” means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including Equity Interests.
          “Property-Level Subsidiary” means any direct or indirect Limited
Purpose Subsidiary of the Borrower that holds a direct fee interest in any real
property and related assets.
          “Pro Rata Share” or “Revolver B Pro Rata Share” of any amount means,
with respect to any Revolving Credit B Lender at any time, the product of such
amount times a fraction the numerator of which is the amount of such Lender’s
Revolving Credit B Commitment at such time (or, if the Commitments shall have
been terminated pursuant to Section 2.05 or 6.01, such Lender’s Revolving Credit
B Commitment as in effect immediately prior to such termination) and the
denominator of which is the Revolving Credit B Facility at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
Revolving Credit B Facility as in effect immediately prior to such termination).
The initial Revolver B Pro Rata Share of each Lender is set forth opposite the
name of that Lender in Schedule I annexed hereto under the heading “Revolver B
Pro Rata Share”; provided that Schedule I shall be amended and each Revolver B
Pro Rata Share shall be adjusted from time to time to give effect to the
execution of any supplements, amendments or modifications to this Agreement and
the addition or removal of any Lender as provided herein or by assignment
pursuant to Section 9.07.
          “Real Property Assets” means all real property held for sale by any
Limited Purpose Subsidiary as permitted by Section 5.01(s), Section 5.01(t) and
5.02(e)(v). The Borrower acknowledges that as of the Effective Date the Real
Property Assets consist of those properties listed on Schedule IV.
          “Recapitalization Plan” means a recapitalization plan, specifying the
specific steps to be taken to implement a recapitalization of the Borrower and
the specific dates by which such steps must be completed, in the form of
Schedule V.
          “Redeemable” means, with respect to any Equity Interests, any such
Equity Interests that (a) the issuer has undertaken to redeem at a fixed or
determinable date or dates, whether by operation of a

20



--------------------------------------------------------------------------------



 



sinking fund or otherwise, or upon the occurrence of a condition not solely
within the control of the issuer or (b) is redeemable at the option of the
holder.
          “Register” has the meaning specified in Section 9.07(d).
          “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System, as in effect from time to time.
          “Required Lenders” means, at any time, Lenders owed or holding at
least a majority in interest of the sum of (a) the aggregate principal amount of
the Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time, and (c) the aggregate Unused
Revolving Credit B Commitments at such time; provided, however, that if any
Lender shall be a Defaulting Lender at such time, there shall be excluded from
the determination of Required Lenders at such time (A) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (B) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time and (C) the
Unused Revolving Credit B Commitment of such Lender at such time. For purposes
of this definition, the aggregate principal amount of Letter of Credit Advances
owing to the Issuing Bank and the Available Amount of each Letter of Credit
shall be considered to be owed to the Revolving Credit B Lenders ratably in
accordance with their respective Revolving Credit B Commitments.
          “Restricted Investment” shall have the meaning specified in
Section 5.02(m).
          “Restricted Payments” shall have the meaning specified in
Section 5.02(g).
          “Revised Approved Budget” has the meaning specified in
Section 2.06(e)(iv)(C).
          “Revolver A Pro Rata Share” of any amount means, with respect to any
Revolving Credit A Lender at any time, the product of such amount times a
fraction the numerator of which is the amount of such Lender’s Revolving Credit
A Commitment at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, such Lender’s Revolving Credit A Commitment as
in effect immediately prior to such termination) and the denominator of which is
the Revolving Credit A Facility at such time (or, if the Commitments shall have
been terminated pursuant to Section 2.05 or 6.01, the Revolving Credit A
Facility as in effect immediately prior to such termination). The initial
Revolver A Pro Rata Share of each Lender is set forth opposite the name of that
Lender in Schedule I annexed hereto under the heading “Revolver A Pro Rata
Share”; provided that Schedule I shall be amended and each Revolver A Pro Rata
Share shall be adjusted from time to time to give effect to the execution of any
supplements, amendments or modifications to this Agreement and the addition or
removal of any Lender as provided herein or by assignment pursuant to
Section 9.07.
          “Revolving Credit A Advance” has the meaning specified in
Section 2.01(a).
          “Revolving Credit Advance” means a Revolving Credit A Advance or a
Revolving Credit B Advance.
          “Revolving Credit B Advance” has the meaning specified in
Section 2.01(b).
          “Revolving Credit A Borrowing” means a borrowing consisting of
simultaneous Revolving Credit A Advances of the same Type made by the Revolving
Credit Lenders.

21



--------------------------------------------------------------------------------



 



          “Revolving Credit Borrowing” means a Revolving Credit A Borrowing or a
Revolving Credit B Borrowing.
          “Revolving Credit B Borrowing” a borrowing consisting of simultaneous
Revolving Credit B Advances of the same Type made by the Revolving Credit
Lenders.
          “Revolving Credit A Commitment” means, with respect to any Revolving
Credit Lender at any time, the amount set forth opposite such Lender’s name on
Schedule I hereto under the caption “Revolving Credit A Commitment” or, if such
Lender has entered into one or more Assignment and Acceptances, set forth for
such Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “Revolving Credit A Commitment”, as such amount
may be reduced at or prior to such time pursuant to Section 2.05.
          “Revolving Credit B Commitment” means, with respect to any Revolving
Credit Lender at any time, the amount set forth opposite such Lender’s name on
Schedule I hereto under the caption “Revolving Credit B Commitment” or, if such
Lender has entered into one or more Assignment and Acceptances, set forth for
such Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “Revolving Credit B Commitment”, as such amount
may be reduced at or prior to such time pursuant to Section 2.05.
          “Revolving Credit Commitment” means a Revolving Credit A Commitment or
a Revolving Credit B Commitment.
          “Revolving Credit A Facility” means, at any time, the aggregate amount
of the Revolving Credit Lenders’ Revolving Credit A Commitments at such time.
          “Revolving Credit B Facility” means, at any time, the aggregate amount
of the Revolving Credit Lenders’ Revolving Credit B Commitments at such time.
          “Revolving Credit Facility” means, at any time, the aggregate amount
of the Revolving Credit Lenders’ Revolving Credit Commitments at such time.
          “Revolving Credit A Lender” means any Lender that has a Revolving
Credit A Commitment.
          “Revolving Credit B Lender” means any Lender that has a Revolving
Credit B Commitment.
          “Revolving Credit Lender” means a Revolving Credit A Lender or a
Revolving Credit B Lender.
          “Revolving Credit Note” means a promissory note of the Borrower
payable to the order of any Revolving Credit Lender, in substantially the form
of Exhibit A hereto, evidencing the aggregate indebtedness of the Borrower to
such Lender resulting from the Revolving Credit Advances and Letter of Credit
Advances made by such Lender, as amended.
          “Secured Hedge Agreement” means any Hedge Agreement required or
permitted under Article V that is entered into by and between the Borrower and
any Hedge Bank.
          “Secured Obligations” has the meaning specified in Section 2 of the
Security Agreement.

22



--------------------------------------------------------------------------------



 



          “Secured Parties” means the Administrative Agent, the Lead Arranger,
the Lender Parties and the Hedge Banks.
          “Securities Account” has the meaning specified in the Security
Agreement.
          “Securities Account Control Agreement” has the meaning specified in
the Security Agreement.
          “Security Agreement” has the meaning specified in Section 3.01(a)(ii).
          “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
          “Solvent” and “Solvency” mean, with respect to any Person on a
particular date, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
          “Subordinated Obligations” has the meaning specified in Section 8.06.
          “Subsidiaries Guaranty” means the guaranty of the Guarantors set forth
in Article VIII together with each other guaranty and guaranty supplement
delivered pursuant to Section 5.01(j), in each case as amended.
          “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.
          “Supplemental Collateral Agent” has the meaning specified in
Section 7.01(c).
          “Swing Line Bank” has the meaning specified in the Existing Agreement.
          “Taxes” has the meaning specified in Section 2.12(a).

23



--------------------------------------------------------------------------------



 



          “Termination Date” means the earliest of (a) if a Prepayment Failure
Event has occurred, January 15, 2010 (the “Early Termination Date”),
(b) provided that no Prepayment Failure Event has occurred, March 31, 2010,
subject to the extension thereof pursuant to Section 2.17, and (c) the date of
termination in whole of the Revolving Credit Commitments and the Letter of
Credit Commitment pursuant to Section 2.05 or 6.01.
          “Type” refers to the distinction between Advances bearing interest at
the Base Rate and Advances bearing interest at the Eurodollar Rate.
          “Unused Revolving Credit B Commitment” means, with respect to any
Revolving Credit B Lender at any time, without duplication, (a) such Lender’s
Revolving Credit B Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Revolving Credit B Advances and Letter of
Credit Advances made by such Lender (in its capacity as a Lender) and
outstanding at such time plus (ii) such Lender’s Pro Rata Share of (A) the
aggregate Available Amount of all Letters of Credit outstanding at such time,
and (B) the aggregate principal amount of all Letter of Credit Advances made by
the Issuing Bank pursuant to Section 2.03(c) and outstanding at such time.
          “Voting Interests” means shares of capital stock issued by a
corporation, or equivalent Equity Interests in any other Person, the holders of
which are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of such a
contingency.
          “Warrant Agreement” means that certain Warrant Agreement among the
Borrower and the Warrant Agent described therein dated as of even date herewith.
          “Welfare Plan” means a welfare plan, as defined in Section 3(1) of
ERISA, that is maintained for employees of any Loan Party or in respect of which
any Loan Party could have liability.
          “Withdrawal Liability” has the meaning specified in Part I of Subtitle
E of Title IV of ERISA.
     SECTION 1.02 Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and "until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms. The term “including” is not limiting and means
“including without limitation.”
     SECTION 1.03 Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principals in the United States of America as in effect from time to
time set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and the
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as may be in general use by
significant segments of the United States accounting profession, which are
applicable to the circumstances of the Borrower as of the date of determination
(“GAAP”), except that for purposes of any financial or accounting terms used in
this Agreement, GAAP shall be determined on the basis of such principles in
effect on the date hereof and consistent with those used in the preparation of
the audited financial statements of the Borrower in respect of the fiscal year
ended December 31, 2008 delivered pursuant to Section 3.01(a)(viii). If any
Accounting Change shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then the

24



--------------------------------------------------------------------------------



 



Borrower and the Administrative Agent agree to enter into negotiations in good
faith and in a timely fashion in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Change with the desired
result that the criteria for evaluating the Borrower’s financial condition shall
be the same after such Accounting Change as if such Accounting Change had not
been made. Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Change had not occurred.
“Accounting Change” refers to any change in accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants (or successors thereto or agencies with similar functions),
the Securities and Exchange Commission or any other qualified, authoritative
agency or organization.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT
     SECTION 2.01 The Advances and the Letters of Credit.
          (a) The Revolving Credit A Advances. The Revolving Credit A Facility
results from the bifurcation of the Revolving Credit Facility under the Existing
Agreement and consists of a tranche of the Advances outstanding thereunder in
the aggregate principal amount of $38,000,000, the terms of which have been
modified by this Agreement to comprise the Revolving Credit A Facility. The
Revolving Credit A Commitments shall be deemed to have been fully funded as of
the Effective Date (the “Revolving Credit A Advance”). No additional Advances in
respect of the Revolving Credit A Facility shall be permitted hereunder. Amounts
borrowed or deemed borrowed under this Section 2.01(a) and repaid or prepaid may
not be reborrowed.
          (b) The Revolving Credit B Advances. The Revolving Credit B Facility
results from the bifurcation of the Revolving Credit Facility under the Existing
Agreement and consists of a tranche of the Advances outstanding thereunder in
the aggregate principal amount of $29,289,245, the terms of which have been
modified by this Agreement to comprise the Revolving Credit B Facility.
Specifically, the Revolving Credit B Facility consists of (i) Revolving Credit B
Advances in the aggregate principal amount of $25,000,000, and (ii) Letters of
Credit in the aggregate Available Amount of $4,289,245. The Revolving Credit B
Commitments hereunder shall be deemed to have been fully funded as of the
Effective Date. Each Revolving Credit B Lender severally agrees, on the terms
and conditions hereinafter set forth, to make advances (each a “Revolving Credit
B Advance”) to the Borrower from time to time on any Business Day during the
period from the Effective Date until the Termination Date, in respect of the
Revolving Credit B Facility in an amount for each such Advance not to exceed
such Lender’s Unused Revolving Credit B Commitment at such time. Each Revolving
Credit B Borrowing shall be in an aggregate amount of not less than $500,000 or
an integral multiple of $100,000 in excess thereof (other than the initial
Borrowing to fund the L/C Collateral Account pursuant to Section 3.01(k), a
Borrowing the proceeds of which shall be used solely to repay or prepay in full
outstanding Letter of Credit Advances or a Borrowing comprised solely of Base
Rate Advances) and shall consist of Revolving Credit B Advances made
simultaneously by the Revolving Credit B Lenders ratably according to their
Revolving Credit B Commitments. Within the limits of each Revolving Credit B
Lender’s Unused Revolving Credit B Commitment in effect from time to time, and
subject to the limitations set forth in Sections 2.14 and 3.02, the Borrower may
borrow under this Section 2.01(b), prepay pursuant to Section 2.06(a) and
reborrow under this Section 2.01(b). No more than one Revolving Credit B Advance
shall be available per week. On the Effective Date, the Lenders shall make
Revolving Credit B Advances

25



--------------------------------------------------------------------------------



 



in an aggregate amount sufficient to fund the L/C Collateral Account pursuant to
Section 3.01(k), and such Revolving Credit B Advances shall be deposited
directly into the L/C Collateral Account.
          (c) [Intentionally Omitted].
          (d) The Letters of Credit. No additional letters of credit (the
“Letters of Credit”) shall be available under this Agreement from and after the
Effective Date. All Existing Letters of Credit, as listed on Schedule III
attached hereto, shall be deemed to have been issued as Letters of Credit
hereunder, and from and after the Effective Date shall be subject to and
governed by the terms and conditions of this Agreement. No Existing Letter of
Credit shall have an expiration date later than the 30th day before the
Termination Date (without reference to any extension options). In the event that
the expiration date of any Existing Letter of Credit may be automatically
extended beyond the 30th day before the Termination Date (without reference to
any extension options) pursuant to the terms of such Existing Letter of Credit,
the Administrative Agent is hereby permitted to send a notice to the Borrower
and the beneficiary of the applicable Letter of Credit notifying the Borrower
and such beneficiary that the Administrative Agent has elected not to extend the
expiration date of such Existing Letter of Credit. On the Effective Date, the
Lenders shall make Revolving Credit B Advances in an amount approved by the
Issuing Bank as sufficient to cash collateralize 100% of the Available Amount of
all Letters of Credit outstanding as of the Effective Date, and such Revolving
Credit B Advances shall be deposited into the L/C Collateral Account in
compliance with Section 3.01(k).
     SECTION 2.02 Making the Advances. (a) Except as otherwise provided in
Section 2.03, each Borrowing shall be made on notice by the Borrower to the
Administrative Agent, which shall give to each Appropriate Lender prompt notice
thereof by telex or telecopier. Each such notice of a Borrowing (a “Notice of
Borrowing”) in respect of a Eurodollar Rate Advance shall be given not later
than 1:00 P.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing, and each Notice of Borrowing in respect of a Base
Rate Advance shall be given not later than 1:00 P.M. (New York City time) on the
Business Day immediately prior to the date of the proposed Borrowing. Each
Notice of Borrowing shall be by telephone, confirmed immediately in writing, or
electronic mail (containing the Notice of Borrowing as an electronic attachment
containing a hand-written signature, confirmed immediately by telephone or
telecopier) or telecopier, in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advance comprising such Borrowing, and (iii) aggregate amount of such Borrowing.
Each Appropriate Lender shall, before 1:00 P.M. (New York City time) on the date
of such Borrowing, make available for the account of its Applicable Lending
Office to the Administrative Agent at the Administrative Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing in accordance
with the respective Commitments under the Revolving Credit Facility of such
Lender and the other Appropriate Lenders. After the Administrative Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Administrative Agent will make such funds available to
the Borrower by crediting the Borrower’s Account.
          (b) [Intentionally Omitted].
          (c) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $500,000 or if the
obligation of the Appropriate Lenders to make Eurodollar Rate Advances shall
then be suspended pursuant to Section 2.09 or 2.10 and (ii) no more than eight
separate Interest Periods shall be permitted at any one time.
          (d) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar

26



--------------------------------------------------------------------------------



 



Rate Advances, the Borrower shall indemnify each Appropriate Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Borrowing for such
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.
          (e) Unless the Administrative Agent shall have received notice from an
Appropriate Lender prior to the date of any Borrowing under a Facility under
which such Lender has a Commitment that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.
          (f) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
     SECTION 2.03 Drawings and Reimbursement Under Letters of Credit. (a)
[Intentionally Omitted.]
          (b) Letter of Credit Reports. Promptly after amendment of any Letter
of Credit the Issuing Bank shall notify the Borrower and the Administrative
Agent, in writing, of such amendment and such notice shall be accompanied by a
copy of such amendment. Upon receipt of such notice, the Administrative Agent
shall promptly notify each Lender, in writing, of such amendment and if so
requested by a Lender, the Administrative Agent shall provide such Lender with
copies of such amendment. The Issuing Bank shall furnish to the Administrative
Agent (unless the Issuing Bank shall be the Administrative Agent), by facsimile
on the first Business Day of each month, a written report summarizing the
aggregate daily Available Amounts for Letters of Credit during the preceding
month.
          (c) Letter of Credit Participations; Drawing and Reimbursement.
(i) The Issuing Bank is hereby deemed to have sold and transferred to each
Revolving Credit B Lender, and each Revolving Credit B Lender (in its capacity
under this Section 2.03(c), a “Participant”) is hereby deemed irrevocably and
unconditionally to have purchased and received from the Issuing Bank, without
recourse or warranty, an undivided interest and participation in each Letter of
Credit, to the extent of such Participant’s Pro Rata Share of the Available
Amount of such Letter of Credit, each drawing or payment made thereunder and the
obligations of the Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto. Upon any change in the
Revolving Credit B Commitments or the Revolving Credit B Lenders’ respective Pro
Rata Shares pursuant to Section 9.07, it is hereby agreed that, with respect to
all outstanding Letters of Credit and unpaid drawings relating thereto, there
shall be an

27



--------------------------------------------------------------------------------



 



automatic adjustment to the participations pursuant to this Section 2.03(c) to
reflect the new Pro Rata Shares of the assignor and assignee Revolving Credit B
Lenders, as the case may be.
          (ii) In determining whether to pay under any Letter of Credit, the
Issuing Bank shall not have any obligation with respect to the other Revolving
Credit B Lenders other than to confirm that any documents required to be
delivered under such Letter of Credit appear to have been delivered and that
they appear to substantially comply on their face with the requirements of such
Letter of Credit. Any action taken or omitted to be taken by the Issuing Bank
under or in connection with any Letter of Credit issued by it shall not create
for the Issuing Bank any resulting liability to the Borrower, any other Loan
Party, any Revolving Credit B Lender or any other Person unless such action is
taken or omitted to be taken with gross negligence or willful misconduct on the
part of the Issuing Bank (as determined by a court of competent jurisdiction in
a final non-appealable judgment).
          (iii) The payment by the Issuing Bank of a draft drawn under any
Letter of Credit shall constitute for all purposes of this Agreement the making
by the Issuing Bank of a Letter of Credit Advance, which shall be a Base Rate
Advance, in the amount of such draft. In the event that the Issuing Bank shall
make any payment under any Letter of Credit issued by it, all funds on deposit
in the L/C Collateral Account shall be exhausted or otherwise unavailable, and
the Borrower shall not have reimbursed any unpaid portion of such payment in
full to the Issuing Bank pursuant to Section 2.04(d), the Issuing Bank shall
promptly notify the Administrative Agent, which shall promptly notify each
Participant of such failure, and each Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of the Issuing
Bank the amount of such Participant’s Pro Rata Share of such unreimbursed
payment in U.S. dollars and in same day funds. Upon such notification by the
Administrative Agent to any Participant required to fund a payment under a
Letter of Credit, such Participant shall make available to the Administrative
Agent for the account of the Issuing Bank such Participant’s Pro Rata Share of
the amount of such payment in same day funds (x) if notified prior to 12:00 Noon
(New York time) on any Business Day, on such Business Day, and (y) if notified
at or after 12:00 Noon (New York time) on any Business Day, on the following
Business Day. If such Participant shall pay to the Administrative Agent such
amount for the account of the Issuing Bank on any Business Day, such amount so
paid in respect of principal shall constitute a Letter of Credit Advance made by
such Participant on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Letter of Credit Advance made by the Issuing
Bank shall be reduced by such amount on such Business Day. If and to the extent
such Participant shall not have so made its Pro Rata Share of the amount of such
payment available to the Administrative Agent, such Participant agrees to pay to
the Administrative Agent for the account of the Issuing Bank, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent at the Federal
Funds Rate. The failure of any Participant to make available to the
Administrative Agent for the account of the Issuing Bank its Pro Rata Share of
any payment under any Letter of Credit shall not relieve any other Participant
of its obligation hereunder to make available to the Administrative Agent for
the account of the Issuing Bank its Pro Rata Share of any payment under any
Letter of Credit on the date required, as specified above, but no Participant
shall be responsible for the failure of any other Participant to make available
to the Administrative Agent such other Participant’s Pro Rata Share of any such
payment.
          (iv) Whenever the Issuing Bank receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (iii) above, the Issuing Bank shall pay to the Administrative
Agent for the account of each such Participant that has paid its Pro Rata Share
thereof, in same day funds, an amount equal to such Participant’s share (based
upon the proportionate aggregate amount originally funded by such Participant to
the aggregate amount funded by all Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.

28



--------------------------------------------------------------------------------



 



          (v) Upon the request of any Participant, the Issuing Bank shall
furnish to such Participant copies of any standby Letter of Credit issued by it
and such other documentation as may reasonably be requested by such Participant.
     SECTION 2.04 Repayment of Advances. (a) Revolving Credit A Advances. The
Borrower shall repay, on the Termination Date, to the Administrative Agent for
the ratable account of the Revolving Credit A Lenders the aggregate principal
amount of the Revolving Credit A Advances then outstanding.
          (b) Revolving Credit B Advances. The Borrower shall repay to the
Administrative Agent for the ratable account of the Revolving Credit B Lenders
on the Termination Date in respect of the Revolving Credit B Facility the
aggregate principal amount of the Revolving Credit B Advances then outstanding.
          (c) [Intentionally Omitted].
          (d) Letter of Credit Advances. (i) The Borrower shall repay to the
Administrative Agent for the account of the Issuing Bank and each other
Revolving Credit B Lender that has made a Letter of Credit Advance on the
earlier of demand and the Termination Date in respect of the Revolving Credit B
Facility the outstanding principal amount of each Letter of Credit Advance made
by each of them.
          (ii) The Obligations of the Borrower under this Agreement, any Letter
of Credit Agreement and any other agreement or instrument relating to any Letter
of Credit, and the obligations of the Participants to make payments to the
Administrative Agent for the account of the Issuing Bank in respect of Letters
of Credit, shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, such Letter of Credit Agreement and
such other agreement or instrument under all circumstances, including, without
limitation, the following circumstances:
     (A) any lack of validity or enforceability of any Loan Document, any Letter
of Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);
     (B) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
     (C) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;
     (D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (E) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft, certificate or other document that does not strictly
comply with the terms of such Letter of Credit;

29



--------------------------------------------------------------------------------



 



     (F) any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranties or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or
     (G) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including, without limitation, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor;
provided, however, that nothing herein waives the Issuing Bank’s liability with
respect to errors, omissions, interruptions, delays in transmission, dispatch or
delivery of any message, payment or advice relating to any Letter of Credit that
has been determined in a final and non-appealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Issuing Bank.
          (iii) To the extent of funds available in the L/C Collateral Account,
the Administrative Agent for the account of the Issuing Bank and each other
Revolving Credit B Lender shall use such funds to repay each Letter of Credit
Advance promptly following the making of such Advance. If at any time the funds
remaining in the L/C Collateral Account exceed the sum of the aggregate amount
of all Letter of Credit Advances then outstanding and the aggregate Available
Amount of all Letters of Credit then outstanding, such excess shall be first
applied to prepay outstanding Revolving Credit A Advances until the aggregate
amount of Revolving Credit A Advances then outstanding shall be reduced to zero,
second applied to prepay outstanding Revolving Credit B Advances until the
aggregate amount of Revolving Credit B Advances then outstanding shall be
reduced to zero, and third, at such time as no Advances remain outstanding,
returned to the Borrower promptly following demand.
     SECTION 2.05 Termination or Reduction of the Commitments. (a) Optional. The
Borrower may, upon at least five Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the unused portions of the Revolving
Credit A Commitments, the Letter of Credit Facility and the Unused Revolving
Credit B Commitments; provided, however, that each partial reduction of a
Facility (i) shall be in an aggregate amount of $500,000 or an integral multiple
of $100,000 in excess thereof and (ii) shall be made ratably among the
Appropriate Lenders in accordance with their Commitments with respect to such
Facility.
          (b) Mandatory. (i) From time to time upon each repayment or prepayment
of the Revolving Credit A Advances, the aggregate Revolving Credit A Commitments
of the Revolving Credit A Lenders shall be automatically and permanently
reduced, on a pro rata basis, by an amount equal to the amount by which the
aggregate Revolving Credit A Commitments immediately prior to such reduction
exceed the aggregate unpaid principal amount of the Revolving Credit A Advances
then outstanding (after giving effect to any such repayment or prepayment
thereof).
          (ii) The Letter of Credit Facility shall be permanently reduced from
time to time on the date of each reduction in the Revolving Credit B Facility by
the amount, if any, by which the amount of the Letter of Credit Facility exceeds
the Revolving Credit B Facility after giving effect to such reduction of the
Revolving Credit B Facility.
     SECTION 2.06 Prepayments. (a) Optional. The Borrower may, upon at least
three Business Days’ notice to the Administrative Agent, stating the proposed
date and aggregate principal amount of the prepayment, and if such notice is
given the Borrower shall, prepay the outstanding aggregate principal amount of
the Advances comprising part of the same Borrowing in whole or ratably in part,
together with

30



--------------------------------------------------------------------------------



 



accrued interest to the date of such prepayment on the aggregate principal
amount prepaid; provided, however, that each partial prepayment shall be in an
aggregate principal amount of $500,000 or an integral multiple of $100,000 in
excess thereof. Each such prepayment of Advances shall be allocated among the
Applicable Lenders on a pro rata basis.
          (b) Mandatory Prepayment of the Revolving Credit B Advances. (i) The
Borrower shall, on each Business Day, prepay an aggregate principal amount of
the Revolving Credit B Advances comprising part of the same Borrowings and the
Letter of Credit Advances in an amount equal to the amount by which (A) the sum
of the aggregate principal amount of (x) the Revolving Credit B Advances, and
(y) the Letter of Credit Advances then outstanding plus the aggregate Available
Amount of all Letters of Credit then outstanding exceeds (B) the Revolving
Credit B Facility on such Business Day.
          (ii) [Intentionally Omitted].
          (iii) Prepayments of the Revolving Credit B Facility made pursuant to
clause (i) above shall be applied to prepay Revolving Credit B Advances then
outstanding comprising part of the same Borrowings until such Advances are paid
in full. Upon the drawing of any Letter of Credit for which funds are on deposit
in the L/C Collateral Account, such funds shall be promptly applied to pay the
corresponding Letter of Credit Advance made by the Issuing Bank or Revolving
Credit B Lenders, as applicable.
          (c) Change of Control Prepayment. The Borrower shall, on the date of
any Change of Control, prepay in full the aggregate principal amount of the
Facilities then outstanding.
          (d) Payments with Interest. All prepayments under subsections (b),
(c) and (e) of this Section 2.06 shall be made together with (i) accrued
interest to the date of such prepayment on the principal amount prepaid, and
(ii) if any payment of a Eurodollar Rate Advance shall be made other than on the
last day of an Interest Period therefor, any amounts owing pursuant to Section
9.04(c).
          (e) Other Mandatory Prepayment Events. (i) The Borrower shall on or
before the 30th day following the end of each calendar month, prepay an
aggregate principal amount of the Revolving Credit B Advances (and, to the
extent the Revolving Credit B Advances shall be reduced to zero, prepay
outstanding Revolving Credit A Advances) comprising part of the same Borrowings
in an amount equal to all Adjusted Excess Cash Flow for such calendar month;
provided, however, that from and after a Prepayment Failure Event, the Borrower
shall be entitled to utilize Adjusted Excess Cash Flow to make Interim Mandatory
Amortization Prepayments, as and to the extent necessary to make such
prepayments when due, and such utilization shall not be deemed a breach of this
Section 2.06(e).
          (ii) The Borrower shall be required to prepay outstanding Revolving
Credit A Advances (and, to the extent the Revolving Credit A Facility shall be
reduced to zero, prepay outstanding Revolving Credit B Advances) by the
Applicable Paydown Percentage of Net Cash Proceeds resulting from any of the
following (each, a “Mandatory Prepayment Event”):
     (A) the sale, lease, transfer or other disposition of any assets owned by
the Borrower or its Subsidiaries;
     (B) the conversion of Investments held by the Borrower or any of its
Subsidiaries into cash or Cash Equivalents;
     (C) any refund for Taxes paid received by the Borrower or any of its
Subsidiaries;

31



--------------------------------------------------------------------------------



 



     (D) any direct or indirect public offering of or private placement of any
Equity Interests (including Preferred Interests) by or in the Borrower or any of
its Subsidiaries;
     (E) the issuance by the Borrower or any of its Subsidiaries of any Debt
securities (including mortgages, mortgage bonds and any Debt expected to be
included in or contributed to a commercial mortgage-backed securities issuance,
a collateralized debt obligation or a collateralized loan obligation), whether
placed publicly or privately; and
     (F) any other transaction or event occurring outside of the ordinary course
of business of the Borrower and its Subsidiaries;
provided, however, that notwithstanding the foregoing, (x) with respect to any
Net Cash Proceeds received by the Borrower or any of its Subsidiaries in
connection with (i) the consummation of the sale or other disposition (whether
direct or indirect) of any of the Real Property Assets or (ii) the Borrower’s
United States federal tax refund for 2008 of $10,205,424, such Net Cash proceeds
shall be applied first to prepay outstanding Revolving Credit B Advances until
the aggregate principal amount of all outstanding Revolving Credit B Advances
has been reduced to zero, and second to prepay outstanding Revolving Credit A
Advances; and (y) the Borrower shall prepay outstanding Revolving Credit B
Advances in a principal amount equal to 100% of the Net Cash Proceeds received
from the sale or other disposition by GERA Danbury LLC of all real property
owned or held by it by June 1, 2009, unless such date is extended with the
approval of the Administrative Agent and the Required Lenders; provided further
that in the event the Borrower is not in compliance with the Recapitalization
Plan at the time of the sale or other disposition of real property by GERA
Danbury LLC, then 100% of the Net Cash Proceeds of such sale shall be applied
first to prepay outstanding Revolving Credit A Advances until the aggregate
principal of all outstanding Revolving Credit A Advances has been reduced to
zero, and second to prepay outstanding Revolving Credit B Advances.
          (iii) The Borrower shall be required to prepay (the “Mandatory
Amortization Payment”) a portion of the Revolving Credit A Facility in an amount
and by the date specified in Schedule 2.06(e)(iii) (the “Mandatory Amortization
Date”); provided, however, that if the Borrower shall fail to make such
Mandatory Amortization Payment in the amount and by the date specified in
Schedule 2.06(e)(iii) by reason of not having sufficient cash or Cash
Equivalents on hand (a "Prepayment Failure Event”), provided, however,
notwithstanding any provision herein to the contrary, such Prepayment Failure
Event shall not constitute an Event of Default hereunder.
          (iv) In the event there occurs a Prepayment Failure Event, the
following shall apply:
     (A) the Termination Date shall not extend beyond January 15, 2010 (as
provided in the definition thereof in Section 1.01) and the Termination Date
extension option provided pursuant to Section 2.17 shall be of no further force
and effect;
     (B) on the first Business Day of each of the calendar months October 2009,
November 2009 and December 2009, the Borrower shall be required to prepay a
portion of the Revolving Credit A Facility in the amount of $3,333,333.33 on
each such date (the “Interim Mandatory Amortization Payments”), and the failure
to make any such prepayment on the applicable due date therefor shall comprise
an immediate Event of Default;
     (C) not later than the date of a Prepayment Failure Event, the Borrower
shall furnish to the Administrative Agent and the Lender Parties a revised
consolidated,

32



--------------------------------------------------------------------------------



 



detailed monthly budget prepared on a line-item basis for the calendar months
October 2009 through January 2010, together with a cash balance report (showing
day-end balances) showing the net cash flow projected for the period covered
thereby (the “Revised Approved Budget”), in detail, form and substance
satisfactory to the Administrative Agent and the Required Lenders, which Revised
Approved Budget shall (i) provide for the making of Interim Mandatory
Amortization Payments out of Adjusted Excess Cash Flow, and (ii) show operating
cash flow from the business operations of the Borrower and its Subsidiaries for
each of the periods covered thereby in amounts not less than the respective
amounts of operating cash flow shown for such periods in the Approved Budget in
effect on the Effective Date. The Administrative Agent and the Required Lenders
shall review the Revised Approved Budget after receipt thereof and Borrower
shall promptly make any and all changes as Administrative Agent or the Required
Lenders may request. As soon as available, Borrower shall provide to the Lenders
significant revisions, if any, to the Revised Approved Budget. Any amendments to
or replacements of the Revised Approved Budget shall be required to be approved
by the Administrative Agent and the Required Lenders; and
     (D) no additional Advances shall be permitted to be drawn by the Borrower
under the Facility from and after the occurrence of a Prepayment Failure Event.
     SECTION 2.07 Interest. (a) Scheduled Interest. The Borrower shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:
     (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of the Base Rate in
effect from time to time plus the Applicable Margin, payable in arrears monthly
on the first day of each month during such periods and on the date such Base
Rate Advance shall be Converted or paid in full.
     (ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of the Eurodollar Rate for such
Interest Period for such Advance plus the Applicable Margin, payable in arrears
on the last day of such Interest Period and on the date such Eurodollar Rate
Advance shall be Converted or paid in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of any Event of Default, the Administrative Agent may, and upon the request of
the Required Lenders shall, require that the Borrower pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to each
Lender Party, payable in arrears on the dates referred to in clause (i) or
(ii) of Section 2.07(a), as applicable, and on demand, at a rate per annum equal
at all times to 5% per annum above the rate per annum required to be paid on
such Advance pursuant to clause (i) or (ii) of Section 2.07(a), as applicable,
and (ii) to the fullest extent permitted by applicable law, the amount of any
interest, fee or other expense reimbursement payable under this Agreement or any
other Loan Document to the Administrative Agent or any Lender Party that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 5% per annum above the
rate per annum required to be paid, in the case of interest, on the Type of
Advance on which such interest has accrued pursuant to clause (i) or (ii) of
Section 2.07(a), as applicable, and, in all other cases, on Base Rate Advances
pursuant to clause (i) of Section 2.07(a); provided, however, that following the
acceleration of the Advances, or the giving of notice by the Administrative
Agent to accelerate the Advances, pursuant to Section 6.01, Default Interest
shall accrue and be payable hereunder whether or not previously required by the
Administrative Agent.

33



--------------------------------------------------------------------------------



 



          (c) Notice of Interest Period and Interest Rate. Promptly after
receipt of a Notice of Borrowing pursuant to Section 2.02(a), a notice of
Conversion pursuant to Section 2.09 or a notice of selection of an Interest
Period pursuant to the terms of the definition of “Interest Period”, the
Administrative Agent shall give notice to the Borrower and each Appropriate
Lender of the applicable Interest Period and the applicable interest rate
determined by the Administrative Agent for purposes of clause (a)(i) or (a)(ii)
above.
     SECTION 2.08 Fees. (a) Unused Commitment Fees. The Borrower shall pay to
the Administrative Agent for the account of the Lenders the following unused
commitment fees, from the date hereof in the case of each Initial Lender and
from the effective date specified in the Assignment and Acceptance pursuant to
which it became a Lender in the case of each other Lender, in each case until
the Termination Date, payable in arrears monthly on the last day of each
calendar month, commencing May 31, 2009, and on the Termination Date in respect
of the applicable Facility an unused revolving commitment fee at the rate of
0.75% per annum of the average daily Unused Revolving Credit B Commitment of
each Appropriate Lender during such month; provided, however, that any unused
commitment fee accrued with respect to any of the Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender except to the extent that such unused
commitment fee shall otherwise have been due and payable by the Borrower prior
to such time; and provided further that no unused commitment fee shall accrue on
any of the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.
          (b) [Intentionally Omitted].
          (c) Fees to the Administrative Agent. The Borrower shall pay to the
Administrative Agent for its own account such fees as may from time to time be
agreed between the Borrower and the Administrative Agent.
          (d) Restatement Fee. The Borrower shall pay to the Administrative
Agent, for the account and ratable benefit of the Lenders, an amendment fee
equal to 1% of the sum of the Revolving Credit Commitments on the Effective
Date.
     SECTION 2.09 Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 1:00
P.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(c), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c) and each Conversion of Advances comprising part
of the same Borrowing under any Facility shall be made ratably among the
Appropriate Lenders in accordance with their Commitments under such Facility.
Each such notice of Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Advances to be Converted and
(iii) if such Conversion is into Eurodollar Rate Advances, the duration of the
initial Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrower.
          (b) Mandatory. (i) On the date on which the aggregate unpaid principal
amount of Eurodollar Rate Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.

34



--------------------------------------------------------------------------------



 



          (ii) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Appropriate
Lenders, whereupon each such Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance.
          (iii) Upon the occurrence and during the continuance of any Default,
(x) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (y) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.
     SECTION 2.10 Increased Costs, Etc. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender Party of agreeing to make
or of making, funding or maintaining Eurodollar Rate Advances or of maintaining
or participating in Letters of Credit or of agreeing to make or of making or
maintaining Letter of Credit Advances (excluding, for purposes of this
Section 2.10, any such increased costs resulting from (x) Taxes or Other Taxes
(as to which Section 2.12 shall govern) and (y) changes in the basis of taxation
of overall net income or overall gross income by the United States or by the
foreign jurisdiction or state under the laws of which such Lender Party is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower shall from time to time, upon demand by such Lender
Party (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender Party additional amounts
sufficient to compensate such Lender Party for such increased cost. A
certificate as to the amount of such increased cost, submitted to the Borrower
by such Lender Party, shall be conclusive and binding for all purposes, absent
manifest error.
          (b) If any Lender Party determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender Party or any corporation controlling such Lender Party and that the
amount of such capital is increased by or based upon the existence of such
Lender Party’s commitment to lend or participate in Letters of Credit hereunder
and other commitments of such type or the maintenance of or participation in the
Letters of Credit (or similar contingent obligations), then, upon demand by such
Lender Party or such corporation (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender Party, from time to time as specified by such Lender
Party, additional amounts sufficient to compensate such Lender Party in the
light of such circumstances, to the extent that such Lender Party reasonably
determines such increase in capital to be allocable to the existence of such
Lender Party’s commitment to lend or to participate in Letters of Credit
hereunder or to the maintenance of or participation in any Letters of Credit. A
certificate as to such amounts submitted to the Borrower by such Lender Party
shall be conclusive and binding for all purposes, absent manifest error.
          (c) If, with respect to any Eurodollar Rate Advances under any
Facility, Lenders owed at least 50% of the then aggregate unpaid principal
amount thereof notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Lenders of making, funding or maintaining their Eurodollar Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Appropriate Lenders, whereupon (i) each such Eurodollar Rate
Advance under such Facility will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Appropriate Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended

35



--------------------------------------------------------------------------------



 



until the Administrative Agent shall notify the Borrower that such Lenders have
determined that the circumstances causing such suspension no longer exist.
          (d) Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance under each
Facility under which such Lender has a Commitment will automatically, upon such
demand, Convert into a Base Rate Advance and (ii) the obligation of the
Appropriate Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.
     SECTION 2.11 Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off (except as otherwise provided in Section 2.15), not later than 1:00
P.M. (New York City time) on the day when due in U.S. dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds,
with payments being received by the Administrative Agent after such time being
deemed to have been received on the next succeeding Business Day. The
Administrative Agent will promptly thereafter cause like funds to be distributed
(i) if such payment by the Borrower is in respect of principal, interest, unused
commitment fees or any other Obligation then payable hereunder and under the
Notes to more than one Lender Party, to such Lender Parties for the account of
their respective Applicable Lending Offices ratably in accordance with the
amounts of such respective Obligations then payable to such Lender Parties and
(ii) if such payment by the Borrower is in respect of any Obligation then
payable hereunder to one Lender Party, to such Lender Party for the account of
its Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 9.07(d), from and after the effective date of such Assignment and
Acceptance, the Administrative Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender Party
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.
          (b) The Borrower hereby authorizes each Lender Party and each of its
Affiliates, if and to the extent payment owed to such Lender Party is not made
when due hereunder or, in the case of a Lender, under the Note held by such
Lender, to charge from time to time, to the fullest extent permitted by law,
against any or all of the Borrower’s accounts with such Lender Party or such
Affiliate any amount so due.
          (c) If the Administrative Agent receives funds for application to the
Obligations under the Loan Documents under circumstances for which the Loan
Documents do not specify the Advances or the manner in which such funds are to
be applied, the Administrative Agent may, but shall not be obligated to, elect
to distribute such funds to each Lender Party ratably in accordance with the
amount of the Obligations then payable to such Lender Party, in repayment or
prepayment of such of the outstanding

36



--------------------------------------------------------------------------------



 



Advances or other Obligations owed to such Lender Party, and for application to
such principal installments, as the Administrative Agent shall direct.
          (d) All computations of interest and of fees and Letter of Credit
commissions shall be made by the Administrative Agent on the basis of a year of
360 days (except that with respect to Base Rate Advances such computations shall
be made by the Administrative Agent on the basis of a year of 365 or 366 days,
as the case may be), in all cases for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.
          (e) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment or letter of
credit fees or commissions, as the case may be; provided, however, that if such
extension would cause any payment to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.
          (f) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to any Lender Party
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender Party
on such due date an amount equal to the amount then due such Lender Party. If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, each such Lender Party shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
Party together with interest thereon, for each day from the date such amount is
distributed to such Lender Party until the date such Lender Party repays such
amount to the Administrative Agent, at the Federal Funds Rate.
     SECTION 2.12 Taxes. (a) Any and all payments by any Loan Party to or for
the account of any Lender Party or the Administrative Agent hereunder or under
the Notes or any other Loan Document shall be made, in accordance with
Section 2.11 or the applicable provisions of such other Loan Document, if any,
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Lender Party and the
Administrative Agent, taxes that are imposed on its overall net income by the
United States and taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction
under the laws of which such Lender Party or the Administrative Agent, as the
case may be, is organized or any political subdivision thereof and, in the case
of each Lender Party, taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction of
such Lender Party’s Applicable Lending Office or any political subdivision
thereof (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under the Notes
being hereinafter referred to as “Taxes”). If any Loan Party shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder or
under any Note or any other Loan Document to any Lender Party or the
Administrative Agent, (i) the sum payable by the Borrower shall be increased as
may be necessary so that after such Loan Party and the Administrative Agent have
made all required deductions (including deductions applicable to additional sums
payable under this Section 2.12) such Lender Party or the Administrative Agent,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Loan Party shall make all such
deductions and (iii) such Loan Party shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.

37



--------------------------------------------------------------------------------



 



          (b) In addition, a Loan Party shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made by such Loan Party hereunder
or under any Notes or any other Loan Documents or from the execution, delivery
or registration of, performance under, or otherwise with respect to, this
Agreement, the Notes or the other Loan Documents (hereinafter referred to as
“Other Taxes”).
          (c) The Loan Parties shall indemnify each Lender Party and the
Administrative Agent for and hold them harmless against the full amount of Taxes
and Other Taxes, and for the full amount of taxes of any kind imposed or
asserted by any jurisdiction on amounts payable under this Section 2.12, imposed
on or paid by such Lender Party or the Administrative Agent (as the case may be)
and any liability (including penalties, additions to tax, interest and expenses)
arising therefrom or with respect thereto. This indemnification shall be made
within 30 days from the date such Lender Party or the Administrative Agent (as
the case may be) makes written demand therefor.
          (d) Within 30 days after the date of any payment of Taxes, the
appropriate Loan Party shall furnish to the Administrative Agent, at its address
referred to in Section 9.02, the original or a certified copy of a receipt
evidencing such payment, to the extent such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent. In the case of any payment hereunder or under the Notes or
the other Loan Documents by or on behalf of a Loan Party through an account or
branch outside the United States or by or on behalf of a Loan Party by a payor
that is not a United States person, if such Loan Party determines that no Taxes
are payable in respect thereof, such Loan Party shall furnish, or shall cause
such payor to furnish, to the Administrative Agent, at such address, an opinion
of counsel acceptable to the Administrative Agent stating that such payment is
exempt from Taxes. For purposes of subsections (d) and (e) of this Section 2.12,
the terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.
          (e) Each Lender Party organized under the laws of a jurisdiction
outside the United States shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Lender Party and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender
Party in the case of each other Lender Party, and from time to time thereafter
as reasonably requested in writing by the Borrower (but only so long thereafter
as such Lender Party remains lawfully able to do so), provide each of the
Administrative Agent and the Borrower with two original Internal Revenue Service
Forms W-8BEN or W-8EC1, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender Party is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or the Notes or any other Loan Document. If
the forms provided by a Lender Party at the time such Lender Party first becomes
a party to this Agreement indicate a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender Party provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
forms; provided, however, that if, at the effective date of the Assignment and
Acceptance pursuant to which a Lender Party becomes a party to this Agreement,
the Lender Party assignor was entitled to payments under subsection (a) of this
Section 2.12 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender Party assignee on such date. If any form
or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN
or W-8EC1, that the applicable Lender Party reasonably considers to be
confidential, such

38



--------------------------------------------------------------------------------



 



Lender Party shall give notice thereof to the Borrower and shall not be
obligated to include in such form or document such confidential information.
          (f) For any period with respect to which a Lender Party has failed to
provide the Borrower with the appropriate form, certificate or other document
described in subsection (e) above (other than if such failure is due to a change
in law, or in the interpretation or application thereof, occurring after the
date on which a form, certificate or other document originally was required to
be provided or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.12 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender Party become subject to Taxes because of its failure to
deliver a form, certificate or other document required hereunder, the Loan
Parties shall take such steps as such Lender Party shall reasonably request to
assist such Lender Party to recover such Taxes.
     SECTION 2.13 Sharing of Payments, Etc. If any Lender Party shall obtain at
any time any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise, other than as a result of an assignment
pursuant to Section 9.07) (a) on account of Obligations due and payable to such
Lender Party hereunder and under the Notes and the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender Party at such time to
(ii) the aggregate amount of the Obligations due and payable to all Lender
Parties hereunder and under the Notes and the other Loan Documents at such time)
of payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes and the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing to such Lender Party at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the Notes and the other Loan Documents at
such time) of payments on account of the Obligations owing (but not due and
payable) to all Lender Parties hereunder and under the Notes at such time
obtained by all of the Lender Parties at such time, such Lender Party shall
forthwith purchase from the other Lender Parties such interests or participating
interests in the Obligations due and payable or owing to them, as the case may
be, as shall be necessary to cause such purchasing Lender Party to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender Party, such purchase from each other Lender Party shall be rescinded and
such other Lender Party shall repay to the purchasing Lender Party the purchase
price to the extent of such Lender Party’s ratable share (according to the
proportion of (i) the purchase price paid to such Lender Party to (ii) the
aggregate purchase price paid to all Lender Parties) of such recovery together
with an amount equal to such Lender Party’s ratable share (according to the
proportion of (i) the amount of such other Lender Party’s required repayment to
(ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered, provided further that so long as the
Obligations under the Loan Documents shall not have been accelerated, any excess
payment received by any Appropriate Lender shall be shared on a pro rata basis
only with other Appropriate Lenders. The Borrower agrees that any Lender Party
so purchasing an interest or participating interest from another Lender Party
pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender Party were the direct creditor of the Borrower in the amount of such
interest or participating interest, as the case may be.
     SECTION 2.14 Use of Proceeds. (a) The Revolving Credit A Facility results
from the bifurcation of the Revolving Credit Facility under the Existing
Agreement and consists of a tranche of the Advances outstanding thereunder in
the aggregate principal amount of $38,000,000, the terms of which

39



--------------------------------------------------------------------------------



 



have been modified by this Agreement to comprise the Revolving Credit A
Facility. No proceeds of the Revolving Credit A Facility shall be available for
any other purpose.
          (b) The proceeds of the Revolving Credit B Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely to pay (i) the
costs and expenses of the transaction contemplated under this Agreement,
(ii) costs and expenses incurred by the Borrower and its Subsidiaries in
accordance with the Approved Budget, and (iii) to fund Permitted Cash Reserves.
          (c) For the avoidance of doubt, in no event shall the proceeds from
any Facility be used (i) to make Restricted Payments, (ii) to pay management or
employee bonuses other than in accordance with the Approved Budget, (iii) to pay
Capital Expenditures other than in accordance with the Approved Budget, (iv) to
purchase or redeem any Equity Interests of the Borrower, (v) to make any
payments on guarantees or Contingent Obligations related to any Legacy TIC
Syndication other than in accordance with the Approved Budget, or (vi) to make
payments to any creditors or holders of any Liens in connection with Debt
subordinated (or required hereunder to be subordinated) to the Obligations under
the Loan Documents.
     SECTION 2.15 Defaulting Lenders. (a) In the event that, at any one time,
(i) any Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender
shall owe a Defaulted Advance to the Borrower and (iii) the Borrower shall be
required to make any payment hereunder or under any other Loan Document to or
for the account of such Defaulting Lender, then the Borrower may, so long as no
Default shall occur or be continuing at such time and to the fullest extent
permitted by applicable law, set off and otherwise apply the Obligation of the
Borrower to make such payment to or for the account of such Defaulting Lender
against the obligation of such Defaulting Lender to make such Defaulted Advance.
In the event that, on any date, the Borrower shall so set off and otherwise
apply its obligation to make any such payment against the obligation of such
Defaulting Lender to make any such Defaulted Advance on or prior to such date,
the amount so set off and otherwise applied by the Borrower shall constitute for
all purposes of this Agreement and the other Loan Documents an Advance by such
Defaulting Lender made on the date of such setoff under the Facility pursuant to
which such Defaulted Advance was originally required to have been made pursuant
to Section 2.01. Such Advance shall be considered, for all purposes of this
Agreement, to comprise part of the Borrowing in connection with which such
Defaulted Advance was originally required to have been made pursuant to
Section 2.01, even if the other Advances comprising such Borrowing shall be
Eurodollar Rate Advances on the date such Advance is deemed to be made pursuant
to this subsection (a). The Borrower shall notify the Administrative Agent at
any time the Borrower exercises its right of set-off pursuant to this subsection
(a) and shall set forth in such notice (A) the name of the Defaulting Lender and
the Defaulted Advance required to be made by such Defaulting Lender and (B) the
amount set off and otherwise applied in respect of such Defaulted Advance
pursuant to this subsection (a). Any portion of such payment otherwise required
to be made by the Borrower to or for the account of such Defaulting Lender which
is paid by the Borrower, after giving effect to the amount set off and otherwise
applied by the Borrower pursuant to this subsection (a), shall be applied by the
Administrative Agent as specified in subsection (b) or (c) of this Section 2.15.
          (b) In the event that, at any one time, (i) any Lender Party shall be
a Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to
the Administrative Agent or any of the other Lender Parties and (iii) the
Borrower shall make any payment hereunder or under any other Loan Document to
the Administrative Agent for the account of such Defaulting Lender, then the
Administrative Agent may, on its behalf or on behalf of such other Lender
Parties and to the fullest extent permitted by applicable law, apply at such
time the amount so paid by the Borrower to or for the account of such Defaulting
Lender to the payment of each such Defaulted Amount to the extent required to
pay such Defaulted Amount. In the event that the Administrative Agent shall so
apply any such amount to the payment of any such Defaulted Amount on any date,
the amount so applied by the Administrative Agent

40



--------------------------------------------------------------------------------



 



shall constitute for all purposes of this Agreement and the other Loan Documents
payment, to such extent, of such Defaulted Amount on such date. Any such amount
so applied by the Administrative Agent shall be retained by the Administrative
Agent or distributed by the Administrative Agent to such other Lender Parties,
ratably in accordance with the respective portions of such Defaulted Amounts
payable at such time to the Administrative Agent and such other Lender Parties
and, if the amount of such payment made by the Borrower shall at such time be
insufficient to pay all Defaulted Amounts owing at such time to the
Administrative Agent and such other Lender Parties, in the following order of
priority:
     (i)       first, to the Administrative Agent for any Defaulted Amounts then
owing to them, in their capacities as such, ratably in accordance with such
respective Defaulted Amounts then owing to the Administrative Agent;
     (ii)      second, to the Issuing Bank for any Defaulted Amounts then owing
to them, in their capacities as such, ratably in accordance with such respective
Defaulted Amounts then owing to the Issuing Bank; and
     (iii)     third, to any other Lender Parties for any Defaulted Amounts then
owing to such other Lender Parties, ratably in accordance with such respective
Defaulted Amounts then owing to such other Lender Parties.
Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.
          (c) In the event that, at any one time, (i) any Lender Party shall be
a Defaulting Lender, (ii) such Defaulting Lender shall not owe a Defaulted
Advance or a Defaulted Amount and (iii) the Borrower, the Administrative Agent
or any other Lender Party shall be required to pay or distribute any amount
hereunder or under any other Loan Document to or for the account of such
Defaulting Lender, then the Borrower or the Administrative Agent or such other
Lender Party shall pay such amount to the Administrative Agent to be held by the
Administrative Agent, to the fullest extent permitted by applicable law, in
escrow or the Administrative Agent shall, to the fullest extent permitted by
applicable law, hold in escrow such amount otherwise held by it. Any funds held
by the Administrative Agent in escrow under this subsection (c) shall be
deposited by the Administrative Agent in an account with a bank (the “Escrow
Bank”) selected by the Administrative Agent, in the name and under the control
of the Administrative Agent, but subject to the provisions of this subsection
(c). The terms applicable to such account, including the rate of interest
payable with respect to the credit balance of such account from time to time,
shall be the Escrow Bank’s standard terms applicable to escrow accounts
maintained with it. Any interest credited to such account from time to time
shall be held by the Administrative Agent in escrow under, and applied by the
Administrative Agent from time to time in accordance with the provisions of,
this subsection (c). The Administrative Agent shall, to the fullest extent
permitted by applicable law, apply all funds so held in escrow from time to time
to the extent necessary to make any Advances required to be made by such
Defaulting Lender and to pay any amount payable by such Defaulting Lender
hereunder and under the other Loan Documents to the Administrative Agent or any
other Lender Party, as and when such Advances or amounts are required to be made
or paid and, if the amount so held in escrow shall at any time be insufficient
to make and pay all such Advances and amounts required to be made or paid at
such time, in the following order of priority:
     (i)     first, to the Administrative Agent for any amounts then due and
payable by such Defaulting Lender to them hereunder, in their capacities as
such, ratably in accordance with such respective amounts then due and payable to
the Administrative Agent;

41



--------------------------------------------------------------------------------



 



     (ii)      second, to the Issuing Bank for any amounts then due and payable
to them hereunder, in their capacities as such, by such Defaulting Lender,
ratably in accordance with such respective amounts then due and payable to the
Issuing Bank;
     (iii)     third, to any other Lender Parties for any amount then due and
payable by such Defaulting Lender to such other Lender Parties hereunder,
ratably in accordance with such respective amounts then due and payable to such
other Lender Parties; and
     (iv)     fourth, to the Borrower for any Advance then required to be made
by such Defaulting Lender pursuant to a Commitment of such Defaulting Lender.
In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.
          (d) The rights and remedies against a Defaulting Lender under this
Section 2.15 are in addition to other rights and remedies that the Borrower may
have against such Defaulting Lender with respect to any Defaulted Advance and
that the Administrative Agent or any Lender Party may have against such
Defaulting Lender with respect to any Defaulted Amount.
     SECTION 2.16 Evidence of Obligations. (a) Each Lender Party shall maintain
in accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender Party from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
Borrower agrees that upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Administrative Agent, a Revolving Credit Note, in substantially the form of
Exhibit A, payable to the order of such Lender Party in a principal amount equal
to the Revolving Credit Commitment of such Lender Party. All references to Notes
in the Loan Documents shall mean Notes, if any, to the extent issued hereunder.
          (b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder, and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party’s share thereof.
          (c) Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender Party in its
account or accounts pursuant to subsection (a) above, shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Lender
Party and, in the case of such account or accounts, such Lender Party, under
this Agreement, absent manifest error; provided, however, that the failure of
the Administrative Agent or such Lender Party to make an entry, or any

42



--------------------------------------------------------------------------------



 



finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.
     SECTION 2.17 Extension of Termination Date. (a) At least 30 days and no
sooner than 60 days prior to the Termination Date, the Borrower, by written
notice to the Administrative Agent, may request, with respect to the Commitments
then outstanding, a single extension of the Termination Date until January 5,
2011. The Administrative Agent shall promptly notify each Lender of such
request, and the Termination Date in effect at such time shall, effective as at
the Termination Date (the “Extension Date”) and subject to the conditions set
forth in this Section 2.17, be extended for such additional period, provided
that such extension shall be available if and only if: (i) no Prepayment Failure
Event shall have occurred prior to the Extension Date and the aggregate
principal amount of Revolving Credit A Advances outstanding on the Extension
Date does not exceed the amount set forth on Schedule 2.06(e)(iii), (ii) the
Administrative Agent and the Required Lenders have agreed, in their sole
discretion, upon financial covenants with which the Loan Parties shall comply
during the extension term and the Loan Parties shall have executed and delivered
an amendment to this Agreement on or prior to the Extension Date confirming the
effectiveness of such financial covenants during the extension term, and
(iii) on the Extension Date, the following statements shall be true in all
material respects and the Administrative Agent shall have received for the
account of each Lender Party a certificate signed by a duly authorized officer
of the Borrower, dated the Extension Date, stating that: (x) the representations
and warranties contained in the Loan Documents are true and correct on and as of
the Extension Date, and (y) no Default has occurred and is continuing or would
result from such extension. In the event an extension is effected pursuant to
this Section 2.17, the aggregate principal amount of all Advances shall be
repaid in full ratably to the Lenders on the Termination Date as so extended. As
of the Extension Date, any and all references in this Agreement, the Notes, if
any, or any of the other Loan Documents to the “Termination Date” shall refer to
the Termination Date as so extended.
          (b) The Borrower shall pay to the Administrative Agent for the account
of the Lenders an extension fee in an amount equal to 0.25% of the total
Commitments then outstanding, payable on the Extension Date.
     SECTION 2.18 Lender Pro Rata Shares. The Revolving Credit Advances
outstanding under the Existing Agreement on the Effective Date shall be deemed
to have been made under, and amended and restated by, this Agreement on the date
hereof without executing any further documentation. As of the Effective Date,
each Facility is fully funded and each Lender holds the respective Revolver B
Pro Rata Share and Revolver A Pro Rata Share of the Facility set forth in
Schedule I.
ARTICLE III
CONDITIONS OF LENDING
     SECTION 3.01 Conditions Precedent. The obligation of the Administrative
Agent and the Lead Arranger to enter into this Agreement, and the obligation of
each Lender to make an Advance is subject to the satisfaction of the following
conditions precedent before or concurrently with the date hereof (the “Effective
Date”):
     (a) The Administrative Agent and the Lead Arranger shall have received on
or before the Effective Date the following, each dated such day (unless
otherwise specified), in form and substance satisfactory to the Administrative
Agent and the Lead Arranger (unless otherwise specified) and (except for the
Notes) in sufficient copies for each Lender Party:

43



--------------------------------------------------------------------------------



 



     (i) The Notes payable to the order of the Lenders to the extent requested
by the Lenders pursuant to the terms of Section 2.16.
     (ii) A third amended and restated security agreement in substantially the
form of Exhibit D hereto (together with each other security agreement and
security agreement supplement delivered pursuant to Section 5.01(j), in each
case as amended, the “Security Agreement”), duly executed by each Loan Party,
together with:
     (A) certificates representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,
     (B) proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect and protect the first priority
liens and security interests created under the Security Agreement, covering the
Collateral described in the Security Agreement,
     (C) the Intellectual Property Security Agreement duly executed by each Loan
Party,
     (D) evidence of the completion of all other recordings and filings of or
with respect to the Security Agreement that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the security interest
created thereunder,
     (E) evidence of the insurance required by the terms of the Security
Agreement, and
     (F) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the Security Agreement has been taken
(including, without limitation, receipt of duly executed payoff letters and
UCC-3 termination statements covering, among others, those UCC-1 financing
statements listed on Schedule 3.01(a)(ii)(F) hereto).
     (iii) Certified copies of the resolutions of the Board of Directors of each
Loan Party approving each Loan Document to which it is or is to be a party and
the transactions contemplated thereby, and of all documents evidencing other
necessary corporate action and governmental and other third party approvals and
consents, if any, with respect to each Loan Document to which it is or is to be
a party and the transactions contemplated thereby.
     (iv) A copy of a certificate of the Secretary of State of the jurisdiction
of incorporation of each Loan Party, dated reasonably near the Effective Date
certifying that (1) such Loan Party has paid all franchise taxes to the date of
such certificate and (2) such Loan Party is duly incorporated and in good
standing or presently subsisting under the laws of the State of the jurisdiction
of its incorporation.
     (v) A certificate of each Loan Party, signed on behalf of such Loan Party
by its Chief Financial Officer or its Chief Executive Officer and its Secretary
or any

44



--------------------------------------------------------------------------------



 



Assistant Secretary, dated as of the Effective Date (the statements made in
which certificate shall be true on and as of the Effective Date), certifying as
to (A) amendments to the charter of such Loan Party, if any, since the Existing
Agreement Date (and providing certified copies of any such amendments),
(B) amendments to the bylaws of such Loan Party, if any, since the Existing
Agreement Date (providing certified copies of any such amendments), (C) the due
incorporation and good standing or valid existence of such Loan Party as a
corporation organized under the laws of the jurisdiction of its incorporation,
and the absence of any proceeding for the dissolution or liquidation of such
Loan Party, (D) the truth of the representations and warranties contained in the
Loan Documents as though made on and as of the Effective Date and (E) the
absence of any event occurring and continuing, on or after the Existing
Agreement Date, that constitutes a Default.
     (vi) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder.
     (vii) Certificates, in form and substance satisfactory to the Lender
Parties, attesting to the Solvency of each Loan Party from its Chief Financial
Officer or its Chief Executive Officer.
     (viii) Such financial, business and other information regarding each Loan
Party and its Subsidiaries as the Lender Parties shall have requested,
including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Plans,
Multiemployer Plans and Welfare Plans, collective bargaining agreements and
other arrangements with employees, audited annual financial statements dated
December 31, 2008, interim financial statements dated the end of the most recent
fiscal quarter for which financial statements are available (or, in the event
the Lender Parties’ due diligence review reveals material changes since such
financial statements, as of a later date within 45 days of the day of the
Effective Date).
     (ix) Evidence of insurance naming the Administrative Agent as additional
insured and loss payee with such responsible and reputable insurance companies
or associations, and in such amounts and covering such risks, as is satisfactory
to the Lender Parties, including, without limitation, business interruption
insurance.
     (x) A Notice of Borrowing and a Breakage Indemnity Letter.
     (xi) A favorable opinion of Zukerman Gore Brandeis & Crossman, LLP, special
counsel for the Loan Parties, in substantially the form of Exhibit F hereto and
as to such other matters as any Lender Party through the Administrative Agent
may reasonably request.
     (xii) The Lender Warrants pursuant to the Warrant Agreement and such other
documentation as may be required by the Lender Parties in connection therewith.
     (xiii) A favorable opinion of Zukerman Gore Brandeis & Crossman, LLP,
special counsel for the Loan Parties, in substantially the form of Exhibit J
hereto, with respect to the Lender Warrants and as to such other matters as any
Lender through the Administrative Agent may reasonably request.

45



--------------------------------------------------------------------------------



 



     (b) The Lender Parties shall be satisfied with the corporate and legal
structure and capitalization of each Loan Party and each of its Subsidiaries the
Equity Interests in which Subsidiaries is being pledged pursuant to the Loan
Documents, including the terms and conditions of the charter, bylaws and each
class of Equity Interests in each Loan Party and each such Subsidiary and of
each agreement or instrument relating to such structure or capitalization.
     (c) [Intentionally Omitted].
     (d) [Intentionally Omitted].
     (e) There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or
threatened before any Governmental Authority that (i) is reasonably likely to
have Material Adverse Effect other than the matters described on
Schedule 4.01(f) hereto (the “Disclosed Litigation”) or (ii) purports to affect
the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated by this Agreement, and there shall
have been no adverse change in the status, or financial effect on any Loan Party
or any of its Subsidiaries, of the Disclosed Litigation from that described on
Schedule 4.01(f) hereto.
     (f) All Governmental Authorizations and third party consents and approvals
necessary in connection with the transactions contemplated by this Agreement
shall have been obtained (without the imposition of any conditions that are not
acceptable to the Lender Parties) and shall remain in effect; all applicable
waiting periods in connection with the transactions contemplated by this
Agreement shall have expired without any action being taken by any competent
authority, and no law or regulation shall be applicable in the judgment of the
Lender Parties, in each case that restrains, prevents or imposes materially
adverse conditions upon the transactions contemplated by this Agreement or the
rights of the Loan Parties or their Subsidiaries freely to transfer or otherwise
dispose of, or to create any Lien on, any properties now owned or hereafter
acquired by any of them.
     (g) The Lender Parties shall have completed a due diligence investigation
of the Loan Parties, the Borrower and their respective Subsidiaries in scope,
and with results, satisfactory to the Lender Parties; without limiting the
generality of the foregoing, the Lender Parties shall have been given such
access to the management, records, books of account, contracts and properties of
the Borrower and its Subsidiaries as they shall have requested.
     (h) The Borrower shall have paid all accrued fees of the Administrative
Agent and the Lender Parties and all reasonable accrued expenses of the
Administrative Agent (including the reasonable accrued fees and expenses of
counsel to the Administrative Agent).
     (i) The Administrative Agent and the Required Lenders shall have received
and approved the Approved Budget pursuant to the terms of Section 5.03(f).
     (j) The Administrative Agent and the Required Lenders shall have received,
reasonably in advance of the Effective Date to allow the Administrative Agent
and the Required Lenders sufficient time to review and approve, the
Recapitalization Plan.
     (k) The Borrower shall have deposited funds into the L/C Collateral Account
in an amount approved by the Issuing Bank as sufficient to cash collateralize
100% of the Available Amount of all Letters of Credit outstanding as of the
Effective Date. The Borrower and the Lender Parties acknowledge that this
Section 3.01(k) shall be satisfied on the Effective Date by

46



--------------------------------------------------------------------------------



 



   the deposit of a Revolving Credit B Borrowing in the proper amount directly
into the L/C Collateral Account.
     SECTION 3.02 Conditions Precedent to Each Borrowing and any Extension. The
obligation of each Appropriate Lender to make an Advance on the occasion of each
Borrowing, and, if requested by the Borrower, the extension of the Termination
Date pursuant to Section 2.17, shall be subject to the further conditions
precedent that on the date of such Borrowing or extension (a) the Borrower shall
have delivered to the Administrative Agent a Notice of Borrowing together with
(i) a statement of cash flows of the Borrower and its Subsidiaries in detail
satisfactory to the Administrative Agent and the Required Lenders, and (ii) the
then current Budget Reconciliation and Cash Flow Variance Report in compliance
with Section 5.03(e), (b) the following statements shall be true and the
Administrative Agent shall have received for the account of such Lender or the
Issuing Bank a certificate signed by a duly authorized officer of the Borrower,
dated the date of such Borrowing or issuance or extension, stating:
     (i) that the representations and warranties contained in each Loan Document
are correct on and as of such date, before and after giving effect to such
Borrowing or issuance or extension and to the application of the proceeds
therefrom, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to a specific date
other than the date of such Borrowing or issuance or extension;
     (ii) that no Default has occurred and is continuing, or would result from
such Borrowing or issuance or extension or from the application of the proceeds
therefrom;
     (iii) that no Material Adverse Change has occurred since December 31, 2008;
     (iv) that attached to such certificate is a detailed break-down showing the
manner in which such funds will be held as Permitted Cash Reserves or expended
in accordance with the Approved Budget, in detail satisfactory to the
Administrative Agent and the Required Lenders;
     (v) that all prior Advances drawn under this Agreement have been held or
expended by the Borrower in accordance with the Approved Budget (subject to the
Permitted Variance provided for in Section 5.03(e));
     (vi) that the then current Budget Reconciliation and Cash Flow Variance
Report attached to the Notice of Borrowing is true and correct and complies with
the requirements of Section 5.03(e); provided, however, that this clause
(vi) shall apply only to Advances made from and after May 15, 2009;
     (vii) that such funds will be applied to fund Permitted Cash Reserves or
disbursed to pay items due and payable in the then current week in accordance
with the Approved Budget;
     (viii) that no Budget Non-Compliance Event has occurred and is continuing;
and
     (ix) that no Prepayment Failure Event has occurred.
and (c) the Administrative Agent shall have received such other approvals,
opinions or documents as the Administrative Agent or the Required Lenders may
request.
     SECTION 3.03 Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be

47



--------------------------------------------------------------------------------



 



consented to or approved by or acceptable or satisfactory to the Lender Parties
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Effective Date specifying its objection thereto and, such
Lender Party shall not have made available to the Administrative Agent such
Lender Party’s ratable portion of such Borrowing.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     SECTION 4.01 Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
     (a) The Borrower and each of its Subsidiaries (i) is a corporation or
limited liability company, as the case may be, duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization,
(ii) subject to Section 5.01(r)(i), is duly qualified and in good standing in
each other jurisdiction in which it owns or leases property or in which the
conduct of its business requires it to so qualify or be licensed except where
the failure to so qualify or be licensed would not have a Material Adverse
Effect, and (iii) has all requisite power and authority (including, without
limitation, all Governmental Authorizations) to own or lease and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted. All of the outstanding Equity Interests in the Borrower have been
validly issued and are fully paid, non-assessable and owned free and clear of
all Liens.
     (b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of
all Subsidiaries of each Loan Party, showing as of the date hereof (as to each
such Subsidiary) the jurisdiction of its incorporation, the number of shares of
each class of its Equity Interests authorized, and the number outstanding, on
the date hereof and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by such Loan Party and the number of shares
covered by all outstanding options, warrants, rights of conversion or purchase
and similar rights at the date hereof, and indicating as to each Subsidiary
whether such Subsidiary is a Domestic Subsidiary or Foreign Subsidiary, as
appropriate. All of the outstanding Equity Interests in each Loan Party’s
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by such Loan Party or one or more of its Subsidiaries free and clear of
all Liens, except those created under the Collateral Documents.
     (c) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be a party, and the consummation of the
transactions contemplated by this Agreement, are within such Loan Party’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not (i) contravene such Loan Party’s charter or bylaws, (ii) violate any
law, rule, regulation (including, without limitation, Regulation X of the Board
of Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, any contract,
loan agreement, indenture, mortgage, deed of trust, lease or other instrument
binding on or affecting any Loan Party, any of its Subsidiaries or any of their
properties or (iv) except for the Liens created under the Loan Documents, result
in or require the creation or imposition of any Lien upon or with respect to any
of the properties of any Loan Party or any of its Subsidiaries. No Loan Party or
any of its Subsidiaries is in violation of any such law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or in breach
of any such contract, loan agreement, indenture, mortgage, deed of trust, lease
or other instrument.

48



--------------------------------------------------------------------------------



 



     (d) No Governmental Authorization, and no notice to or filing with, any
Governmental Authority or any other third party is required for (i) the due
execution, delivery, recordation, filing or performance by any Loan Party of any
Loan Document to which it is or is to be a party, or for the consummation of the
transactions contemplated by this Agreement, (ii) the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents, (iii) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof) or (iv) the exercise by the
Administrative Agent or any Lender Party of its rights under the Loan Documents
or the remedies in respect of the Collateral pursuant to the Collateral
Documents, except for the authorizations, approvals, actions, notices and
filings listed on Schedule 4.01(d) hereto, all of which have been duly obtained,
taken, given or made and are in full force and effect.
     (e) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms.
     (f) There is no action, suit, investigation, litigation or proceeding
affecting the Borrower or any other Loan Party or any of their properties or
revenues, including any Environmental Action, pending or threatened before any
Governmental Authority or arbitrator that (i) would be reasonably likely to have
a Material Adverse Effect (other than the Disclosed Litigation) or (ii) purports
to affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, and there has been no
adverse change in the status, or financial effect on any Loan Party or any of
its Subsidiaries, of the Disclosed Litigation from that described on
Schedule 4.01(f) hereto.
     (g) After giving effect to the restatement of the Borrower’s financial
statements as described in the Borrower’s Form NT 10-K filed with the Securities
and Exchange Commission on March 17, 2009, the Consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2008, and the related
Consolidated statement of income and Consolidated statement of cash flows of the
Borrower and its Subsidiaries for the fiscal year then ended, accompanied by an
unqualified opinion of Ernst & Young LLP, independent public accountants, duly
certified by the Chief Financial Officer of the Borrower, copies of which have
been furnished to each Lender Party, fairly present the Consolidated financial
condition of the Borrower and its Subsidiaries as at such date and the
Consolidated results of operations of the Borrower and its Subsidiaries for the
periods ended on such date, all in accordance with generally accepted accounting
principles applied on a consistent basis, and since December 31, 2008, there has
been no Material Adverse Change.
     (h) [Intentionally Omitted].
     (i) The Consolidated forecasted statement of income and statement of cash
flows of the Borrower and its Subsidiaries delivered to the Lender Parties
pursuant to Section 3.01(a)(viii) or 5.03 were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were fair in light of
the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Borrower’s best estimate of its future
financial performance.
     (j) No information, exhibit or report furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender Party in connection with the
negotiation and syndication

49



--------------------------------------------------------------------------------



 



of the Loan Documents or pursuant to the terms of the Loan Documents contained
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements made therein not misleading.
     (k) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
or drawings under any Letter of Credit will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock.
     (l) Neither any Loan Party nor any of its Subsidiaries is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended. Neither any Loan Party nor any of its
Subsidiaries is a “holding company”, or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended. Neither the making of any Advances, nor the
issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.
     (m) Neither any Loan Party nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction that would be
reasonably likely to have a Material Adverse Effect.
     (n) All filings and other actions necessary or desirable to perfect and
protect the security interest in the Collateral created under the Collateral
Documents have been duly made or taken and are in full force and effect, and the
Collateral Documents create in favor of the Administrative Agent for the benefit
of the Secured Parties a valid and, together with such filings and other
actions, perfected first priority security interest in the Collateral, securing
the payment of the Secured Obligations, and all filings and other actions
necessary or desirable to perfect and protect such security interest have been
duly taken. The Loan Parties are the legal and beneficial owners of the
Collateral free and clear of any Lien, except for the liens and security
interests created or permitted under the Loan Documents.
     (o) Each Loan Party is, individually and together with its Subsidiaries,
Solvent.
     (p) (i) Set forth on Schedule 4.01(p) hereto is a complete and accurate
list of all Plans and Welfare Plans.
     (ii) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that has resulted in or is reasonably expected to result in
a material liability of any Loan Party or any ERISA Affiliate.
     (iii) Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, as applicable, copies of which have been filed
with the Internal Revenue Service and furnished to the Lender Parties, is
complete and accurate and fairly presents the funding status of such Plan, as
applicable, and since the date of such Schedule B there has been no material
adverse change in such funding status.

50



--------------------------------------------------------------------------------



 



     (iv) To the Borrower’s best knowledge, neither any Loan Party nor any ERISA
Affiliate has incurred or is reasonably expected to incur any Withdrawal
Liability to any Multiemployer Plan.
     (v) To the Borrower’s best knowledge, neither any Loan Party nor any ERISA
Affiliate has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or has been terminated, within the
meaning of Title IV of ERISA, and, to the Borrower’s best knowledge, no such
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated, within the meaning of Title IV of ERISA.
     (q) (i) Except as otherwise set forth on Schedule 4.01(q) hereto, the
operations and properties of each Loan Party and each of its Subsidiaries comply
in all material respects with all applicable Environmental Laws and
Environmental Permits, all past non-compliance with such Environmental Laws and
Environmental Permits has been resolved without ongoing obligations or costs,
and no circumstances exist to the best of such Loan Party’s knowledge that are
reasonably likely to (A) form the basis of an Environmental Action against any
Loan Party or any of its Subsidiaries or any of their properties that could have
a Material Adverse Effect or (B) cause any such property to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law.
     (ii) None of the properties currently or formerly owned or operated by any
Loan Party or any of its Subsidiaries is listed or proposed for listing on the
NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; there are no and never have been any underground
or aboveground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or, to the best of its knowledge, on any property
formerly owned or operated by any Loan Party or any of its Subsidiaries; there
is no asbestos or asbestos-containing material on any property currently owned
or operated by any Loan Party or any of its Subsidiaries; and Hazardous
Materials have not been released, discharged or disposed of on any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries. This representation does not include properties that are or were
managed by any Loan Party or any of its Subsidiaries in its capacity as property
manager for a third party client so long as the agreement pursuant to which such
Loan Party or Subsidiary acts as property manager for such properties provides
for the indemnification of such Loan Party or Subsidiary, or does not subject
such Loan Party or Subsidiary to liability, for the matters described in clause
(ii), and so long as the Loan Party or its Subsidiary has not violated any
provision of such agreement where such violation would to any extent void or
terminate such indemnity or release from liability.
     (iii) Neither any Loan Party nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any governmental or regulatory authority or the
requirements of any Environmental Law, except with respect to any de minimis
investigation or assessment or remedial or response action at a property that is
or was managed by any Loan Party or its Subsidiaries in its capacity as property
manager for a third party client so long as the agreement pursuant to which such
Loan Party or Subsidiary acts as property manager for such property provides for
the indemnification of such Loan Party or Subsidiary, or does not subject such
Loan Party or Subsidiary to liability, for such release, and so long as the Loan
Party or its Subsidiary has not violated any provision of such agreement where
such violation would to any

51



--------------------------------------------------------------------------------



 



extent void or terminate such indemnity or release from liability, and so long
as such investigation or assessment or remedial or response action is or was
conducted in a manner not reasonably expected to result in material liability to
such Loan Party or Subsidiary; and all Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party or any of its Subsidiaries have
been disposed of in a manner not reasonably expected to result in material
liability to any Loan Party or any of its Subsidiaries.
     (r) (i) Neither any Loan Party nor any of its Subsidiaries is party to any
tax sharing agreement other than a tax sharing agreement approved by the
Required Lenders.
     (ii) Each Loan Party and each of its Subsidiaries and Affiliates has filed,
has caused to be filed or has been included in all tax returns (Federal, state,
local and foreign) required to be filed and has paid all taxes shown thereon to
be due, together with applicable interest and penalties.
     (s) Neither the business nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that
would be reasonably likely to have a Material Adverse Effect.
     (t) Set forth on Schedule 4.01(t) hereto is a complete and accurate list of
all Existing Debt, showing as of the date hereof the obligor and the principal
amount outstanding thereunder.
     (u) [Intentionally Omitted].
     (v) Set forth on Schedule 4.01(v) hereto is a complete and accurate list of
all Liens on the property or assets of any Loan Party or any of its
Subsidiaries, showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto.
     (w) Set forth on Schedule 4.01(w) hereto is a complete and accurate list of
all owned Borrower Properties showing as of the date hereof the street address,
county or other relevant jurisdiction, state, record owner and book and
estimated fair value thereof. Each Loan Party or such Subsidiary has good,
marketable and insurable fee simple title to such real property, free and clear
of all Liens, other than Liens created or permitted by the Loan Documents
(including, without limitation, the first mortgage liens securing the GERA
Existing Financing).
     (x) (i) Set forth on Schedule 4.01(x)(i) hereto is a complete and accurate
list of all leased Borrower Properties, showing as of the date hereof the street
address, city or other relevant jurisdiction, state, lessor, lessee and
expiration date thereof. Each such lease is the legal, valid and binding
obligation of the lessor thereof, enforceable in accordance with its terms.
     (ii) Set forth on Schedule 4.01(x)(ii) hereto is a complete and accurate
list of all leases of real property under which any Loan Party is the lessor,
showing as of the date hereof the street address, city or other relevant
jurisdiction, state, lessor, lessee and expiration date thereof. Each such lease
is the legal, valid and binding obligation of the lessee thereof, enforceable in
accordance with its terms.

52



--------------------------------------------------------------------------------



 



     (y) Set forth on Schedule 4.01(y) hereto is a complete and accurate list of
all Investments held by any Loan Party or any of its Subsidiaries on the date
hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.
     (z) Set forth on Schedule 4.01(z) hereto is a complete and accurate list of
all Material Contracts of each Loan Party and its Subsidiaries, showing as of
the date hereof the parties, subject matter and term thereof. Each such Material
Contract has been duly authorized, executed and delivered by all parties
thereto, has not been amended or otherwise modified, is in full force and effect
and is binding upon and enforceable against all parties thereto in accordance
with its terms, and there exists no default under any Material Contract by any
party thereto.
     (aa) Set forth on Schedule 4.01(aa) hereto is a complete and accurate list
of all patents, trademarks, trade names, service marks and copyrights, and all
applications therefor and licenses thereof, of each Loan Party or any of its
Subsidiaries, showing as of the date hereof the jurisdiction in which
registered, the registration number, the date of registration and the expiration
date.
     (bb) Set forth on Schedule 4.01(bb) hereto is a complete and accurate list
of all Subsidiaries of the Borrower which are not Guarantors. Each of the
Subsidiaries listed on Schedule 4.01(bb) is (i) prohibited by applicable law or
regulation from acting as a Guarantor, (ii) bound by contractual restrictions
prohibiting such Subsidiary from acting as a Guarantor which restrictions were
not entered into for the purpose of avoiding acting as a Guarantor hereunder, or
(iii) an Inactive Subsidiary that the Borrower shall cause to be dissolved
within ninety (90) days after the Effective Date. All other Subsidiaries of the
Borrower are Guarantors hereunder.
     (cc) Set forth on Schedule 4.01(cc) hereto is a complete and accurate list
of all Contingent Obligations (including all such obligations in respect of
Legacy TIC Syndications) of any Loan Party or any of their Subsidiaries on the
date hereof, showing as of the date hereof the obligor and the principal amount
outstanding thereunder.
     (dd) Set forth on Schedule 4.01(dd) hereto is a complete and accurate list
of all existing Investments of any Loan Party or any of their Subsidiaries in
connection with any Legacy TIC Syndications on the date hereof. The Borrower has
previously disclosed in writing to the Administrative Agent all guarantees and
Contingent Obligations in connection therewith and such disclosure was accurate
and complete.
     (ee) Set forth on Schedule 4.01(ee) hereto is a complete and accurate list
of all direct and indirect Subsidiaries (the “Inactive Subsidiaries”) of each
Loan Party which (i) are inactive and hold either no assets or a nominal amount
of assets, and (ii) the Borrower is planning to dissolve on or prior to the
correlative date listed for such Inactive Subsidiary on Schedule 4.01(ee),
showing as of the date hereof (as to each such Subsidiary) the full legal name
of such Inactive Subsidiary, the applicable parent Loan Party, the jurisdiction
of its incorporation and the date on which such Inactive Subsidiary is expected
to dissolve. The Borrower has delivered to the Administrative Agent all of the
stock certificates or membership certificates, as applicable, for each Inactive
Subsidiary.
     (ff) Neither (i) Grubb & Ellis Asset Services Company nor (ii) Grubb &
Ellis Southeast Partners, Inc. were released by any Lender Party or Loan Party
as a Guarantor under Section 8.01. Both entities have been duly dissolved
pursuant to applicable law.

53



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS OF THE BORROWER
     SECTION 5.01 Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will:
     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA, the Patriot Act, the Racketeer Influenced and Corrupt
Organizations Chapter of the Organized Crime Control Act of 1970 and, with
respect to open market purchases by the Borrower of the Borrower’s common
equity, a tender offer therefor or a similar transaction or series of
transactions, the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder.
     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until (i) in the case of income, real estate or other taxes, any Lien
resulting therefrom attaches to its property and either (x) becomes enforceable
against its other creditors or (y) the failure to make such payment would result
in the attempted or actual foreclosure of a Lien against any of the Property of
the Borrower or its Subsidiaries or (ii) the failure to make such payment would
constitute an Event of Default pursuant to Section 6.01(e).
     (c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew, and cause each
of its Subsidiaries to obtain and renew, all Environmental Permits necessary for
its operations and properties; and conduct, and cause each of its Subsidiaries
to conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.
     (d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates, and,
simultaneously with the delivery of the Compliance Certificate for the third
fiscal quarter pursuant to Section 5.03(c), provide to the Administrative Agent
copies of current certificates of insurance with respect to each insurance
coverage maintained by the Borrower and each of its Subsidiaries.

54



--------------------------------------------------------------------------------



 



     (e) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its existence, legal
structure, legal name, rights (charter and statutory), permits, licenses,
approvals, privileges and franchises; provided, however, that the Borrower and
its Subsidiaries may consummate any merger or consolidation permitted under
Section 5.02(d) and provided further that neither the Borrower nor any of its
Subsidiaries shall be required to preserve any right, permit, license, approval,
privilege or franchise if the Board of Directors of the Borrower or such
Subsidiary shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Borrower or such Subsidiary, as the case
may be, and that the loss thereof is not disadvantageous in any material respect
to the Borrower, such Subsidiary or the Lender Parties.
     (f) Visitation Rights. At any reasonable time and from time to time, permit
the Administrative Agent or any of the Lender Parties, or the Administrative
Agent or representatives thereof, to examine and make copies of and abstracts
from the records and books of account of, and visit the properties of, the
Borrower and any of its Subsidiaries, and to discuss the affairs, finances and
accounts of the Borrower and any of its Subsidiaries with any of their officers
or directors and with their independent certified public accountants.
     (g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Borrower
and each such Subsidiary in accordance with generally accepted accounting
principles in effect from time to time.
     (h) Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.
     (i) Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of their Affiliates on terms that are not less favorable to
the Borrower or such Subsidiary than it would obtain in a comparable
arms’-length transaction with a Person not an Affiliate, provided that any such
transaction must be in the ordinary course of business of the Borrower or such
Subsidiary or permitted under Section 5.02(e)(v).
     (j) Covenant to Guarantee Obligations and Give Security. Upon (x) the
request of the Administrative Agent following the occurrence and during the
continuance of a Default, (y) the formation or acquisition of any new direct or
indirect Subsidiaries by any Loan Party, or (z) the acquisition of any property
for a purchase price in excess of $500,000 by any Loan Party, and such property,
in the judgment of the Administrative Agent, shall not already be subject to a
perfected first priority security interest in favor of the Administrative Agent
for the benefit of the Secured Parties, then in each case at the Borrower’s
expense:
     (i) in connection with the formation or acquisition of a Subsidiary that is
not (x) a CFC or (y) a Subsidiary that is held directly or indirectly by a CFC,
within 10 days after such formation or acquisition, cause each such Subsidiary,
and cause each direct and indirect parent of such Subsidiary (if it has not
already done so), to duly execute and deliver to the Administrative Agent a
Guaranty Supplement, in substantially the form of Exhibit E hereto, guaranteeing
the other Loan Parties’ obligations under the Loan Documents,

55



--------------------------------------------------------------------------------



 



     (ii) within 10 days after (A) such request furnish to the Administrative
Agent a description of the real and personal properties of the Loan Parties and
their respective Subsidiaries in detail satisfactory to the Administrative Agent
and (B) such formation or acquisition, furnish to the Administrative Agent a
description of the real and personal properties of such Subsidiary or the real
and personal properties so acquired, in each case in detail satisfactory to the
Administrative Agent,
     (iii) within 15 days after (A) such request or acquisition of property for
a purchase price in excess of $500,000 by any Loan Party, duly execute and
deliver, and cause each Loan Party to duly execute and deliver, to the
Administrative Agent such additional mortgages, pledges, assignments, security
agreement supplements, intellectual property security agreement supplements and
other security agreements as specified by, and in form and substance
satisfactory to the Administrative Agent, securing payment of all the
Obligations of such Loan Party under the Loan Documents and constituting Liens
on all such properties and (B) such formation or acquisition of any new
Subsidiary, duly execute and deliver and cause each Subsidiary to duly execute
and deliver to the Administrative Agent mortgages, pledges, assignments,
security agreement supplements, intellectual property security agreement
supplements and other security agreements as specified by, and in form and
substance satisfactory to the Administrative Agent, securing payment of all of
the obligations of such Subsidiary under the Loan Documents, provided that
(A) the stock of any Subsidiary held by a CFC shall not be pledged and (B) if
such new property is Equity Interests in a CFC, only 66% of such Equity
Interests shall be pledged in favor of the Secured Parties,
     (iv) within 30 days after such request, formation or acquisition, take, and
cause each Loan Party and each newly acquired or newly formed Subsidiary (other
than any Subsidiary that is a CFC or a Subsidiary that is held directly or
indirectly by a CFC) to take, whatever action (including, without limitation,
the recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the mortgages, pledges, assignments,
security agreement supplements, intellectual property security agreement
supplements and security agreements delivered pursuant to this Section 5.01(j),
enforceable against all third parties in accordance with their terms,
     (v) within 60 days after such request, formation or acquisition, deliver to
the Administrative Agent, upon the request of the Administrative Agent in its
sole discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to (1) the matters contained
in clauses (i), (iii) and (iv) above, (2) such guaranties, guaranty supplements,
mortgages, pledges, assignments, security agreement supplements, intellectual
property security agreement supplements and security agreements being legal,
valid and binding obligations of each Loan Party party thereto enforceable in
accordance with their terms, as to the matters contained in clause (iv) above,
(3) such recordings, filings, notices, endorsements and other actions being
sufficient to create valid perfected Liens on such properties, and (4) such
other matters as the Administrative Agent may reasonably request,

56



--------------------------------------------------------------------------------



 



     (vi) as promptly as practicable after such request, formation or
acquisition, deliver, upon the request of the Administrative Agent in its sole
discretion, to the Administrative Agent with respect to each parcel of real
property owned or held by each Loan Party and each newly acquired or newly
formed Subsidiary (other than any Subsidiary that is a CFC or a Subsidiary that
is held directly or indirectly by a CFC) title reports, title insurance
policies, surveys and engineering, soils and other reports, environmental
assessment reports and estoppel and consent agreements, each in scope, form and
substance satisfactory to the Administrative Agent, provided, however, that to
the extent that any Loan Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such real property, such
items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent, and
     (vii) at any time and from time to time, promptly execute and deliver, and
cause to execute and deliver, each Loan Party and each newly acquired or newly
formed Subsidiary (other than any Subsidiary that is a CFC or a Subsidiary that
is held directly or indirectly by a CFC) any and all further instruments and
documents and take, and cause each Loan Party and each newly acquired or newly
formed Subsidiary (other than any Subsidiary that is a CFC or a Subsidiary that
is held directly or indirectly by a CFC) to take, all such other action as the
Administrative Agent may deem necessary or desirable in obtaining the full
benefits of, or in perfecting and preserving the Liens of, such guaranties,
mortgages, pledges, assignments, security agreement supplements, intellectual
property security agreement supplements and security agreements.
     For the avoidance of doubt, nothing contained in this Section 5.01(j) shall
be deemed to require the Borrower to mortgage to the Administrative Agent or the
Lender Parties any property currently subject to a mortgage by any of the GERA
Property Acquisition Subsidiaries which secures the GERA Existing Financing.
     (k) Further Assurances. (i) Promptly upon request by the Administrative
Agent, or any Lender Party through the Administrative Agent, correct, and cause
each of its Subsidiaries promptly to correct, any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and
     (ii) Promptly upon request by the Administrative Agent, or any Lender Party
through the Administrative Agent, do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, conveyances, pledge agreements, mortgages, deeds of trust, trust
deeds, assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as the Administrative Agent, or any Lender Party through the
Administrative Agent, may reasonably require from time to time in order to
(A) carry out more effectively the purposes of the Loan Documents, (B) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (C) perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (D) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.

57



--------------------------------------------------------------------------------



 



     (l) Preparation of Environmental Reports. At the request of the
Administrative Agent from time to time, provide to the Lender Parties within
60 days after such request, at the expense of the Borrower, an environmental
site assessment report for any of its or its Subsidiaries’ properties described
in the Mortgages, prepared by an environmental consulting firm acceptable to the
Administrative Agent, indicating the presence or absence of Hazardous Materials
and the estimated cost of any compliance, removal or remedial action in
connection with any Hazardous Materials on such properties; without limiting the
generality of the foregoing, if the Administrative Agent determines at any time
that a material risk exists that any such report will not be provided within the
time referred to above, the Administrative Agent may retain an environmental
consulting firm to prepare such report at the expense of the Borrower, and the
Borrower hereby grants and agrees to cause any Subsidiary that owns any property
described in the Mortgages to grant at the time of such request to the
Administrative Agent, the Lender Parties, such firm and the Administrative Agent
or representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto their respective properties to undertake such
an assessment.
     (m) Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Borrower or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, is not reasonably likely to have a
Material Adverse Effect.
     (n) Cash Concentration Accounts. Maintain, and cause each of its
Subsidiaries to maintain, main cash concentration accounts into which all
proceeds of Collateral are paid with one or more banks acceptable to the
Administrative Agent that have accepted the assignment of such accounts to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Security Agreement.
     (o) Interest Rate Hedging. Maintain at all times all interest rate Hedge
Agreements existing on the date hereof or replacements thereof (i) with Persons
acceptable to the Administrative Agent, (ii) providing either an interest-rate
swap for a fixed rate of interest acceptable to the Administrative Agent or an
interest-rate cap at an interest rate acceptable to the Administrative Agent,
and (iii) otherwise on terms and conditions acceptable to the Administrative
Agent and for an expense consistent with the Approved Budget.
     (p) Performance of Material Contracts. Perform and observe all the terms
and provisions of each Material Contract to be performed or observed by it,
maintain each such Material Contract in full force and effect, enforce each such
Material Contract in accordance with its terms, take all such action to such end
as may be from time to time requested by the Administrative Agent and, upon
request of the Administrative Agent, make to each other party to each such
Material Contract such demands and requests for information and reports or for
action as any Loan Party or any of its Subsidiaries is entitled to make under
such Material Contract, and cause each of its Subsidiaries to do so, except, in
any case, where the failure to do so, either individually or in the aggregate,
is not reasonably likely to have a Material Adverse Effect.
     (q) Inactive Subsidiaries. Dissolve each Inactive Subsidiary on or prior to
the correlative date listed for such Inactive Subsidiary on Schedule 4.01(ee),
and upon the

58



--------------------------------------------------------------------------------



 



Administrative Agent’s surrender to the Borrower of the stock certificates or
membership certificates, as applicable, for any Inactive Subsidiary that is
dissolved, mark such stock certificates or membership certificates, as
applicable, cancelled and place them into the minute book for such dissolved
Inactive Subsidiary, provided, however, that if such Inactive Subsidiary is not
dissolved within ninety (90) days after the Effective Date, such Inactive
Subsidiary shall become and be a Guarantor hereunder not later than such 90th
day after the Effective Date.
     (r) Post Closing Matters. (i) Within twenty (20) days subsequent to the
Effective Date, the Borrower will deliver to the Administrative Agent Securities
Account Control Agreements or Account Control Agreements, as applicable, with
respect to each of the pledged Securities Accounts or Deposit Accounts, as
applicable, listed on Schedule 5.01(r)(i) hereto, each of which shall be duly
executed by all of the parties thereto other than the Administrative Agent.
     (ii) Simultaneously with the delivery of the Account Control Agreements and
Securities Account Control Agreements pursuant to clause (i) above, the Borrower
shall deliver to the Administrative Agent a favorable opinion of Zukerman Gore
Brandeis & Crossman, LLP, special counsel for the Loan Parties, in substantially
the form of Exhibit K hereto, and as to such other matters as any Lender Party
through the Administrative Agent may reasonably request.
     (iii) Within twenty (20) days subsequent to the Effective Date, the
Borrower shall comply with Section 4(b) of the Security Agreement with respect
to the Pledged Equity in respect of Grubb & Ellis Aga Realty Income Fund.
     (iv) Within ten (10) Business Days subsequent to the Effective Date, the
Borrower will deliver to the Administrative Agent the Initial Pledged Debt
identified as “Promissory notes issued from time to time by various TIC and
Master Lease Programs” on Schedule II to the Security Agreement.
     (v) Within five (5) Business Days subsequent to the Effective Date, the
Borrower will deliver to the Administrative Agent the Initial Pledged Debt
issued by Grubb & Ellis Apartment REIT Holdings, L.P.
     (vi) Within ten (10) Business Days subsequent to the Effective Date, the
Borrower will deliver to the Administrative Agent (a) a certificate of the Chief
Financial Officer or Chief Executive Officer of Grubb & Ellis Healthcare REIT II
Advisor, LLC that complies with the requirements set forth in Section 3.01(a)(v)
and (b) an original certificate evidencing the Pledged Equity in respect of
Grubb & Ellis Healthcare REIT II Advisor, LLC.
     (s) Sale of Danbury Real Property. Cause GERA Danbury LLC to complete the
sale of all real property owned or held by it and apply the Net Cash Proceeds of
such sale in accordance with Section 2.06(e) by June 1, 2009, unless such date
is extended with the approval of the Administrative Agent and the Required
Lenders.
     (t) Sale of Real Property. Cause each Limited Purpose Subsidiary other than
GERA Danbury LLC to use commercially reasonable best efforts to complete the
sale, transfer or other disposition of all real property owned or held by such
Limited Purpose Subsidiary and apply the Net Cash Proceeds of such sale in
accordance with Section 2.06(e) such that by September 30, 2009 (i) no real
property owned or held by any such Limited Purpose Subsidiary appears on

59



--------------------------------------------------------------------------------



 



the balance sheet of the Borrower or any of its Subsidiaries, and (ii) there is
no continuing recourse for the Debt secured by such real property or any other
Obligations pertaining thereto to the Borrower or any of its Subsidiaries except
for (x) the applicable Limited Purpose Subsidiary and (y) the existing recourse
to NNN Realty Advisors, Inc. related to the Debt secured by the real property
located at 200 Galleria Parkway, Atlanta, Georgia, provided that any settlement
or payment in connection with such recourse obligations shall be subject to the
prior approval of the Administrative Agent and the Required Lenders.
     (u) 2008 Form 10-K. File the Borrower’s Annual Report on Form 10-K with the
Securities and Exchange Commission within ten (10) Business Days after the
Effective Date.
     (v) [Intentionally Omitted].
     (w) Approved Budget. At all times conduct its business in accordance with
the Approved Budget and make all payments and expenditures in accordance with
the Approved Budget, to the satisfaction of the Administrative Agent.
     (x) Recapitalization Plan. Diligently implement the Recapitalization Plan
and complete each step provided by the Recapitalization Plan by the date
specified for such completion in the Recapitalization Plan; provided, however,
that if the Borrower shall fail to consummate the recapitalization transaction
contemplated by such Recapitalization Plan by the date specified in such
Recapitalization Plan, then, notwithstanding any provision herein to the
contrary, such failure shall not consititute an Event of Default hereunder so
long as the Borrower shall comply with Section 2.06(e)(iv).
     (y) Permitted Cash Reserves. At all times maintain all Permitted Cash
Reserves in a deposit account or securities account in which the Administrative
Agent holds a first priority perfected security interest and with respect to
which the depository institution or securities intermediary with which such
account has been established has entered into an Account Control Agreement under
and as defined in the Security Agreement.
     (z) Net Proceeds of Mandatory Prepayment Events. Cause the portion of any
Net Proceeds of Mandatory Prepayment Events that is not required to be applied
to prepay Advances pursuant to Section 2.06 to be held in a deposit account
(i) established by and maintained with the Administrative Agent in the name of
the Administrative Agent, and (ii) with respect to which the Borrower or
applicable Subsidiary has delivered a supplement to the Security Agreement
pursuant to which the Administrative Agent has been granted a first priority
security interest in such account.
   SECTION 5.02 Negative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will not, at any time:
     (a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names the Borrower or any of its Subsidiaries as debtor, or sign
or suffer to exist, or permit any of its Subsidiaries to sign or suffer to
exist, any security agreement authorizing

60



--------------------------------------------------------------------------------



 



any secured party thereunder to file such financing statement, or assign, or
permit any of its Subsidiaries to assign, any accounts or other right to receive
income, except:
     (i) Liens created under the Loan Documents;
     (ii) Permitted Liens;
     (iii) Liens existing on the date hereof and described on Schedule 4.01(v)
hereto, provided that no such Lien is spread to cover any additional property
after the Effective Date and that the principal amount of Debt secured thereby
is not increased;
     (iv) purchase money Liens upon or in equipment acquired or held by the
Borrower or any of its Subsidiaries in the ordinary course of business to secure
the purchase price of such equipment or to secure Debt incurred solely for the
purpose of financing the acquisition of any such equipment to be subject to such
Liens, or Liens existing on any such equipment at the time of acquisition (other
than any such Liens created in contemplation of such acquisition that do not
secure the purchase price), or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount; provided, however, that no such
Lien shall extend to or cover any equipment other than the equipment being
acquired, and no such extension, renewal or replacement shall extend to or cover
any equipment not theretofore subject to the Lien being extended, renewed or
replaced;
     (v) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased (and related general intangibles and identifiable
proceeds specifically related to such assets);
     (vi) [Intentionally Omitted];
     (vii) Liens in respect of goods consigned to the Borrower or any of its
Subsidiaries in the ordinary course of business, provided that such Liens are
limited to the goods so consigned;
     (viii) the replacement, extension, or renewal of any Lien permitted under
clause (iii) or (vi) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Debt secured thereby; and
     (ix) Liens permitted under Section 5.02(l).
     (b) Debt and Preferred Interests. Create, incur, assume or suffer to exist,
or permit any of its Subsidiaries to create, incur, assume or suffer to exist,
any Debt, or create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist any Preferred
Interests, in each case except (so long as such exceptions are consistent with
the Approved Budget):
     (i) in the case of the Borrower,
     (A) Debt in respect of Hedge Agreements entered into in accordance with
Section 5.01(o) designed to hedge against fluctuations in interest rates

61



--------------------------------------------------------------------------------



 



incurred in the ordinary course of business and consistent with prudent business
practice with the aggregate Agreement Value thereof not to exceed $2,000,000 at
any time outstanding, and
     (B) Debt owed to a Subsidiary of the Borrower, which Debt (x) shall, in the
case of Debt owed to a Loan Party, constitute Pledged Debt, (y) shall be on
terms acceptable to the Administrative Agent and (z) if evidenced by promissory
notes, such promissory notes shall be in form and substance satisfactory to the
Administrative Agent and shall, in the case of Debt owed to a Loan Party, be
pledged as security for the Obligations of the holder thereof under the Loan
Documents to which such holder is a party and delivered to the Administrative
Agent pursuant to the terms of the Security Agreement;
     (ii) in the case of any Subsidiary of the Borrower, Debt owed to the
Borrower or to a Subsidiary of the Borrower, provided that in each case such
Debt (x) shall, in the case of Debt owed to a Loan Party, constitute Pledged
Debt, (y) shall be on terms acceptable to the Administrative Agent and (z) shall
be evidenced by promissory notes in form and substance satisfactory to the
Administrative Agent and such promissory notes shall, in the case of Debt owed
to a Loan Party, be pledged as security for the Obligations of the holder
thereof under the Loan Documents to which such holder is a party and delivered
to the Administrative Agent pursuant to the terms of the Security Agreement;
     (iii) in the case of the Borrower and its Subsidiaries,
     (A) Debt under the Loan Documents,
     (B) Debt secured by Liens permitted by Section 5.02(a)(iv),
     (C) Capitalized Leases permitted under Section 5.02(h) and entered into in
the ordinary course of business,
     (D) (x) the Existing Debt, and (y) any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, any Existing Debt, provided that
the terms of any such extending, refunding or refinancing Debt, and of any
agreement entered into and of any instrument issued in connection therewith, are
otherwise permitted by the Loan Documents, provided further that the principal
amount of such Existing Debt shall not be increased above the principal amount
thereof outstanding immediately prior to such extension, refunding or
refinancing, and the direct and contingent obligors therefor shall not be
changed, as a result of or in connection with such extension, refunding or
refinancing, provided still further that the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such extending, refunding or
refinancing Debt, and of any agreement entered into and of any instrument issued
in connection therewith, are not less favorable in any material respect to the
Loan Parties or the Lender Parties than the terms of any agreement or instrument
governing the Existing Debt being extended, refunded or refinanced and the
interest rate applicable to any such extending, refunding or refinancing Debt
does not exceed the then applicable market interest rate,

62



--------------------------------------------------------------------------------



 



     (E) [Intentionally Omitted],
     (F) Contingent Obligations (1) [intentionally omitted], (2) described on
Schedule 4.01(cc), (3) arising in connection with indemnity programs for
employees and or agents, (4) in respect of loans and advances made to employees
and/or agents pursuant to the Commission Advance Program or on account of errors
and omissions insurance coverage programs, and (5) in respect of any guarantee
of primary obligations of a Legacy TIC Syndication existing on the date hereof,
provided that such Contingent Obligations described in this clause (5) shall not
exceed, in respect of any Legacy TIC Syndication, the amount set forth on
Schedule 4.01(cc) with respect to such Legacy TIC Syndication,
     (G) Debt under any insurance premium financing arrangement entered into in
the ordinary course of business, and
     (H) Debt for Borrowed Money which is (i) not secured by any Lien, (ii) on
economic and any other terms satisfactory in all respects to the Administrative
Agent in its sole discretion, and (iii) subordinated in all respects to the
Obligations of the Loan Parties hereunder pursuant to a subordination agreement
in form and substance satisfactory in all respects to the Administrative Agent
in its sole discretion, provided, however, that the terms of such subordination
agreement shall permit the obligor of such subordinated Debt to make payments in
respect of such Debt if (x) no Default or Event of Default shall have occurred
and be continuing at the time of such payment or would result therefrom,
(y) prior to the date on which such payment is made the Borrower shall have
satisfied the prepayment obligation set forth in Section 2.06(e)(iii) hereof,
and (z) the funds used for such payment have been received by the Borrower as a
result of the consummation of a recapitalization transaction in accordance with
the Recapitalization Plan and are not funds generated by the business operations
of the Borrower and its Subsidiaries.
     (I) other Debt subordinated to Debt incurred hereunder and/or Preferred
Interests, in each case in amounts and on terms and conditions satisfactory to
the Administrative Agent and Required Lenders;
provided, however, that notwithstanding the provisions of subsections (iii)(A)
through (iii)(I) above, the aggregate amount of all Debt described in
subsections (iii)(B), (iii)(C) and (iii)(D)(y) above that is secured by Liens
shall not exceed $20,000,000 at any time outstanding.
     (c) Change in Nature of Business. Make, or permit any of its Subsidiaries
to make, any material change in the nature of its business as carried on at the
date hereof; or engage in, or permit any of its Subsidiaries to engage in, any
business other than businesses that are reasonably related to the real estate
services business, or other services businesses (in the scope that is currently
operated by the “Business Services” unit of Grubb & Ellis Management Services,
Inc.) or, with respect to any Limited Purpose Subsidiary, the ownership and
operation of real property.
     (d) Mergers, Etc. Merge into or consolidate with any Person or permit any
Person to merge into it, or permit any of its Subsidiaries to do so, except
that:

63



--------------------------------------------------------------------------------



 



     (i) any Subsidiary of the Borrower may merge into or consolidate with any
other Subsidiary of the Borrower, provided that in the case of any such merger
or consolidation, the Person formed by such merger or consolidation shall be a
Subsidiary of the Borrower, provided further that, in the case of any such
merger or consolidation to which a Guarantor is a party, the Person formed by
such merger or consolidation shall be a Guarantor;
     (ii) [Intentionally Omitted];
     (iii) in connection with any sale or other disposition permitted under
Section 5.02(e) (other than clause (ii) thereof), any Subsidiary of the Borrower
may merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it;
     (iv) [Intentionally Omitted]; and
     (v) any of the Borrower’s Subsidiaries may merge into the Borrower;
provided, however, that in each case, immediately before and after giving effect
thereto, no Default shall have occurred and be continuing and, in the case of
any such merger to which the Borrower is a party, the Borrower is the surviving
corporation.
     (e) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of,
or permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose
of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets, except:
     (i) Dispositions of assets in the ordinary course of its business and the
granting of any option or other right to purchase, lease or otherwise acquire
assets in the ordinary course of its business;
     (ii) in a transaction authorized by Section 5.02(d);
     (iii) the sale or issuance of the Equity Interests of any Subsidiary to the
Borrower or any Subsidiary;
     (iv) the Disposition of other assets by the Borrower or any Subsidiary so
long as (A) the purchase price paid to the Borrower or such Subsidiary for such
asset shall be not less than the fair market value of such asset at the time of
such sale, (B) at least 95% of the purchase price for such asset shall be paid
to the Borrower or such Subsidiary in cash or Cash Equivalents, (C) the
aggregate purchase price paid to the Borrower and all of its Subsidiaries for
such asset and all other assets sold by the Borrower and its Subsidiaries during
the same Fiscal Year pursuant to this clause (iv) shall not exceed $1,000,000
and (D) the Net Cash Proceeds of such sale are applied to prepay Advances
pursuant to Section 2.06(e); and
     (v) the (direct or indirect) sale of any Real Property Assets to an
unaffiliated third party in accordance with Section 5.01(s) and Section 5.01(t)
for fair market value and consideration consisting of at least 95% cash.

64



--------------------------------------------------------------------------------



 



     (f) Investments. Make or hold, or permit any of its Subsidiaries to make or
hold, any Investment in any Person or assets, except (so long as such exceptions
are consistent with the Approved Budget):
        (i) (A) equity Investments by the Borrower and its Subsidiaries in their
Subsidiaries outstanding on the date hereof and (B) additional equity
Investments in Loan Parties;
     (ii) Investments by the Borrower and its Subsidiaries in Cash Equivalents;
     (iii) Investments existing on the date hereof and described on
Schedule 4.01(y) hereto;
     (iv) Investments by the Borrower in Hedge Agreements permitted under
Section 5.01(o);
     (v) Investments consisting of intercompany Debt permitted under Section
5.02(b);
     (vi) Extensions of trade credit in the ordinary course of business;
        (vii) Promissory notes and other similar non-cash consideration received
by the Borrower and any Loan Party in connection with the Dispositions permitted
by Section 5.02(e);
        (viii) Loans and advances in the ordinary course of business to vendors
or suppliers of the Borrower and any other Loan Party or relating to relocation
expenses;
     (ix) [Intentionally Omitted]; and
        (x) Loans or other advances under the Commission Advance Program to, or
on account of errors and omissions insurance premium payments for, employees
and/or agents and in accordance with the Approved Budget.
     (g) Restricted Payments. Declare or pay any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Equity Interests now
or hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such, or permit any
of its Subsidiaries to do any of the foregoing, or permit any of its
Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for value
any Equity Interests in the Borrower (collectively, “Restricted Payments”),
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom, any Loan Party may
make Restricted Payments to another Loan Party.
     (h) Lease Obligations. Create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any
obligations as lessee (i) for the rental or hire of real or personal property in
connection with any sale and leaseback transaction, or (ii) for the rental or
hire of other real or personal property of any kind (other than a lease for
office space to be occupied by the Borrower or its Subsidiaries and leases
entered into in the ordinary course of business for the benefit of tenants or
owners of real property managed by the

65



--------------------------------------------------------------------------------



 



Borrower or its Subsidiaries to the extent any payments required to be made
thereunder by the Borrower or its Subsidiaries are paid or promptly reimbursable
by such tenants or owners) under leases or agreements to lease (including,
without limitation, Capitalized Leases) having an original term of one year or
more that would cause the direct and contingent liabilities of the Borrower and
its Subsidiaries, on a Consolidated basis, in respect of all such obligations
described in this clause (ii) to exceed $2,500,000 payable in any Measurement
Period.
     (i) Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation or bylaws or other
constitutive documents, other than in connection with any such amendment
required for the issuance of equity securities not in excess of the authorized
capital of the Borrower or any Subsidiary as of the Effective Date.
     (j) Accounting Changes. Make or permit, or permit any of its Subsidiaries
to make or permit, any change in (i) accounting policies or reporting practices,
except as required by generally accepted accounting principles, or (ii) Fiscal
Year.
     (k) Prepayments, Etc., of Debt. (i) Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Debt, except (w) the
prepayment of the Advances in accordance with the terms of this Agreement,
(x) regularly scheduled or required repayments or redemptions of Existing Debt,
(y) any prepayments or redemptions of Existing Debt in connection with a
refunding or refinancing of such Existing Debt permitted by
Section 5.02(b)(iii)(D) or (z) the prepayment of any Non-Recourse Debt in
connection with the (direct or indirect) sale of any Investment in real property
pursuant to Section 5.01(s), Section 5.01(t) or Section 5.02(e)(v), or
(ii) amend, modify or change in any manner any term or condition of any Existing
Debt, or permit any of its Subsidiaries to do any of the foregoing other than to
prepay any Debt payable to the Borrower.
     (l) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) in favor of the Secured Parties or (ii) in connection with
(A) any Existing Debt, (B) any purchase money Debt permitted by
Section 5.02(b)(iii)(B), in each case solely to the extent that the agreement or
instrument governing such Debt prohibits a Lien on the property subject thereto,
(C) any Capitalized Lease permitted by Section 5.02(b)(iii)(C) solely to the
extent that such Capitalized Lease prohibits a Lien on the property subject
thereto, or (D) in connection with a lease of real property, the Borrower may
grant the landlord, as security for its performance under the lease, a Lien on
the Borrower’s tangible personal property physically located within the leased
premises; provided, however, that the aggregate fair market value of such
property pledged as collateral shall not exceed $100,000.
     (m) Partnerships, Etc. Except as provided for in the Approved Budget,
become a general partner in any general or limited partnership or joint venture,
or permit any of its Subsidiaries to do so; provided, however, that
notwithstanding the foregoing, but subject to the limitations on Investments set
forth in Section 5.02(f), the Borrower and any other Loan Party may (1) be a
general or limited partner in any general or limited partnership, (2) be a
member or manager of, or hold a limited liability company interest in, a limited
liability company, (3) be a joint venturer or hold a joint venture interest in
any joint venture or (4) maintain existing equity investments in real estate
portfolios and Persons which own or manage commercial real estate (each a
“Restricted Investment”), provided that each of the following requirements is
met:

66



--------------------------------------------------------------------------------



 



        (i) the Loan Party making the Investment shall, to the extent permitted
by applicable investment contracts and other documents relating to such
Investment, grant and cause to be perfected a first priority security interest
or other first lien position (except for Permitted Liens) of the Loan Party’s
interest in the property constituting the Restricted Investment;
        (ii) the nature of the Investment and the Person or property subject to
the Investment shall not result in the Loan Party becoming directly or
contingently liable for any obligations of such Person or related to such
property in excess of the amount of the Investment, nor shall the Investment
constitute a direct investment by the Loan Party in real property or real
property improvements;
        (iii) no Default exists at the time such Restricted Investment is made
or would occur as a result of such Restricted Investment; and
        (iv) under no circumstances shall the aggregate amount of such
Restricted Investments made after the Effective Date exceed $3,000,000.
     (n) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.
     (o) Formation of Subsidiaries. Organize or invest, or permit any of its
Subsidiaries to organize or invest, in any new Subsidiary except (i) CFCs and
special purpose vehicles organized in the ordinary course of business by the
Borrower or its Subsidiaries, which may be capitalized, only to the extent
contemplated (if at all) in the Approved Budget, in an amount not to exceed
$100,000 individually and $300,000 in the aggregate, and (ii) as permitted under
Section 5.02(f)(i), (v), or (vii).
     (p) Payment Restrictions Affecting Subsidiaries. Directly or indirectly,
enter into or suffer to exist, or permit any of its Subsidiaries to enter into
or suffer to exist, any agreement or arrangement limiting the ability of any of
its Subsidiaries to declare or pay dividends or other distributions in respect
of its Equity Interests or repay or prepay any Debt owed to, make loans or
advances to, or otherwise transfer assets to or invest in, the Borrower or any
Subsidiary of the Borrower (whether through a covenant restricting dividends,
loans, asset transfers or investments, a financial covenant or otherwise),
except (i) the Loan Documents, (ii) any agreement or instrument evidencing
Existing Debt, and (iii) any agreement in effect at the time such Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Borrower.
     (q) Amendment, Etc., of Material Contracts. Cancel or terminate any
Material Contract or consent to or accept any cancellation or termination
thereof, amend or otherwise modify any Material Contract or give any consent,
waiver or approval thereunder, waive any default under or breach of any Material
Contract, agree in any manner to any other amendment, modification or change of
any term or condition of any Material Contract or take any other action in
connection with any Material Contract that would materially impair the value of
the interest or rights of any Loan Party thereunder or that would materially
impair the interest or rights of the Administrative Agent or any Lender Party,
or permit any of its Subsidiaries to do any of the foregoing.

67



--------------------------------------------------------------------------------



 



     (r) Bonuses. Except in each case to the extent provided (if at all) in the
Approved Budget, make cash payments or make commitments to make cash payments in
connection with the hiring or engagement of officers, employees or
representatives of the Borrower or any of its Subsidiaries or make cash payments
or make commitments to make cash payments of bonuses or similar cash payments to
any employee, executive or consultant of the Borrower or any of its
Subsidiaries.
     (s) Subsidiary Debt. Cause or permit any Subsidiaries of the Borrower which
are neither Guarantors nor Limited Purpose Subsidiaries to create, assume, incur
or suffer to exist any Debt.
     (t) Capital Expenditures. Other than in accordance with the Approved
Budget, make any Capital Expenditure or create, incur, assume or suffer to exist
any obligation to make any Capital Expenditure, or permit any of its
Subsidiaries to do any of the foregoing.
     (u) Legacy TIC Syndication. Make any guarantees or special payments related
to any Legacy TIC Syndication other than in accordance with the Approved Budget.
     (v) ACH Payments. Make any payment, deposit, transfer or other disbursement
to, or through, any ACH Deposit Account (as such term is defined in the Security
Agreement), other than in accordance with the Approved Budget.
     (w) Approved Budget. Amend or otherwise modify, or permit any of its
Subsidiaries to amend or otherwise modify, the Approved Budget without the prior
written consent of the Administrative Agent and the Required Lenders.
     (x) Recapitalization Plan. Amend or otherwise modify, or permit any of its
Subsidiaries to amend or otherwise modify, the Recapitalization Plan without the
prior written consent of the Administrative Agent and the Required Lenders.
     (y) Fixed Charges. Create, incur, assume or suffer to exist, or permit any
of its Subsidiaries to create, incur, assume or suffer to exist, any Fixed
Charges other than in accordance with the Approved Budget.
     (z) Inactive Subsidiaries. Conduct, or permit its Subsidiaries to conduct,
any new business in the Inactive Subsidiaries, or transfer, or permit its
Subsidiaries to transfer, any Collateral or any other assets into the Inactive
Subsidiaries without the prior written consent of the Administrative Agent and
the Required Lenders.
   SECTION 5.03 Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Administrative Agent and
the Lender Parties:
        (a) Default Notice. As soon as possible and in any event within three
(3) Business Days after the occurrence of each Default or any event, development
or occurrence reasonably likely to have a Material Adverse Effect continuing on
the date of such statement, a statement of the chief financial officer of the
Borrower setting forth details of such Default and the action that the Borrower
has taken and proposes to take with respect thereto.

68



--------------------------------------------------------------------------------



 



     (b) Annual Financials. As soon as available and in any event no later than
one (1) Business Day after the Borrower files its annual report on Form 10-K
with the United States Securities and Exchange Commission, but in no event later
than 105 days after the end of each Fiscal Year (provided, however, the Borrower
shall provide the items required to be delivered under this Section 5.03(b)
solely with respect to the year 2008 by May 22, 2009), a copy of the annual
audit report for such year for the Borrower and its Subsidiaries on a
Consolidated basis, including therein a Consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such Fiscal Year and a
Consolidated statement of income and a Consolidated statement of cash flows of
the Borrower and its Subsidiaries for such Fiscal Year, in each case accompanied
by an unqualified opinion of Ernst & Young LLP or other independent public
accountants of recognized standing acceptable to the Required Lenders, together
with (i) a certificate of such accounting firm to the Lender Parties stating
that in the course of the regular audit of the business of the Borrower and its
Subsidiaries, which audit was conducted by such accounting firm in accordance
with generally accepted auditing standards, such accounting firm has obtained no
knowledge that a Default has occurred and is continuing, or if, in the opinion
of such accounting firm, a Default has occurred and is continuing, a statement
as to the nature thereof, (ii) a Compliance Certificate, provided that in the
event of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Borrower shall also provide a
statement of reconciliation conforming such financial statements to GAAP, and
(iii) a certificate of the Chief Financial Officer of the Borrower stating that
no Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto.
     (c) Quarterly Financials. As soon as available and in any event no later
than one (1) Business Day after the Borrower files its quarterly report on Form
10-Q with the United States Securities and Exchange Commission, but in no event
later than 50 days after the end of each of the first three quarters of each
Fiscal Year, a Consolidated balance sheet of the Borrower and its Subsidiaries
as of the end of such quarter and a Consolidated statement of income and a
Consolidated statement of cash flows of the Borrower and its Subsidiaries for
the period commencing at the end of the previous fiscal quarter and ending with
the end of such fiscal quarter and a Consolidated statement of income and a
Consolidated statement of cash flows of the Borrower and its Subsidiaries for
the period commencing at the end of the previous Fiscal Year and ending with the
end of such quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
Fiscal Year, all in reasonable detail and duly certified (subject to normal
year-end audit adjustments) by the Chief Financial Officer of the Borrower as
having been prepared in accordance with GAAP, together with (i) a certificate of
said officer stating that no Default has occurred and is continuing or, if a
Default has occurred and is continuing, a statement as to the nature thereof and
the action that the Borrower has taken and proposes to take with respect
thereto, and (ii) a Compliance Certificate, provided that in the event of any
change in generally accepted accounting principles used in the preparation of
such financial statements, the Borrower shall also provide a statement of
reconciliation conforming such financial statements to GAAP.
     (d) Monthly Financials. As soon as possible and in any event within thirty
(30) days after the end of each calendar month, a Consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the most recently completed
month and a Consolidated statement of income and a Consolidated statement of
cash flows of the Borrower and its Subsidiaries for the period commencing at the
end of the previous month and ending with the end of such month and a
Consolidated statement of income and a Consolidated statement of cash flows of
the Borrower and its Subsidiaries for the period commencing at the end of the
previous Fiscal

69



--------------------------------------------------------------------------------



 



Year and ending with the end of such month, and unaudited statements of gross
revenues and operating and other expenses with respect to each parcel of real
property owned or held by any Limited Purpose Subsidiary, in each case in form
and detail satisfactory to the Administrative Agent, setting forth in each case
in comparative form the corresponding figures for the corresponding month of the
preceding Fiscal Year, all in reasonable detail and duly certified by the Chief
Financial Officer of the Borrower.
     (e) Budget Reconciliation and Cash Flow Variance. Commencing with the
calendar week ending May 22, 2009, as soon as available and in any event not
later than the second Business Day of each calendar week, a budget
reconciliation and cash flow variance report covering the period commencing with
the week in which the Effective Date occurs and ending on the last day of the
calendar week immediately preceding delivery of the report, in substantially the
form of Exhibit H hereto and otherwise in detail, form and substance
satisfactory in all respects to the Administrative Agent and the Required
Lenders (the “Budget Reconciliation and Cash Flow Variance Report”), reconciling
all revenues as well as all payments and expenditures made by the Borrower and
its Subsidiaries with the Approved Budget together with (i) a cash balance
report (showing day-end balances) and (ii) a weekly cumulative cash flow
variance report showing not more than the greater of (x) a 15% cumulative
negative variance between actual cumulative net cash flow (consisting of total
cash revenues less total cash expenditures) and the cumulative net cash flow
projected in the Approved Budget for the period covered thereby, or (y) a
$1,500,000 cumulative negative variance between actual cumulative net cash flow
and the cumulative net cash flow projected in the Approved Budget for the period
covered thereby (the greater of (x) or (y), the “Permitted Variance”); provided,
however, that the Borrower’s failure to comply with the Permitted Variance in
any week (each, a “Budget Non-Compliance Event”) shall not constitute an Event
of Default hereunder unless and until Budget Non-Compliance Events shall have
occurred for three (3) consecutive calendar weeks. For avoidance of doubt and
for illustrative purposes only, the Borrower shall be in compliance with clause
(x) above for a subject calendar week if the Approved Budget through the end of
the subject calendar week shall project cumulative net cash flow of $10,000,000,
and the actual cumulative net cash flow of the Borrower and its Subsidiaries for
the period from the Effective Date through the end of the subject calendar week
shall not be less than $8,500,000.
     (f) Approved Budget and Cash Flow Projection. (i) As soon as available and
in any event not later than 10 days prior to the Effective Date, a consolidated,
detailed monthly budget prepared on a line-item basis for calendar months
April 2009 through December 2009, in detail, form and substance satisfactory to
the Administrative Agent and the Required Lenders showing all revenues projected
to be received and all expenditures projected to be made by the Borrower and its
Subsidiaries in the course of their business operations for the period covered
thereby (such cash flow projection and budget, as modified or replaced from time
to time with the approval of the Administrative Agent and the Required Lenders,
including without limitation any Revised Approved Budget pursuant to
Section 2.06(e)(iv), the “Approved Budget”), and (ii) as soon as available and
in any event not earlier than 60 days and not later than 30 days prior to the
end of 2009 and each subsequent calendar year, a proposed consolidated, detailed
monthly budget prepared on a line-item basis for the following calendar year, in
detail, form and substance satisfactory to the Administrative Agent and the
Required Lenders showing all revenues projected to be received and all
expenditures projected to be made by the Borrower and its Subsidiaries in the
course of their business operations for the period covered thereby.
Administrative Agent and the Required Lenders shall review each proposed budget
after receipt thereof and Borrower shall promptly make any and all changes as
Administrative Agent or the Required Lenders may request. As soon as available,
Borrower shall provide to the Lenders

70



--------------------------------------------------------------------------------



 



significant revisions, if any, of the Approved Budget or any subsequent budget
and projections. Any amendments to or replacements of the Approved Budget shall
be required to be approved by the Administrative Agent and the Required Lenders.
The initial Approved Budget is attached as Schedule VII hereto.
     (g) Recapitalization Plan Status Reports. Periodically in accordance with
the Recapitalization Plan, status reports with respect to implementation of the
Recapitalization Plan in detail, form and substance satisfactory in all respects
to the Administrative Agent and the Required Lenders. It is understood and
agreed that the Borrower’s compliance with the reporting requirements set forth
on page 3 of the Recapitalization Plan shall satisfy this Section 5.03(g) so
long as such reporting is rendered in accordance with the Recapitalization Plan
and is in detail, form and substance satisfactory in all respects to the
Administrative Agent and the Required Lenders.
     (h) [Intentionally Omitted].
     (i) Litigation. Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any
Governmental Authority affecting any Loan Party or any of its Subsidiaries of
the type described in Section 4.01(f), and promptly after the occurrence
thereof, notice of any adverse change in the status or the financial effect on
any Loan Party or any of its Subsidiaries of the Disclosed Litigation from that
described on Schedule 4.01(f) hereto.
     (j) Securities Reports. Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports that any Loan
Party or any of its Subsidiaries sends to its stockholders, and copies of all
regular, periodic and special reports, and all registration statements, that any
Loan Party or any of its Subsidiaries files with the Securities and Exchange
Commission or any governmental authority that may be substituted therefor, or
with any national securities exchange.
     (k) Agreement Notices. (i) Promptly upon (A) receipt of any notice, request
or other document received by any Loan Party or any of its Subsidiaries under or
pursuant to any Material Contract or instrument, indenture, loan or credit or
similar agreement regarding or related to any breach or default by any party
thereto or any other event that could materially impair the value of the
interests or the rights of any Loan Party or otherwise have a Material Adverse
Effect or (B) the granting of any amendment, modification or waiver of any
provision of any Material Contract or instrument, indenture, loan or credit or
similar agreement, that could materially impair the value of the interests or
rights of any Loan Party or otherwise have a Material Adverse Effect, the
Company shall give written notice to the Administrative Agent containing a
detailed description thereof, and, (ii) from time to time upon request by the
Administrative Agent, such information and reports regarding the Material
Contracts and such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request.
     (l) ERISA. (i) ERISA Events and ERISA Reports. (A) Promptly and in any
event within 10 days after any Loan Party or any ERISA Affiliate knows or has
reason to know that any ERISA Event has occurred, a statement of the Chief
Financial Officer of the Borrower describing such ERISA Event and the action, if
any, that such Loan Party or such ERISA Affiliate has taken and proposes to take
with respect thereto and (B) on the date any records, documents or other
information must be furnished to the PBGC with respect to any Plan pursuant to
Section 4010 of ERISA, a copy of such records, documents and information.

71



--------------------------------------------------------------------------------



 



       (ii) Plan Terminations. Promptly and in any event within two Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate, copies of
each notice from the PBGC stating its intention to terminate any Plan or to have
a trustee appointed to administer any Plan.
       (iii) Plan Annual Reports. At the time of the delivery of the Compliance
Certificate pursuant to Section 5.03(b) or promptly upon the request of any
Lender Party, copies of each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) with respect to each Plan, as applicable.
       (iv) Multiemployer Plan Notices. Promptly and in any event within five
Business Days after receipt thereof by any Loan Party or any ERISA Affiliate
from the sponsor of a Multiemployer Plan, copies of each notice concerning
(A) the imposition of Withdrawal Liability by any such Multiemployer Plan,
(B) the reorganization or termination, within the meaning of Title IV of ERISA,
of any such Multiemployer Plan or (C) the amount of liability incurred, or that
may be incurred, by such Loan Party or any ERISA Affiliate in connection with
any event described in clause (A) or (B).
     (m) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any property described in the Mortgages to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law.
     (n) Other Information. Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as the Administrative
Agent, or any Lender Party through the Administrative Agent, may from time to
time request.
   SECTION 5.04 [Intentionally Omitted]
ARTICLE VI
EVENTS OF DEFAULT
   SECTION 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
     (a) (i) the Borrower shall fail to pay any principal of any Advance when
the same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document, in each case under this clause (ii) within three days
after the same shall become due and payable; or
     (b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made; or
     (c) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.06 (other than Section 2.06(e)(iii)), 2.14,
5.01 (other than to the extent

72



--------------------------------------------------------------------------------



 



provided in the proviso to Section 5.01(x) and subject to compliance with the
requirements of such proviso), 5.02 or 5.03; or
     (d) any Loan Party shall fail to perform or observe any other term,
covenant or agreement contained in any Loan Document on its part to be performed
or observed if such failure shall remain unremedied for 10 Business Days after
the earlier of the date on which (i) any officer of a Loan Party becomes aware
of such failure or (ii) written notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender Party; or
     (e) any Loan Party or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Debt of such Loan Party or such Subsidiary that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
at least $500,000 either individually or in the aggregate for all such Loan
Parties and Subsidiaries (but excluding Debt outstanding hereunder), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt or
otherwise to cause, or to permit the holder thereof to cause, such Debt to
mature; or any such Debt shall be declared to be due and payable or required to
be prepaid or redeemed (other than by a regularly scheduled required prepayment
or redemption), purchased or defeased, or an offer to prepay, redeem, purchase
or defease such Debt shall be required to be made, in each case prior to the
stated maturity thereof; or
     (f) any Loan Party or any of its Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of 30 days or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); or
     (g) any judgments or orders, either individually or in the aggregate, for
the payment of money in excess of $500,000 shall be rendered against any Loan
Party or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 10 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; provided, however, that any such judgment or order shall not give
rise to an Event of Default under this Section 6.01(g) if and for so long as
(A) the amount of such judgment or order is covered by a valid and binding
policy of insurance between the defendant and the insurer, which shall be rated
at least “A” by A.M. Best Company, covering full payment thereof

73



--------------------------------------------------------------------------------



 



and (B) such insurer has been notified, and has not disputed the claim made for
payment, of the amount of such judgment or order; or
     (h) any non-monetary judgment or order shall be rendered against any Loan
Party or any of its Subsidiaries that is reasonably likely to have a Material
Adverse Effect, and there shall be any period of 10 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or
     (i) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(j) shall for any reason cease to be valid and binding on or
enforceable against any Loan Party party to it, or any such Loan Party shall so
state in writing; or
     (j) any Collateral Document or financing statement after delivery thereof
pursuant to Section 3.01 or 5.01(j) shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority lien on
and security interest in the Collateral purported to be covered thereby; or
     (k) an “Event of Default” (as defined in any Mortgage) shall have occurred
and be continuing; or
     (l) a Change of Control shall occur; or
     (m) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $500,000; or
     (n) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $500,000 or requires payments exceeding $250,000 per
annum; or
     (o) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $250,000; or
     (p) there shall occur any Material Adverse Change;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by the Issuing Bank
or a Revolving Credit B Lender pursuant to Section 2.03(c)) to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders,

74



--------------------------------------------------------------------------------



 



(A) by notice to the Borrower, declare the Notes, all interest thereon and all
other amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Notes, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower, and (B) by notice to each party required under the terms
of any agreement in support of which a Letter of Credit is issued, request that
all Obligations under such agreement be declared to be due and payable;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Federal Bankruptcy Code,
(x) the Commitments of each Lender Party and the obligation of each Lender Party
to make Advances (other than Letter of Credit Advances by the Issuing Bank or a
Revolving Credit B Lender pursuant to Section 2.03(c)) shall automatically be
terminated and (y) the Notes, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.
     SECTION 6.02 Actions in Respect of the Letters of Credit upon Default. If
at any time the Administrative Agent determines that any funds held in the L/C
Collateral Account are subject to any right or claim of any Person other than
the Administrative Agent and the Lender Parties or that the total amount of such
funds is less than the aggregate Available Amount of all Letters of Credit, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the L/C
Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Collateral Account that the Administrative Agent determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit in the L/C Collateral Account, such funds shall be
applied to reimburse the Issuing Bank or Revolving Credit B Lenders, as
applicable, to the extent permitted by applicable law. After each Letter of
Credit issued or deemed to have been issued hereunder expires or terminates
without being drawn upon, and/or after the Letter of Credit Advances with
respect to each Letter of Credit have been paid, amounts on deposit in the L/C
Collateral Account (if any) shall be applied by the Administrative Agent to pay
other outstanding amounts due under the Loan Documents or shall be returned to
the Borrower.
ARTICLE VII
THE ADMINISTRATIVE AGENT
     SECTION 7.01 Authorization and Action. (a) Each Lender Party (in its
capacities as a Lender, the Issuing Bank (if applicable) and on behalf of itself
and its Affiliates as potential Hedge Banks) hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement and the other Loan Documents as
are delegated to the Administrative Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto.
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of the Notes), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lender Parties and all
holders of Notes; provided, however, that no Administrative Agent shall be
required to take any action that exposes the Administrative Agent to personal
liability or that is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender Party prompt notice of each
notice given to it by the Borrower pursuant to the terms of this Agreement.
          (b) In furtherance of the foregoing, each Lender Party (in its
capacities as a Lender, the Issuing Bank (if applicable) and on behalf of itself
and its Affiliates as potential Hedge

75



--------------------------------------------------------------------------------



 



Banks) hereby appoints and authorizes the Administrative Agent to act as the
agent of such Lender Party for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent (and
any Supplemental Collateral Agent appointed by the Administrative Agent pursuant
to Section 7.01(c) for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents, or
for exercising any rights or remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of this Article VII
(including, without limitation, Section 7.05 as though such Supplemental
Collateral Agent was the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
          (c) The Administrative Agent may execute any of its duties under this
Agreement or any other Loan Document (including for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents or of exercising any rights and remedies thereunder at the
direction of the Administrative Agent) by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent may also from time to time, when the Administrative Agent
deems it to be necessary or desirable, appoint one or more trustees,
co-trustees, collateral co-agents, collateral subagents or attorneys-in-fact
(each, a “Supplemental Collateral Agent”) with respect to all or any part of the
Collateral; provided, however, that no such Supplemental Administrative Agent
shall be authorized to take any action with respect to any Collateral unless and
except to the extent expressly authorized in writing by the Administrative
Agent. Should any instrument in writing from the Borrower or any other Loan
Party be required by any Supplemental Collateral Agent so appointed by the
Administrative Agent to more fully or certainly vest in and confirm to such
Supplemental Collateral Agent such rights, powers, privileges and duties, the
Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. If any Supplemental Collateral Agent, or successor thereto, shall die,
become incapable of acting, resign or be removed, all rights, powers, privileges
and duties of such Supplemental Collateral Agent, to the extent permitted by
law, shall automatically vest in and be exercised by the Administrative Agent
until the appointment of a new Supplemental Collateral Agent. No Administrative
Agent shall be responsible for the negligence or misconduct of the
Administrative Agent, attorney-in-fact or Supplemental Collateral Agent that it
selects in accordance with the foregoing provisions of this Section 7.01(c) in
the absence of the Administrative Agent’s gross negligence or willful
misconduct.
     SECTION 7.02 Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with the Loan Documents, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (a) may treat the payee of any Note as
the holder thereof until, in the case of the Administrative Agent, the
Administrative Agent receives and accepts an Assignment and Acceptance entered
into by the Lender that is the payee of such Note, as assignor, and an Eligible
Assignee, as assignee, or, in the case of any other Administrative Agent, the
Administrative Agent has received notice from the Administrative Agent that it
has received and accepted such Assignment and Acceptance, in each case as
provided in Section 8.07; (b) may consult with legal counsel (including counsel
for any Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender Party and shall
not be responsible to any Lender Party for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of any Loan

76



--------------------------------------------------------------------------------



 



Document on the part of any Loan Party or the existence at any time of any
Default under the Loan Documents or to inspect the property (including the books
and records) of any Loan Party; (e) shall not be responsible to any Lender Party
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
and (f) shall incur no liability under or in respect of any Loan Document by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telegram, telecopy or attached to electronic mail) believed by
it to be genuine and signed or sent by the proper party or parties.
     SECTION 7.03 DBTCA and Affiliates. With respect to its Commitments, the
Advances made by it and the Notes issued to it, DBTCA shall have the same rights
and powers under the Loan Documents as any other Lender Party and may exercise
the same as though it were not the Administrative Agent; and the term “Lender
Party” or “Lender Parties” shall, unless otherwise expressly indicated, include
DBTCA in its individual capacity. DBTCA and its affiliates may accept deposits
from, lend money to, act as trustee under indentures of, accept investment
banking engagements from and generally engage in any kind of business with, any
Loan Party, any of its Subsidiaries and any Person that may do business with or
own securities of any Loan Party or any such Subsidiary, all as if DBTCA was not
the Administrative Agent and without any duty to account therefor to the Lender
Parties. The Administrative Agent shall not have any duty to disclose any
information obtained or received by it or any of its Affiliates relating to any
Loan Party or any of its Subsidiaries to the extent such information was
obtained or received in any capacity other than as the Administrative Agent.
     SECTION 7.04 Lender Party Credit Decision. Each Lender Party acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender Party and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.
     SECTION 7.05 Indemnification. (a) Each Lender Party severally agrees to
indemnify the Administrative Agent (to the extent not promptly reimbursed by the
Borrower) from and against such Lender Party’s ratable share (determined as
provided below) of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any action taken or omitted by the Administrative Agent under
the Loan Documents (collectively, the “Indemnified Costs”); provided, however,
that no Lender Party shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct as found in a final, non-appealable judgment by
a court of competent jurisdiction. Without limitation of the foregoing, each
Lender Party agrees to reimburse the Administrative Agent promptly upon demand
for its ratable share of any costs and expenses (including, without limitation,
fees and expenses of counsel) payable by the Borrower under Section 8.04, to the
extent that the Administrative Agent is not promptly reimbursed for such costs
and expenses by the Borrower. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 7.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender Party or any other Person.
          (b) Each Lender Party severally agrees to indemnify the Issuing Bank
(to the extent not promptly reimbursed by the Borrower) from and against such
Lender Party’s ratable share (determined as

77



--------------------------------------------------------------------------------



 



provided below) of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Issuing Bank in any way relating to or arising out of the Loan
Documents or any action taken or omitted by the Issuing Bank under the Loan
Documents; provided, however, that no Lender Party shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Issuing
Bank’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender Party agrees to reimburse the Issuing Bank
promptly upon demand for its ratable share of any costs and expenses (including,
without limitation, fees and expenses of counsel) payable by the Borrower under
Section 8.04, to the extent that the Issuing Bank is not promptly reimbursed for
such costs and expenses by the Borrower.
          (c) For purposes of this Section 7.05, the Lender Parties’ respective
ratable shares of any amount shall be determined, at any time, according to the
sum of (i) the aggregate principal amount of the Advances outstanding at such
time and owing to the respective Lender Parties, (ii) their respective Pro Rata
Shares of the aggregate Available Amount of all Letters of Credit outstanding at
such time, and (iii) their respective Unused Revolving Credit B Commitments at
such time, provided that the aggregate principal amount of Letter of Credit
Advances owing to the Issuing Bank shall be considered to be owed to the
Revolving Credit B Lenders ratably in accordance with their respective Revolving
Credit B Commitments. The failure of any Lender Party to reimburse the
Administrative Agent or the Issuing Bank, as the case may be, promptly upon
demand for its ratable share of any amount required to be paid by the Lender
Parties to the Administrative Agent or the Issuing Bank, as the case may be, as
provided herein shall not relieve any other Lender Party of its obligation
hereunder to reimburse the Administrative Agent or the Issuing Bank, as the case
may be, for its ratable share of such amount, but no Lender Party shall be
responsible for the failure of any other Lender Party to reimburse the
Administrative Agent or the Issuing Bank, as the case may be, for such other
Lender Party’s ratable share of such amount. Without prejudice to the survival
of any other agreement of any Lender Party hereunder, the agreement and
obligations of each Lender Party contained in this Section 7.05 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents.
     SECTION 7.06 Successor Administrative Agents. The Administrative Agent may
resign as to any or all of the Facilities at any time by giving written notice
thereof to the Lender Parties and the Borrower and may be removed as to all of
the Facilities at any time with or without cause by the Required Lenders;
provided, however, that any removal of the Administrative Agent will not be
effective until it has also been replaced as Letter of Credit Issuing Bank and
released from all of its obligations in respect thereof. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent as to such of the Facilities as to which the
Administrative Agent has resigned or been removed. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lender Parties, appoint a successor Administrative
Agent, which shall be a commercial bank organized under the laws of the United
States or of any State thereof and having a combined capital and surplus of at
least $250,000,000. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent as to all of the Facilities
and upon the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents, such successor
Administrative Agent shall succeed to and become vested with all the rights,
powers, discretion, privileges and duties of the retiring Administrative Agent,
and the retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan

78



--------------------------------------------------------------------------------



 



Documents. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent as to less than all of the
Facilities and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Administrative Agent shall succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Administrative Agent as to such Facilities, other than with respect to
funds transfers and other similar aspects of the administration of Borrowings
under such Facilities, issuances of Letters of Credit (notwithstanding any
resignation as Administrative Agent with respect to the Letter of Credit
Facility) and payments by the Borrower in respect of such Facilities, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement as to such Facilities, other than as aforesaid.
If within 45 days after written notice is given of the retiring Administrative
Agent’s resignation or removal under this Section 7.06 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (a) the retiring Administrative Agent’s
resignation or removal shall become effective, (b) the retiring Administrative
Agent shall thereupon be discharged from its duties and obligations under the
Loan Documents and (c) the Required Lenders shall thereafter perform all duties
of the retiring Administrative Agent under the Loan Documents until such time,
if any, as the Required Lenders appoint a successor Administrative Agent as
provided above. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent as to any of the Facilities shall have become
effective, the provisions of this Article VII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
as to such Facilities under this Agreement.
ARTICLE VIII
GUARANTY
     SECTION 8.01 Guaranty; Limitation of Liability. (a) Each Guarantor, jointly
and severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of each other Loan Party now or hereafter existing under or in respect of the
Loan Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Secured Party in enforcing any rights under this Guaranty or any
other Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Secured
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.
          (b) Each Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Guaranty and the Obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Secured Parties and the Guarantors hereby irrevocably agree that the
Obligations of each Guarantor under this Guaranty at any time shall be limited
to the maximum amount

79



--------------------------------------------------------------------------------



 



as will result in the Obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance.
          (c) Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Secured Party under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Loan Documents.
          (d) Each Guarantor hereby unconditionally and irrevocably waives any
right (including without limitation any such right arising under California
Civil Code Section 2815) to revoke this Guaranty and acknowledges that this
Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.
          (e) Each Guarantor hereby unconditionally and irrevocably waives
(i) any and all rights and defenses available to it by reason of Sections 2787
to 2855, inclusive, 2899 and 3433 of the California Civil Code, including
without limitation any and all rights or defenses such Guarantor may have by
reason of protection afforded to the principal with respect to any of the
Guaranteed Obligations, or to any other guarantor of any of the Guaranteed
Obligations with respect to any of such guarantor’s obligations under its
guaranty, in either case pursuant to the antideficiency or other laws of the
State of California limiting or discharging the principal’s indebtedness or such
guarantor’s obligations, including without limitation Section 580a, 580b, 580d
or 726 of the California Code of Civil Procedure, (ii) any defense arising by
reason of any claim or defense based upon an election of remedies by the
Administrative Agent or any other Secured Party that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person or any collateral and (iii) any defense
based on any right of set-off or counterclaim against or in respect of the
Obligations of such Guarantor hereunder. No other provision of the Guaranty
shall be construed as limiting the generality of any of the covenants and
waivers set forth in this paragraph. As provided below, this Guaranty shall be
governed by, and shall be construed and enforced in accordance with, the laws of
the State of New York. This paragraph is included solely out of an abundance of
caution, and shall not be construed to mean that any of the above-referenced
provisions of California law are in any way applicable to this Guaranty or to
any of the Guaranteed Obligations.
          (f) Each Guarantor waives any claim, right or remedy, direct or
indirect, that such Guarantor now has or may hereafter have against any Loan
Party or any of its assets in connection with this Guaranty or the performance
by such Guarantor of its obligations hereunder, in each case whether such claim,
right or remedy arises in equity, under contract, by statute (including without
limitation under California Civil Code Section 2847, 2848 or 2849), under common
law or otherwise and including without limitation (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against any such Loan Party, (b) any right to enforce, or to participate
in, any claim, right or remedy that any Secured Party now has or may hereafter
have against any Loan Party, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any Secured
Party.
          (g) Each Guarantor acknowledges that the Administrative Agent may,
without notice to or demand upon such Guarantor and without affecting the
liability of such Guarantor under this Guaranty, foreclose under any mortgage by
nonjudicial sale, and each Guarantor hereby waives any defense to the recovery
by the Administrative Agent and the other Secured Parties against such Guarantor
of any deficiency after such nonjudicial sale and any defense or benefits that
may be afforded by applicable law

80



--------------------------------------------------------------------------------



 



(including, without limitation, Sections 580a and 580d of the California Code of
Civil Procedure or any other law of any other jurisdiction having similar
effect).
     SECTION 8.02 Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Secured Party with respect thereto. The Obligations of each Guarantor under or
in respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:
     (a) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
     (c) any taking, exchange, release or non-perfection of any Collateral or
any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;
     (d) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
     (f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);
     (g) the failure of any other Person to execute or deliver this Guaranty,
any Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or
     (h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

81



--------------------------------------------------------------------------------



 



This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.
     SECTION 8.03 Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.
          (b) Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.
          (c) Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by any Secured Party that in any manner impairs, reduces, releases
or otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.
          (d) Each Guarantor acknowledges that the Administrative Agent may,
without notice to or demand upon such Guarantor and without affecting the
liability of such Guarantor under this Guaranty, foreclose under any mortgage by
nonjudicial sale, and each Guarantor hereby waives any defense to the recovery
by the Administrative Agent and the other Secured Parties against such Guarantor
of any deficiency after such nonjudicial sale and any defense or benefits that
may be afforded by applicable law.
          (e) Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of any Secured Party to disclose to such Guarantor any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by such Secured Party.
          (f) Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 8.02 and this
Section 8.03 are knowingly made in contemplation of such benefits.
     SECTION 8.04 Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty or any other
Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit

82



--------------------------------------------------------------------------------



 



and all Secured Hedge Agreements shall have expired or been terminated and the
Commitments shall have expired or been terminated. If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (b) the
Termination Date and (c) the latest date of expiration or termination of all
Letters of Credit and all Secured Hedge Agreements, such amount shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash, (iii) the
Termination Date shall have occurred and (iv) all Letters of Credit and all
Secured Hedge Agreements shall have expired or been terminated, the Secured
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.
     SECTION 8.05 Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit E hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(b) each reference herein to “ this Guaranty”, “hereunder”, “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Guaranty”, “thereunder”, “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.
     SECTION 8.06 Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 8.06:
     (a) Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
payments from any other Loan Party on account of the Subordinated Obligations.
After the occurrence and during the continuance of any Default (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to any other Loan Party), however, unless the Required Lenders
otherwise agree, no Guarantor shall demand, accept or take any action to collect
any payment on account of the Subordinated Obligations.
     (b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

83



--------------------------------------------------------------------------------



 



     (c) Turn-Over. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post-Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.
     (d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post-Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post-Petition Interest).
     SECTION 8.07 Continuing Guaranty; Assignments. This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under this Guaranty, (ii) the Termination Date and
(iii) the latest date of expiration or termination of all Letters of Credit and
all Secured Hedge Agreements, (b) be binding upon the Guarantor, its successors
and assigns and (c) inure to the benefit of and be enforceable by the Secured
Parties and their successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any Secured
Party may assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or any
portion of its Commitments, the Advances owing to it and the Note or Notes held
by it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Secured Party herein or
otherwise, in each case as and to the extent provided in Section 9.07. No
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Secured Parties.
ARTICLE IX
MISCELLANEOUS
     SECTION 9.01 Amendments, Etc. No amendment or waiver of any provision of
this Agreement or the Notes or any other Loan Document, nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed (or, in the case of the Collateral
Documents, consented to) by the Required Lenders (other than Defaulting
Lenders), and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that (a) no amendment, waiver or consent shall, unless in writing and
signed by all of the Lender Parties (other than any Lender Party that is, at
such time, a Defaulting Lender), do any of the following at any time: (i) waive
any of the conditions specified in Section 3.02, (ii) change the number of
Lenders or the percentage of (x) the Commitments, (y) the aggregate unpaid
principal amount of the Advances or (z) the aggregate Available Amount of
outstanding Letters of Credit that, in each case, shall be required for the
Lenders or any of them to take any action hereunder, (iii) reduce or limit the
obligations of any Guarantor under Section 8.01 or release such Guarantor or
otherwise limit such Guarantor’s liability with respect to the Obligations owing
to the Administrative

84



--------------------------------------------------------------------------------



 



Agent and the Lender Parties, (iv) release all or substantially all of the
Collateral in any transaction or series of related transactions or permit the
creation, incurrence, assumption or existence of any Lien on all or
substantially all of the Collateral in any transaction or series of related
transactions to secure any Obligations other than Obligations owing to the
Secured Parties under the Loan Documents, (v) amend Section 2.13 or this
Section 9.01, (vi) increase the Commitments of the Lenders, (vii) reduce the
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, (viii) except as otherwise provided in Section 2.17, postpone any
date scheduled for any payment of principal of, or interest on, the Notes
pursuant to Section 2.04 or 2.07 or any date fixed for payment of fees or other
amounts payable hereunder, or (ix) limit the liability of any Loan Party under
any of the Loan Documents and (b) no amendment, waiver or consent shall, unless
in writing and signed by the Required Lenders and each Lender (other than any
Lender that is, at such time, a Defaulting Lender) that has a Commitment under,
or is owed any amounts under or in respect of, the Revolving Credit Facility if
such Lender is directly and adversely affected by such amendment, waiver or
consent: (i) increase the Commitments of such Lender; (ii) reduce the principal
of, or stated rate of interest on, the Notes held by such Lender or any fees or
other amounts stated to be payable hereunder to such Lender; or (iii) postpone
any date scheduled for any payment of principal of, or interest on, the Notes
pursuant to Section 2.04 or 2.07 or any date fixed for any payment of fees
hereunder or any Guaranteed Obligations payable under the Subsidiaries Guaranty;
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Bank or the Issuing Bank, as the case may be, in
addition to the Lenders required above to take such action, affect the rights or
obligations of the Swing Line Bank or of the Issuing Banks, as the case may be,
under this Agreement, and provided further that no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above to take such action, affect the rights or duties of
the Administrative Agent under this Agreement or the other Loan Documents.
     SECTION 9.02 Notices, Etc. All notices and other communications provided
for hereunder shall be in writing (including telegraphic, telecopy or electronic
mail communication) and mailed, telegraphed, telecopied, sent by electronic mail
(with an electronic attachment containing a hand-written signature and with
immediate confirmation by mail, telephone or telecopier) or delivered, if to the
Borrower, at its address at 1551 North Tustin Avenue, Suite 300, Santa Ana,
California 92705, Attention: Chief Financial Officer, telecopier number (714)
667-0315 (with a copy to the General Counsel following written notice of such
request by the Borrower to the other parties); if to any Guarantor, at its
address at c/o Grubb & Ellis Company, 1551 North Tustin Avenue, Suite 300, Santa
Ana, California 92705, Attention: Chief Financial Officer, telecopier number
(714) 667-0315 (with a copy to the General Counsel of Grubb & Ellis Company
following written notice of such request by a Guarantor to the other parties);
if to any Initial Lender Party, at its Domestic Lending Office specified
opposite its name on Schedule I hereto; if to any other Lender Party, at its
Domestic Lending Office specified in the Assignment and Acceptance pursuant to
which it became a Lender Party; and if to the Administrative Agent, at its
address at 200 Crescent Court, Suite 550, Dallas, Texas 75201, Attention: Linda
J. Davis, telecopier number (214) 740-7910; or, as to any party, at such other
address as shall be designated by such party in a written notice to the other
parties. All such notices and other communications shall, when mailed or
telecopied, be effective when deposited in the mails or transmitted by
telecopier, respectively, except that notices and communications to the
Administrative Agent pursuant to Article II, III or VII shall not be effective
until received by the Administrative Agent. Delivery by telecopier of an
executed counterpart of a signature page to any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.
     SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender
Party or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder or under any Note or any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any

85



--------------------------------------------------------------------------------



 



such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.
     SECTION 9.04 Costs and Expenses. (a) The Borrower agrees to pay on demand
(i) all reasonable costs and expenses of the Lead Arranger and the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification and amendment of, or any consent or waiver under,
the Loan Documents (including, without limitation, (A) all due diligence,
collateral review, syndication, transportation, computer, duplication,
appraisal, audit, insurance, consultant, search, filing and recording fees and
expenses and (B) the reasonable fees and expenses of counsel for the Lead
Arranger and the Administrative Agent with respect thereto (including, without
limitation, with respect to reviewing and advising on matters required to be
completed by the Loan Parties on a post-closing basis), with respect to advising
the Administrative Agent as to its rights and responsibilities, or the
perfection, protection or preservation of rights or interests, under the Loan
Documents, with respect to negotiations with any Loan Party or with other
creditors of any Loan Party or any of its Subsidiaries arising out of any
Default or any events or circumstances that may give rise to a Default and with
respect to presenting claims in or otherwise participating in or monitoring any
bankruptcy, insolvency or other similar proceeding involving creditors’ rights
generally and any proceeding ancillary thereto) and (ii) all costs and expenses
of the Lead Arranger and the Administrative Agent and each Lender Party in
connection with the enforcement of the Loan Documents, whether in any action,
suit or litigation, or any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally (including, without limitation, the
reasonable fees and expenses of counsel for the Lead Arranger and the
Administrative Agent and each Lender Party with respect thereto).
          (b) The Borrower agrees to indemnify, defend and save and hold
harmless the Lead Arranger, the Administrative Agent, each Lender Party and each
of their Affiliates and their respective officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) the Facilities, the actual
or proposed use of the proceeds of the Advances or the Letters of Credit, the
Loan Documents or any of the transactions contemplated thereby or (ii) the
actual or alleged presence of Hazardous Materials on any property of any Loan
Party or any of its Subsidiaries or any Environmental Action relating in any way
to any Loan Party or any of its Subsidiaries, except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 9.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors or an Indemnified Party or any other Person, whether
or not any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated by this Agreement are consummated. The Borrower also
agrees not to assert any claim against the Administrative Agent, any Lender
Party or any of their Affiliates, or any of their respective officers,
directors, employees, agents and advisors, on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to the Facilities, the actual or proposed use of the proceeds of the
Advances or the Letters of Credit, the Loan Documents or any of the transactions
contemplated by the Loan Documents.
          (c) If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender Party
other than on the last day of the Interest Period for such Advance, as a result
of a payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or if

86



--------------------------------------------------------------------------------



 



the Borrower fails to make any payment or prepayment of an Advance for which a
notice of prepayment has been given or that is otherwise required to be made,
whether pursuant to Section 2.04, 2.06 or 6.01 or otherwise, the Borrower shall,
upon demand by such Lender Party (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender Party any amounts required to compensate such Lender Party for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion or such failure to pay or prepay, as the case may be,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender Party to fund or maintain such
Advance.
          (d) If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it under any Loan Document, including, without
limitation, fees and expenses of counsel and indemnities, such amount may be
paid on behalf of such Loan Party by the Administrative Agent or any Lender
Party, in its sole discretion.
          (e) Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under any other Loan Document, the agreements and
obligations of the Borrower contained in Sections 2.10 and 2.12 and this
Section 9.04 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under any of the other Loan Documents.
     SECTION 9.05 Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the
Administrative Agent, such Lender Party or such Affiliate to or for the credit
or the account of the Borrower against any and all of the Obligations of the
Borrower now or hereafter existing under the Loan Documents, irrespective of
whether the Administrative Agent or such Lender Party shall have made any demand
under this Agreement or such Note or Notes and although such Obligations may be
unmatured. The Administrative Agent and each Lender Party agrees promptly to
notify the Borrower after any such set-off and application; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Administrative Agent and each Lender
Party and their respective Affiliates under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) that the Administrative Agent, such Lender Party and their respective
Affiliates may have.
     SECTION 9.06 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and the
Administrative Agent shall have been notified by each Initial Lender Party that
such Initial Lender Party has executed it and thereafter shall be binding upon
and inure to the benefit of the Borrower, the Administrative Agent and each
Lender Party and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lender Parties.
     SECTION 9.07 Assignments and Participations. (a) Each Lender may assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment or Commitments, the Advances owing to it and the Note or Notes held
by it); provided, however, that (i) each such assignment shall be of a uniform,
and not a varying, percentage of all rights and obligations under and in respect
of any or all Facilities, (ii) except in the case of an assignment to a Person
that, immediately prior to such assignment, was a Lender, an Affiliate of any
Lender or an Approved Fund of any Lender or an assignment of all of a Lender’s
rights

87



--------------------------------------------------------------------------------



 



and obligations under this Agreement, the aggregate amount of the Commitments
being assigned to such Eligible Assignee pursuant to such assignment (determined
as of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $1,000,000 and shall be in an integral multiple
of $500,000 (or such lesser amount as shall be approved by the Administrative
Agent) under each Facility for which a Commitment is being assigned, (iii) each
such assignment shall be to an Eligible Assignee, (iv) no such assignments shall
be permitted without the consent of the Administrative Agent until the
Administrative Agent shall have notified the Lender Parties that syndication of
the Commitments hereunder has been completed and (v) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note or Notes subject to such assignment and a processing and
recordation fee of $3,500.
          (b) Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.12 and 9.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the remaining portion of an assigning Lender’s or
Issuing Bank’s rights and obligations under this Agreement, such Lender or
Issuing Bank shall cease to be a party hereto).
          (c) By executing and delivering an Assignment and Acceptance, each
Lender Party assignor thereunder and each assignee thereunder confirm to and
agree with each other and the other parties thereto and hereto as follows:
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender Party makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; (ii) such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender Party or any other Lender Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Loan Documents as
are delegated to the Administrative Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender or Issuing Bank, as the case may be.
          (d) The Administrative Agent shall maintain at its address referred to
in Section 8.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the

88



--------------------------------------------------------------------------------



 



recordation of the names and addresses of the Lender Parties and the Commitment
under each Facility of, and principal amount of the Advances owing under each
Facility to, each Lender Party from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Administrative Agent and the Lender
Parties may treat each Person whose name is recorded in the Register as a Lender
Party hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or the Administrative Agent or any
Lender Party at any reasonable time and from time to time upon reasonable prior
notice.
          (e) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender Party and an assignee, together with any Note or Notes subject
to such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and each other Administrative Agent. In the case of any assignment by a
Lender, within five Business Days after its receipt of such notice, the
Borrower, at its own expense, shall execute and deliver to the Administrative
Agent in exchange for the surrendered Note or Notes a new Note to the order of
such Eligible Assignee in an amount equal to the Commitment assumed by it under
each Facility pursuant to such Assignment and Acceptance and, if any assigning
Lender has retained a Commitment hereunder under such Facility, a new Note to
the order of such assigning Lender in an amount equal to the Commitment retained
by it hereunder. Such new Note or Notes shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Note or
Notes, shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in substantially the form of Exhibit A.
          (f) The Issuing Bank may assign to an Eligible Assignee not less than
all of its rights and obligations under the undrawn portion of its Letter of
Credit Commitment at any time; provided, however, that (i) each such assignment
shall be to an Eligible Assignee and (ii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500.
          (g) Each Lender Party may sell participations to one or more Persons
(other than any Loan Party or any of its Affiliates) in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
the Note or Notes (if any) held by it); provided, however, that (i) such Lender
Party’s obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Administrative Agent and the
other Lender Parties shall continue to deal solely and directly with such Lender
Party in connection with such Lender Party’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of any Loan Document,
or any consent to any departure by any Loan Party therefrom, except to the
extent that such amendment, waiver or consent would reduce the principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation, postpone any date fixed for
any payment of principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or release all or substantially all of the Collateral.
          (h) Any Lender Party may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 8.07, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender
Party by or on behalf of the Borrower; provided, however, that prior to any such
disclosure, the assignee

89



--------------------------------------------------------------------------------



 



or participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender
Party.
          (i) Notwithstanding any other provision set forth in this Agreement,
any Lender Party may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and the Note or Notes held by it) in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.
          (j) Notwithstanding anything to the contrary contained herein, any
Lender that is a fund that invests in bank loans may create a security interest
in all or any portion of the Advances owing to it and the Note or Notes held by
it to the trustee for holders of obligations owed, or securities issued, by such
fund as security for such obligations or securities, provided that unless and
until such trustee actually becomes a Lender in compliance with the other
provisions of this Section 9.07, (i) no such pledge shall release the pledging
Lender from any of its obligations under the Loan Documents and (ii) such
trustee shall not be entitled to exercise any of the rights of a Lender under
the Loan Documents even though such trustee may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise.
          (k) Notwithstanding anything to the contrary contained herein, any
Lender Party (a “Granting Lender”) may grant to a special purpose funding
vehicle identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower (an “SPC”) the option to provide
all or any part of any Advance that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement, provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Advance, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof. The making of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Advance were made by such Granting Lender. Each party hereto hereby agrees
that (i) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender Party would be liable, (ii) no SPC shall
be entitled to the benefits of Sections 2.10 and 2.12 (or any other increased
costs protection provision) and (iii) the Granting Bank shall for all purposes,
including, without limitation, the approval of any amendment or waiver of any
provision of any Loan Document, remain the Lender Party of record hereunder. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior Debt of any SPC, it will not institute against, or join
any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained in this Agreement, any SPC may (i) with notice to, but
without prior consent of, the Borrower and the Administrative Agent and with the
payment of a processing fee of $500, assign all or any portion of its interest
in any Advance to the Granting Lender and (ii) disclose on a confidential basis
any non-public information relating to its funding of Advances to any rating
agency, commercial paper dealer or provider of any surety or guarantee or credit
or liquidity enhancement to such SPC. This subsection (k) may not be amended
without the prior written consent of each Granting Lender, all or any part of
whose Advances are being funded by the SPC at the time of such amendment.
     SECTION 9.08 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same

90



--------------------------------------------------------------------------------



 



agreement. Delivery by telecopier of an executed counterpart of a signature page
to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement.
     SECTION 9.09 No Liability of the Issuing Bank. The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither the Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by the Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against the Issuing Bank, and the Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) the Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) the Issuing Bank’s willful failure to make lawful payment under a
Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.
     SECTION 9.10 Confidentiality; Patriot Act. Neither the Administrative Agent
nor any Lender Party shall disclose any Confidential Information to any Person
without the consent of the Borrower, other than (a) to the Administrative
Agent’s or such Lender Party’s Affiliates and their officers, directors,
employees, agents and advisors and to actual or prospective Eligible Assignees
and participants, and then only on a confidential basis, (b) as required by any
law, rule or regulation or judicial process, (c) as requested or required by any
state, Federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any similar organization or
quasi-regulatory authority) regulating such Lender Party, (d) to any rating
agency when required by it, provided that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any
Confidential Information relating to the Loan Parties received by it from such
Lender Party, (e) in connection with any litigation or proceeding to which the
Administrative Agent or such Lender Party or any of its Affiliates may be a
party or (f) in connection with the exercise of any right or remedy under this
Agreement or any other Loan Document. Each of the Lenders hereby notifies each
Loan Party that, pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes names and addresses and other information that will allow
it to identify each Loan Party in accordance with the Patriot Act.
     SECTION 9.11 Release of Collateral. Upon the sale, lease, transfer or other
disposition of any item of Collateral of any Loan Party in accordance with the
terms of the Loan Documents, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to such Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
in accordance with the terms of the Loan Documents.
     SECTION 9.12 Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of

91



--------------------------------------------------------------------------------



 



the other Loan Documents to which it is a party, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the fullest extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or Federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
     SECTION 9.13 Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.
     SECTION 9.14 Waiver of Jury Trial. Each of the Borrower, the Administrative
Agent and the Lender Parties irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to any of the Loan Documents, the
Advances, the Letters of Credit or the actions of the Administrative Agent or
any Lender Party in the negotiation, administration, performance or enforcement
thereof.
     SECTION 9.15 Pre-Negotiation Agreement. This Agreement and the other Loan
Documents shall each constitute a “written agreement” within the meaning of
Section 3 of the Pre-Negotiation Agreement.
     SECTION 9.16 Limited Waiver. To the extent any Defaults or Events of
Default existed under the Existing Agreement that would not have existed had
this Agreement become effective as of December 31, 2008, such Defaults or Events
of Default are waived for the period ending on the Effective Date of this
Agreement.
[Signature Pages Follow]

92



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

                  GRUBB & ELLIS COMPANY    
 
           
 
  By   /s/ Richard W. Pehlke    
 
     
 
Name: Richard W. Pehlke    
 
      Title: EVP & CFO    
 
                GRUBB & ELLIS AFFILIATES, INC.    
 
           
 
  By   /s/ Richard W. Pehlke    
 
     
 
Name: Richard W. Pehlke    
 
      Title: CFO    
 
                GRUBB & ELLIS MANAGEMENT SERVICES, INC.
 
           
 
  By   /s/ Richard W. Pehlke    
 
     
 
Name: Richard W. Pehlke    
 
      Title: CFO    
 
                GRUBB & ELLIS OF ARIZONA, INC.    
 
           
 
  By   /s/ Richard W. Pehlke    
 
     
 
Name: Richard W. Pehlke    
 
      Title: CFO    
 
                GRUBB & ELLIS CONSULTING SERVICES COMPANY  
 
  By   /s/ Richard W. Pehlke    
 
     
 
Name: Richard W. Pehlke    
 
      Title: CFO    
 
                GRUBB & ELLIS INSTITUTIONAL PROPERTIES, INC.
 
           
 
  By   /s/ Richard W. Pehlke    
 
     
 
Name: Richard W. Pehlke    
 
      Title: CFO    

 



--------------------------------------------------------------------------------



 



                  GRUBB & ELLIS OF MICHIGAN, INC.
 
           
 
  By   /s/ Richard W. Pehlke    
 
     
 
Name: Richard W. Pehlke    
 
      Title: CFO    
 
                GRUBB & ELLIS MORTGAGE GROUP, INC.
 
           
 
  By   /s/ Richard W. Pehlke    
 
     
 
Name: Richard W. Pehlke    
 
      Title: CFO    
 
                GRUBB & ELLIS OF NEVADA, INC.
 
           
 
  By   /s/ Richard W. Pehlke    
 
     
 
Name: Richard W. Pehlke    
 
      Title: CFO    
 
                GRUBB & ELLIS NEW YORK, INC.
 
           
 
  By   /s/ Richard W. Pehlke    
 
     
 
Name: Richard W. Pehlke    
 
      Title: CFO    
 
                GRUBB & ELLIS ADVISERS OF CALIFORNIA, INC.
 
           
 
  By   /s/ Richard W. Pehlke    
 
     
 
Name: Richard W. Pehlke    
 
      Title: CFO    
 
                HSM INC.
 
           
 
  By   /s/ Richard W. Pehlke    
 
     
 
Name: Richard W. Pehlke    
 
      Title: CFO    
 
                WM. A. WHITE/GRUBB & ELLIS INC.
 
           
 
  By   /s/ Richard W. Pehlke    
 
     
 
Name: Richard W. Pehlke    
 
      Title: CFO    

 



--------------------------------------------------------------------------------



 



                  LANDAUER HOSPITALITY INTERNATIONAL, INC.
 
           
 
  By   /s/ Richard W. Pehlke    
 
     
 
Name: Richard W. Pehlke    
 
      Title: CFO    
 
                LANDAUER SECURITIES, INC.
 
           
 
  By   /s/ Richard W. Pehlke    
 
     
 
Name: Richard W. Pehlke    
 
      Title: CFO    
 
                GRUBB & ELLIS MANAGEMENT SERVICES OF
MICHIGAN, INC.
 
           
 
  By   /s/ Richard W. Pehlke    
 
     
 
Name: Richard W. Pehlke    
 
      Title: CFO    
 
                GRUBB & ELLIS EUROPE, INC.
 
           
 
  By   /s/ Richard W. Pehlke    
 
     
 
Name: Richard W. Pehlke    
 
      Title: CFO    
 
                NNN REALTY ADVISORS, INC.
 
           
 
  By   /s/ Michael J. Rispoli    
 
     
 
Name: Michael J. Rispoli    
 
      Title: CFO    
 
                GRUBB & ELLIS REALTY INVESTORS, LLC
 
           
 
  By   /s/ Michael J. Rispoli    
 
     
 
Name: Michael J. Rispoli    
 
      Title: CFO    
 
                TRIPLE NET PROPERTIES REALTY, INC.
 
           
 
  By   /s/ Michael J. Rispoli    
 
     
 
Name: Michael J. Rispoli    
 
      Title: CFO    

 



--------------------------------------------------------------------------------



 



                  GRUBB & ELLIS RESIDENTIAL MANAGEMENT, INC.
 
           
 
  By   /s/ Michael J. Rispoli    
 
     
 
Name: Michael J. Rispoli    
 
      Title: CFO    
 
                GERA PROPERTY ACQUISITION LLC
 
           
 
  By   /s/ Richard W. Pehlke    
 
     
 
Name: Richard W. Pehlke    
 
      Title: CFO    
 
                GERA 6400 SHAFER LLC
 
           
 
  By   /s/ Richard W. Pehlke    
 
     
 
Name: Richard W. Pehlke    
 
      Title: CFO    
 
                GERA ABRAMS CENTRE LLC
 
           
 
  By   /s/ Richard W. Pehlke    
 
     
 
Name: Richard W. Pehlke    
 
      Title: CFO    
 
                GRUBB & ELLIS ALESCO GLOBAL ADVISORS, LLC
 
           
 
  By   /s/ Joseph Welsh    
 
     
 
Name: Joseph Welsh    
 
      Title: Chief Financial Officer    
 
                NNN/ROC APARTMENT HOLDINGS, LLC
 
           
 
  By   /s/ Michael J. Rispoli    
 
     
 
Name: Michael J. Rispoli    
 
      Title: CFO    
 
                GRUBB & ELLIS HOUSING, LLC
 
           
 
  By   /s/ Michael J. Rispoli    
 
     
 
Name: Michael J. Rispoli    
 
      Title: CFO    
 
                GRUBB & ELLIS APARTMENT REIT ADVISOR, LLC
 
           
 
  By   /s/ Stanley J. Olander, Jr.    
 
     
 
Name: Stanley J. Olander, Jr.    
 
      Title: CEO and President    

 



--------------------------------------------------------------------------------



 



                  GRUBB & ELLIS HEALTHCARE REIT ADVISOR, LLC
 
           
 
  By   /s/ Jeffery T. Hanson    
 
     
 
   
 
      Name:  Jeffery T. Hanson    
 
      Title:     CEO    
 
                GRUBB & ELLIS HEALTHCARE REIT II ADVISOR, LLC
 
           
 
  By   /s/ Jeffery T. Hanson    
 
     
 
   
 
      Name:  Jeffery T. Hanson    
 
      Title:     CEO    
 
                NNN ROCKY MOUNTAIN EXCHANGE, LLC
 
           
 
  By   /s/ Michael J. Rispoli    
 
     
 
   
 
      Name:  Michael J. Rispoli    
 
      Title:     CFO    
 
                NNN 200 GALLERIA MEMBER, LLC
 
           
 
  By   /s/ Michael J. Rispoli    
 
     
 
   
 
      Name:  Michael J. Rispoli    
 
      Title:     CFO    

          ACKNOWLEDGED AND    
AGREED TO WITH RESPECT TO
   
SECTIONS 2.06(e) and 5.01(s):
   
 
        GERA DANBURY LLC    
 
       
By:
  /s/ Richard W. Pehlke        
 
   
 
  Name:  Richard W. Pehlke    
 
  Title:    CFO    

 



--------------------------------------------------------------------------------



 



                      DEUTSCHE BANK TRUST COMPANY         AMERICAS, as
Administrative Agent,         Initial Lender, Initial Issuing Bank
 
           
 
  By   /s/ James Rolison    
 
     
 
   
 
      Name:  James Rolison    
 
      Title:    Managing Director    
 
           
 
  By   /s/ George R. Reynolds    
 
     
 
   
 
      Name:  George R. Reynolds    
 
      Title:    Director    

 



--------------------------------------------------------------------------------



 



          JPMORGAN CHASE BANK, N.A., as a Lender
 
       
By
  /s/ Jacqueline P. Yardley    
 
 
 
Name: Jacqueline P. Yardley    
 
  Title: Senior Vice President    

 



--------------------------------------------------------------------------------



 



          KEYBANK NATIONAL ASSOCIATION, as a Lender
 
       
By
  /s/ James T. Freel    
 
 
 
Name: James T. Freel    
 
  Title: Senior Vice President    



 



--------------------------------------------------------------------------------



 



              FIFTH THIRD BANK,            as a Lender    
 
           
 
  By   /s/ Matthew D. Rodgers    
 
     
 
Name: Matthew D. Rodgers    
 
      Title: Vice President    

 